Exhibit 10.29

OFFICE SPACE LEASE AGREEMENT

BETWEEN

ATLANTA LAKESIDE REAL ESTATE, LP.,

a Georgia Limited Partnership

AND

LANIIER HEALTHCARE, L.L.C.,

a Delaware limited liability company


--------------------------------------------------------------------------------




BASIC LEASE INFORMATION

Lease Date

 

September 6, 2002

 

 

 

Landlord

 

Atlanta Lakeside Real Estate, L.P., a Georgia Limited Partnership

 

 

 

Tenant

 

Lanier Healthcare, L.L.C., a Delaware limited liability company

 

 

 

Building Address

 

5430 Metric Place, Suite 200
Norcross, Georgia 30092

 

 

 

Premises

 

Approximately 38,l13 square feet of Rentable Area.

 

 

 

Permitted Use

 

Office, Administrative, Healthcare, and related.

 

 

 

Lease Term

 

Approximately 66 months (Note: Base Rent waived for first 5 months following the
Commencement Date and 50% of Base Rent waived for months 6-8 following the
Commencement Date)

 

 

 

Commencement Date

 

The later of December 15, 2002 or the date of substantial completion of the
Tenant Improvements

 

 

 

Expiration Date

 

That date which is sixty-six (66) months following the Commencement Date

 

 

 

Rentable Area of Building

 

58,000 square feet

 

 

 

Rentable Area of Premises

 

38,113 square feet

 

 

 

Tenant’s Percentage Share

 

65.71%

 

 

 

Base Rental

 

12/15/02 - 5/14/03 Free

(per annum per sq. ft of

 

5/15/03 - 8/14/03 $5.50

Rentable Area of Premises)

 

8/15/03 - 5/14/04 $11.00

(Note: The dates provided are

 

5/15/04 - 5/14/05 $11.33

subject to a day-for-day extension

 

5/15/05 - 5/14/06 $11.67

in the event Commencement Date

 

5/15/06 - 5/14/07 $12.02

occurs later than December 15, 2002)

 

5/15/07 - 5/14/08 $12.38

 


--------------------------------------------------------------------------------




 

 

5/15/08 - 6/14/08 $12.75

Security Deposit

 

$31,621

Landlord’s Address

 

For Notices: Atlanta Lakeside Real Estate, L.P. 2303 Cumberland Parkway Suite
100 Atlanta, Georgia 30339 ATTN: Scott D. Hawkins Fax Number 770-438-6424

Tenant’s Address

 

Lanier Healthcare, L.L.C.

5430 Metric Place

Norcross, Georgia 30092

With a copy to:

Smith, Gambrell & Russell, LLP

Suite 3100, 1230 Promenade II

1230 Peachtree Street, N.E.

Atlanta, Georgia 30309

ATTN: Richard G. Greenstein, Esq.

 

 

 

Landlord’s Broker

 

Resource Real Estate Partners, L.L.C.

Fax Number 770-436-3484

Tenant’s Broker

 

Thomas B. Tindall

Cresa Partners of Georgia

Fax Number: 404-256-6399

Exhibits

 

EXHIBIT “A”: Floor Plan(s)

EXHIBIT “B”: Memorandum of Commencement of Rental

EXHIBIT “C”: Rules and Regulations

EXHIBIT “D”: Intentionally Omitted

EXHIBIT “E”: Subordination, Non-Disturbance and Attornment Agreement

EXHIBIT “F”: Additional Provisions

EXHIBIT “G”: Work Agreement

EXHIBIT “H”: Omitted

EXHIBIT “I”:Standard Finishes

EXHIBIT “J”: Antenna Specifications

EXHIBIT “K”: Plans and Specifications

 


--------------------------------------------------------------------------------




 

Where references to particular Basic Lease Information appear in the Lease, such
references shall incorporate the applicable Basic Lease Information set forth
herein.

LANDLORD:

 

ATLANTA LAKESIDE REAL ESTATE, L.P.,

a Georgia Limited Partnership

 

By:

/s/ Alexandra Logan

 

Name:

Alexandra Logan

 

Title:

Agent

 

 

 

 

 

TENANT:

LANIER HEALTHCARE, L.L.C.,

A Delaware limited liability company

 

 

Name:

/s/ Robert J. Duhoy

 

Title:

EVP and CFO

 

 


--------------------------------------------------------------------------------


OFFICE SPACE LEASE AGREEMENT
TABLE OF CONTENTS

1.

Definitions

 

1

2.

Term; Completion of Improvements

 

2

3.

Rental

 

5

4.

Use

 

9

5.

Services

 

10

6.

Personal Property Taxes

 

11

7.

Alterations

 

12

8.

Liens

 

13

9.

Repairs

 

13

10.

Destruction or Damage

 

15

11.

Insurance

 

16

12.

Release and Subrogation

 

19

13.

Tenant’s Personal Property

 

19

14.

Indemnification

 

19

15.

Compliance with Legal Requirements

 

20

16.

Assignment and Subletting

 

20

17.

Signs

 

22

18.

Rules

 

23

19.

Entry by Landlord

 

23

20.

Environmental Matters

 

24

21.

Landlord’s Lien

 

26

22.

Events of Default

 

26

23.

Remedies

 

27

24.

Landlord’s Right to Cure Defaults

 

28

25.

Attorney’s Fees

 

29

26.

Landlord’s Defaults

 

29

27.

Eminent Domain

 

29

28.

Subordination

 

30

29.

No Merger

 

31

30.

Sale

 

31

31.

Estoppel Certificate

 

31

32.

No Light, Air or View Easement

 

31

33.

Holding Over

 

31

34.

Abandonment

 

32

35.

Security Deposit

 

32

36.

Waiver

 

32

37.

Notices

 

32

38.

Complete Agreement

 

33

39.

Corporate Authority

 

33

40.

Landlord Liability

 

33

41.

Quiet Enjoyment

 

34

42.

Force Majeure

 

34

43.

Certain Rights Reserved to Landlord

 

34

 

i


--------------------------------------------------------------------------------




 

44.

Bankruptcy Matters

 

35

45.

Americans With Disabilities Act

 

35

46.

Miscellaneous

 

36

47.

Broker Representation

 

37

48.

Exhibits; Additional Provisions

 

37

 

ii


--------------------------------------------------------------------------------


OFFICE SPACE LEASE AGREEMENT

THIS OFFICE SPACE LEASE AGREEMENT (hereinafter referred to as the “Lease”),
dated September       , 2002 (for the purpose of reference only) is made and
entered into by and between ATLANTA LAKESIDE REAL ESTATE, L.P., a Georgia
limited partnership (hereinafter referred to as “Landlord”), and LANIER
HEALTHCARE, L.L.C., a Delaware limited liability company (hereinafter referred
to as “Tenant”);

WITNESSETH:

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises for the term of this Lease and subject to the terms, covenants,
agreements and conditions hereinafter set forth, to each and all of which
Landlord and Tenant hereby mutually agree.


1.             DEFINITIONS.

For the purposes of this Lease and in addition to the terms defined elsewhere in
this Lease, the following defined terms shall have the meaning ascribed thereto
in this Paragraph 1:


1.01.  “ADDITIONAL RENTAL” SHALL MEAN THE SUMS PAYABLE PURSUANT TO SUBPARAGRAPH
3.01(B) OF THIS LEASE.


1.02.  “BASE RENTAL” SHALL MEAN THE SUMS PAYABLE PURSUANT TO SUBPARAGRAPH
3.01(A) OF THIS LEASE.


1.03.  “BUILDING” SHALL MEAN THE LAND AND OTHER REAL PROPERTY LOCATED AT THE
ADDRESS SET FORTH IN THE BASIC LEASE INFORMATION, THE BUILDING CONSTRUCTED
THEREON, AND ALL OTHER IMPROVEMENTS ON OR APPURTENANCES TO SAID REAL PROPERTY.


1.04.  “COMMON AREA” SHALL MEAN THOSE AREAS AND PARTS OF THE BUILDING INTENDED
FOR THE COMMON USE AND/OR BENEFIT OF ALL OCCUPANTS OF THE BUILDING, INCLUDING
AMONG OTHER FACILITIES, SHARED USE STAIRS, PARKING AREAS, SHARED USE SIDEWALKS,
SHARED USE DRIVEWAYS, SHARED USE SERVICE AREAS, SHARED USE TRASH DUMPSTERS,
COMMON LOADING AREAS AND LANDSCAPED AREAS.


1.05.  “DEFAULT RATE” SHALL MEAN A RATE PER ANNUM EQUAL TO THE LESSER OF (I) THE
PRIME RATE PLUS TWO (2) PERCENTAGE POINTS OR (II) THE HIGHEST RATE OF INTEREST
PERMITTED BY LAW.


1.06.  “INSURANCE EXPENSES” SHALL MEAN ALL PREMIUM COSTS AND EXPENSES INCURRED
BY LANDLORD FOR ALL HAZARD, PUBLIC LIABILITY AND RENTAL LOSS AND PROPERTY DAMAGE
INSURANCE ATTRIBUTABLE TO BUILDING PROCURED BY LANDLORD IN ITS COMMERCIALLY
REASONABLE DISCRETION.


1.07.  “LEASE YEAR” SHALL MEAN EACH ONE (1) YEAR PERIOD OF THE TERM OF THIS
LEASE BEGINNING ON THE COMMENCEMENT DATE, AND EACH ANNIVERSARY THEREOF, AND
ENDING ON THE DAY IMMEDIATELY PRIOR TO THE NEXT SUCCEEDING ANNIVERSARY OF THE
COMMENCEMENT DATE.


--------------------------------------------------------------------------------





1.08.  “PREMISES” SHALL MEAN THE PORTION OF THE BUILDING WHICH IS HIGHLIGHTED OR
CROSS-HATCHED ON THE FLOOR PLANS(S) ATTACHED HERETO AS EXHIBIT “A” AND BY THIS
REFERENCE MADE A PART HEREOF.


1.09.  “PRIME RATE” SHALL MEAN THE PRIME RATE OR ITS EQUIVALENT ANNOUNCED AND IN
EFFECT FROM TIME TO TIME BY THE ATLANTA OFFICE OF THE WACHOVIA BANK OR ITS
SUCCESSORS.


1.10.  “RENTABLE AREA” OF THE PREMISES AND OF THE BUILDING IS STIPULATED BY
LANDLORD AND TENANT IN THE RESPECTIVE NUMBER OF SQUARE FEET SET FORTH FOR EACH
IN THE BASIC LEASE INFORMATION SUBJECT TO MUTUAL VERIFICATION OF SPACE
MEASUREMENT AS MEASURED FROM DRIPLINE TO DRIPLINE.


1.11.  “REAL ESTATE TAXES” SHALL MEAN ALL REAL ESTATE TAXES AND ASSESSMENTS
WHETHER GENERAL OR SPECIFIC OTHER THAN ANY TAXES RESULTING FROM A SALE, TRANSFER
OR REFINANCING OF THE BUILDING OR PROPERTY LEVIED AGAINST, IN RESPECT TO, OR
ATTRIBUTABLE TO THE BUILDING OR ANY OTHER TAX LEVIED AGAINST LANDLORD AS
SUBSTITUTE FOR, OR IN LIEU OF, ANY TAX WHICH WOULD OTHERWISE CONSTITUTE A REAL
ESTATE TAX OR A SPECIFIC TAX ON RENTALS FROM THE BUILDING, PLUS THE COMMERCIALLY
REASONABLE COST, INCLUDING REASONABLE ATTORNEYS’, APPRAISERS’ AND TAX
CONSULTANTS’ FEES, OF ANY NEGOTIATION, CONTEST, OR APPEAL PURSUED BY LANDLORD IN
AN EFFORT TO REDUCE THE TAX OR ASSESSMENT ON WHICH ANY TAX PROVIDED FOR IN THIS
PARAGRAPH-IS BASED.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL REAL
ESTATE TAXES INCLUDE ANY FEDERAL, STATE OR LOCAL INCOME, FRANCHISE, SMALL
BUSINESS, ESTATE OR INHERITANCE TAX.  WITH REGARD TO ANY REAL ESTATE TAXES THAT
ARE PAYABLE IN INSTALLMENTS, THE AMOUNT OF SUCH REAL ESTATE TAXES FOR THE
PURPOSES OF THIS LEASE SHALL BE DETERMINED AS IF LANDLORD HAD ELECTED TO PAY THE
SAME IN INSTALLMENTS.


1.12.  “RENTAL” SHALL MEAN, COLLECTIVELY, BASE RENTAL, ADDITIONAL RENTAL AND ALL
OTHER SUMS PAYABLE BY TENANT TO LANDLORD WHICH ARE DEEMED OR DESIGNATED RENTAL,
ADDITIONAL RENT OR RENT PURSUANT TO THE TERMS OF THIS LEASE.


1.13.  “TENANTS PERCENTAGE SHARE” SHALL MEAN THE PERCENTAGE FIGURE SPECIFIED IN
THE BASIC LEASE INFORMATION.  LANDLORD AND TENANT ACKNOWLEDGE THAT TENANTS
PERCENTAGE SHARE HAS BEEN OBTAINED BY  DIVIDING THE RENTABLE AREA OF THE
PREMISES BY THE TOTAL RENTABLE AREA OF THE BUILDING, AND MULTIPLYING SUCH
QUOTIENT BY 100.  IN THE EVENT TENANT’S PERCENTAGE SHARE IS CHANGED DURING A
CALENDAR YEAR BY REASON OF A CHANGE IN THE RENTABLE AREA OF THE PREMISES,
TENANT’S PERCENTAGE SHARE SHALL THEREAFTER MEAN THE RESULT OBTAINED BY DIVIDING
THE NEW RENTABLE AREA OF THE PREMISES BY THE TOTAL RENTABLE AREA OF THE BUILDING
AND MULTIPLYING SUCH QUOTIENT BY 100, AND FOR THE PURPOSES OF PARAGRAPH 3 OF
THIS LEASE, TENANT’S PERCENTAGE SHARE SHALL BE DETERMINED ON THE BASIS OF THE
NUMBER OF DAYS DARING SUCH CALENDAR YEAR AT EACH SUCH PERCENTAGE SHARE.


2.             TERM; COMPLETION OF IMPROVEMENTS.


2.01.  THE TERM OF THIS LEASE SHALL COMMENCE ON THE COMMENCEMENT DATE AND,
UNLESS SOONER TERMINATED AS HEREINAFTER PROVIDED, SHALL END ON THE EXPIRATION
DATE, AS SUCH DATES ARE RESPECTIVELY SPECIFIED IN THE BASIC LEASE INFORMATION
AND AS THEY MAY BE REVISED PURSUANT TO PARAGRAPH 2.02.  IF LANDLORD, FOR ANY
REASON WHATSOEVER, CANNOT DELIVER POSSESSION OF THE PREMISES TO TENANT ON OR
BEFORE DECEMBER 15, 2002, THIS LEASE SHALL NOT BE VOID OR VOIDABLE, NOR

2


--------------------------------------------------------------------------------





SHALL LANDLORD BE LIABLE TO TENANT FOR ANY LOSS, COST, DAMAGE OR EXPENSE
RESULTING THEREFROM, BUT IN THAT EVENT, SUBJECT TO THE PROVISIONS OF EXHIBIT G
ATTACHED HERETO AND BY THIS REFERENCE MADE A PART HEREOF, ALL BASE RENTAL AND
ADDITIONAL RENTAL DUE HEREUNDER SHALL BE WAIVED FOR THE PERIOD BETWEEN DECEMBER
15, 2002 AND THE TIME WHEN LANDLORD IS DEEMED TO HAVE DELIVERED POSSESSION
PURSUANT TO THE TERMS OF SUBPARAGRAPH 2.02 HEREOF.  SUBJECT TO THE SENTENCE
IMMEDIATELY FOLLOWING, TENANT AGREES THAT SUCH WAIVER OF BASE RENTAL AND
ADDITIONAL RENTAL SHALL BE ITS SOLE AND EXCLUSIVE REMEDY FOR LANDLORD’S
INABILITY TO DELIVER POSSESSION OF THE PREMISES BY DECEMBER 15, 2002 OR ANY TIME
THEREAFTER.  IF POSSESSION OF THE PREMISES HAS NOT BEEN DELIVERED TO TENANT ON
OR BEFORE MARCH 15, 2003 FOR ANY REASON WHATSOEVER, TENANT AT ITS OPTION, AT ANY
TIME THEREAFTER BUT PRIOR TO THE DELIVERY OF POSSESSION, MAY TERMINATE THIS
LEASE BY NOTICE TO LANDLORD AND TENANT SHALL THEREUPON BE RELEASED FROM ALL
OBLIGATIONS UNDER THIS LEASE; PROVIDED, HOWEVER, IN THE CASE OF TERMINATION BY
TENANT, SAID.  MARCH 15, 2003 DEADLINE SHALL BE EXTENDED BY ANY PERIOD OF TENANT
CAUSED DELAYS AS DEFINED IN EXHIBIT G HEREOF.


2.02.  THE PREMISES SHALL BE DEEMED COMPLETED, LANDLORD SHALL BE DEEMED TO HAVE
DELIVERED POSSESSION OF THE PREMISES, TENANT SHALL BE DEEMED TO HAVE TAKEN
OCCUPANCY AND BASE RENTAL AND ADDITIONAL RENTAL SHALL BEGIN TO ACCRUE ON THE
COMMENCEMENT DATE, AS SPECIFIED IN THE BASIC LEASE INFORMATION.  ANY TENANT
IMPROVEMENTS IN THE PREMISES SHALL BE DEEMED SUBSTANTIALLY COMPLETE IN
SUBSTANTIAL ACCORDANCE WITH THE APPROVED PLANS AND SPECIFICATIONS ON THE EARLIER
OF (A) THE DATE THE TENANT IMPROVEMENTS ARE SUBSTANTIALLY COMPLETED SO THAT
TENANT IS ABLE TO OCCUPY THE PREMISES FOR THE CONDUCT OF ITS BUSINESS WITHOUT
MATERIAL INTERFERENCE THERETO AND A CERTIFICATE OF OCCUPANCY HAS BEEN ISSUED FOR
THE PREMISES, PROVIDED SUCH DATE OCCURS NOT EARLIER THAN TEN (10) BUSINESS DAYS
FOLLOWING LANDLORD’S WRITTEN NOTICE TO TENANT IDENTIFYING SUCH DATE, OR (B) THE
DATE TENANT COMMENCES OCCUPANCY OF THE PREMISES FOR THE PURPOSES OF CONDUCTING
ITS BUSINESS OPERATIONS.  THE FACT THAT CERTAIN MINOR ITEMS COMMONLY CONSIDERED
PUNCHLIST ITEMS IN THE CONSTRUCTION INDUSTRY REMAIN TO BE CORRECTED OR FINISHED
SHALL NOT RENDER ANY TENANT IMPROVEMENTS LESS THAN SUBSTANTIALLY COMPLETE SO
LONG AS SUCH UNFINISHED ITEMS DO NOT, IN THE AGGREGATE, MATERIALLY AFFECT
TENANT’S ABILITY TO CONDUCT ITS BUSINESS OPERATIONS.  LANDLORD SHALL USE
REASONABLE SPEED AND DILIGENCE TO SUBSTANTIALLY COMPLETE THE TENANT IMPROVEMENTS
AND HAVE THE PREMISES READY FOR OCCUPANCY ON OR BEFORE DECEMBER 15, 2001. IF THE
PREMISES ARE NOT DEEMED SUBSTANTIALLY COMPLETE BY DECEMBER 15, 2002, SUCH
FAILURE TO COMPLETE SHALL NOT IN ANY WAY AFFECT THE OBLIGATION OF TENANT
HEREUNDER EXCEPT THAT THE COMMENCEMENT DATE AND EXPIRATION DATE SHALL BE
POSTPONED ONE DAY FOR EACH DAY SUBSTANTIAL COMPLETION IS DELAYED BEYOND SAID
DECEMBER 15, 2002 DATE UNTIL THE P REMISES ARE SUBSTANTIALLY COMPLETE.  NO
LIABILITY WHATSOEVER SHALL ARISE OR ACCRUE AGAINST LANDLORD BY REASON OF ITS
FAILURE TO DELIVER OR AFFORD POSSESSION OF THE PREMISES AND TENANT HEREBY
RELEASES AND DISCHARGES LANDLORD FROM AND OF ANY CLAIMS FOR DAMAGE, LOSS, OR
INJURY OF EVERY KIND WHATSOEVER AS IF THIS LEASE WERE NEVER EXECUTED, TENANT’S
SOLE REMEDY BEING ITS RIGHT TO TERMINATE PURSUANT TO SUBPARAGRAPH 2.01.  IN THE
EVENT THE COMMENCEMENT DATE AND THE EXPIRATION DATE AND THUS THE DATES ON WHICH
BASE RENTAL AND ADDITIONAL RENTAL COMMENCE ARE POSTPONED PURSUANT TO THE
PROVISIONS OF THIS SUBPARAGRAPH 2.02, UPON THE REQUEST OF LANDLORD, TENANT SHALL
EXECUTE A MEMORANDUM CONFIRMING THE COMMENCEMENT DATE, THE EXPIRATION DATE AND
THE COMMENCEMENT DATE OF BASE RENTAL AND ADDITIONAL RENTAL IN THE FORM ATTACHED
HERETO AS EXHIBIT “B” AND BY THIS REFERENCE MADE A PART HEREOF.


2.03.  SUBJECT ONLY TO PUNCHLIST ITEMS IDENTIFIED BY TENANT WITHIN THIRTY (30)
DAYS OF THE DATE OF SUBSTANTIAL COMPLETION AND LATENT DEFECTS. TAKING OF
POSSESSION BY TENANT FOR THE

3


--------------------------------------------------------------------------------





PURPOSE OF CONDUCTING ITS BUSINESS OPERATIONS SHALL BE DEEMED CONCLUSIVELY TO 
ESTABLISH THAT SAID TENANT IMPROVEMENTS HAVE BEEN COMPLETED IN ACCORDANCE WITH
THE APPROVED PLANS AND SPECIFICATIONS AND THAT THE PREMISES ARE IN GOOD AND
SATISFACTORY CONDITION, AS OF WHEN POSSESSION WAS SO TAKEN.  NOTWITHSTANDING THE
FOREGOING, TENANT AND/OR TENANT’S VENDORS OR SUBCONTRACTORS MAY ENTER AND OCCUPY
THE PREMISES FOR THE PURPOSE OF INSTALLING FIXTURES AND EQUIPMENT DURING THE
THIRTY (30) DAY PERIOD PRIOR TO THE COMMENCEMENT DATE AND SUCH OCCUPANCY SHALL
NOT BE DEEMED TO BE TAKING OCCUPANCY FOR THE PURPOSES OF CONDUCTING TENANT’S
BUSINESS OPERATIONS.  LANDLORD AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
COMPLETE ALL PUNCHLIST ITEMS IDENTIFIED BY TENANT WITHIN THIRTY (30) DAYS AFTER
THE DATE THE SUBJECT PUNCHLIST IS PROVIDED TO LANDLORD.  FURTHERMORE, LANDLORD
ACKNOWLEDGES AND AGREES THAT IT SHALL REQUIRE THE TENANT IMPROVEMENTS CONTRACTOR
TO PROVIDE LANDLORD WITH A ONE (1) YEAR WARRANTY ON ALL MATERIALS AND
WORKMANSHIP UTILIZED IN CONNECTION THEREWITH.  ALTHOUGH LANDLORD SHALL NOT
WARRANT SUCH ITEMS TO TENANT, LANDLORD DOES AGREE TO (I) PROCURE A FORESAID ONE
(1) WARRANTY AS TO WORKMANSHIP MATERIALS AND (II) TAKE ANY AND ALL REASONABLE
ACTIONS NECESSARY TO ENFORCE SUCH WARRANTY AGAINST SAID TENANT IMPROVEMENT
CONTRACTOR IN THE EVENT AND TO THE EXTENT ANY OF SUCH WORKMANSHIP AND/OR
MATERIALS IS FOUND TO BE DEFECTIVE DURING SAID ONE (1) YEAR.  TENANT
ACKNOWLEDGES THAT NO REPRESENTATIONS AS TO THE REPAIR OF PREMISES HAVE BEEN MADE
BY LANDLORD, UNLESS SUCH ARE EXPRESSLY SET FORTH IN THIS LEASE.


2.04.  INTENTIONALLY DELETED


2.05.  PROVIDED THE TENANT IS NOT THEN IN DEFAULT UNDER THIS LEASE BEYOND ANY
APPLICABLE NOTICE AND CURE PERIOD, TENANT SHALL HAVE THE OPTION TO RENEW THIS
LEASE AS TO THE ENTIRE PREMISES FOR ONE (1) FIVE (5) YEAR TERM, SUCH TERM
COMMENCING UPON THE EXPIRATION OF THE THEN CURRENT TERM HEREOF (THE “RENEWAL
OPTION”).  TENANT SHALL EXERCISE THE RENEWAL OPTION BY GIVING LANDLORD ONE
HUNDRED TWENTY (120) DAYS ADVANCE WRITTEN NOTICE OF SUCH ELECTION PRIOR TO THE
EXPIRATION OF THE ORIGINAL TERM.  THE RENTAL RATE FOR THE RENEWAL OPTION TERM
SHALL BE NINETY-FIVE PERCENT (95%) OF THE THEN PREVAILING MARKET RENTAL RATE
RECEIVED BY LANDLORDS OF COMPARABLE SPACE IN THE NORCROSS, GEORGIA AREA AT THE
TIME OF EXERCISE OF SUBJECT RENEWAL OPTION.  THE THEN PREVAILING MARKET RENTAL
RATE (HEREINAFTER “FAIR MARKET RENT”) SHALL BE DETERMINED AS FOLLOWS:


(A)   IF THE PARTIES ARE UNABLE TO AGREE ON THE FAIR MARKET RENT WITHIN FIFTEEN
(15) DAYS OF THE DATE OF TENANT RENEWAL OPTION ELECTION NOTICE, THEN EACH PARTY
MAY, AT ITS ELECTION AT ITS OWN COST AND BY GIVING NOTICE TO THE OTHER PARTY
EACH  APPOINT AN MAI REAL ESTATE APPRAISER WITH AT LEAST FIVE (5) YEARS
FULL-TIME COMMERCIAL APPRAISAL EXPERIENCE IN THE GEOGRAPHICAL AREA IN WHICH THE
PREMISES ARE LOCATED, TO APPRAISE THE THEN FAIR MARKET RENT.  IF A PARTY DOES
NOT APPOINT AN APPRAISER WITHIN TEN (10) DAYS AFTER THE OTHER PARTY HAS GIVEN
NOTICE OF THE NAME OF ITS APPRAISER, THE SINGLE APPRAISER APPOINTED SHALL BE THE
SOLE APPRAISER AND SHALL SET THE FAIR MARKET RENT AS PROVIDED HEREIN.  FOR
PURPOSES OF THIS LEASE, “FAIR MARKET RENT” SHALL BE DEEMED TO MEAN THE AMOUNT OF
RENTAL WHICH WOULD TYPICALLY BE PAID BY A TENANT UNDER A LEASE SUCH AS THIS FOR
PREMISES OF A SIMILAR TYPE, SIZE, DESIGN AND QUALITY IN THE SAME AREA UNDER
MARKET LEASING CONDITIONS EXISTING AT THAT TIME, INCLUDING RENT CONCESSIONS AND
TENANT IMPROVEMENTS BEING OFFERED ON COMPARABLE PROPERTIES.


(B)   THE TWO APPRAISERS APPOINTED BY THE PARTIES SHALL MEET PROMPTLY AND
ATTEMPT TO APPRAISE AND SET THE THEN FAIR MARKET RENT.  IF THEY ARE UNABLE TO
AGREE WITHIN TWENTY (20) DAYS AFTER THE SECOND APPRAISER HAS BEEN APPOINTED,
THEY SHALL ATTEMPT TO SELECT A THIRD

4


--------------------------------------------------------------------------------





APPRAISER MEETING THE QUALIFICATIONS STATED IN THIS PARAGRAPH, WITHIN TEN (10)
DAYS AFTER THE LAST DAY THE TWO APPRAISERS ARE GIVEN TO SET THE FAIR MARKET
RENT.  IF THEY ARE UNABLE TO AGREE ON A THIRD APPRAISER, EITHER OF THE PARTIES
TO THIS LEASE, BY GIVING TEN (10) DAYS NOTICE TO THE OTHER PARTY, MAY APPLY TO
THE PRESIDING OR HEAD JUDGE OF THE COURT FOR GWINNETT COUNTY FOR THE SELECTION
OF A THIRD APPRAISER WHO MEETS THE QUALIFICATIONS STATED IN THIS PARAGRAPH. 
EACH OF THE PARTIES SHALL BEAR ONE-HALF OF THE COST OF APPOINTING THE THIRD
APPRAISER, AND OF PAYING THE THIRD APPRAISER’S FEES.  THE THIRD APPRAISER,
HOWEVER SELECTED, SHALL BE A PERSON WHO HAS NOT PREVIOUSLY ACTED IN ANY CAPACITY
FOR EITHER PARTY.


(C)   WITHIN TWENTY (20) DAYS AFTER THE SELECTION OF THE THIRD APPRAISER, A
MAJORITY OF THE APPRAISERS SHALL APPRAISE AND SET THE FAIR MARKET RENT.  IF A
MAJORITY OF THE APPRAISERS ARE UNABLE TO SO SET THE FAIR MARKET RENT WITHIN THE
STIPULATED PERIOD OF TIME, THE THREE APPRAISALS OF SAME SHALL BE ADDED TOGETHER
AND THEIR TOTAL DIVIDED BY THREE.  THE RESULTING QUOTIENT SHALL BE CONSIDERED
THE FAIR MARKET RENT.  IF, HOWEVER, THE LOW APPRAISAL AND/OR THE HIGH APPRAISAL
ARE MORE THAN TEN PERCENT (10%) LOWER OR HIGHER THAN THE MIDDLE APPRAISAL. THE
LOW APPRAISAL AND/OR THE HIGH APPRAISAL SHALL BE DISREGARDED.  IF ONLY ONE
APPRAISAL IS DISREGARDED, THE REMAINING TWO APPRAISALS SHALL BE ADDED TOGETHER
AND THEIR TOTAL DIVIDED BY TWO.  THE RESULTING QUOTIENT SHALL BE CONSIDERED THE
FAIR MARKET RENT.


2.06.  INTENTIONALLY DELETED.


2.07.  LANDLORD GRANTS TO TENANT AN ONGOING RIGHT OF FIRST REFUSAL ON THE
CONTIGUOUS ADJACENT 4,944 RSF OF SPACE.  IN THE EVENT LANDLORD RECEIVES AN OFFER
FROM A THIRD PARTY PROSPECTIVE TENANT FOR SUCH SPACE AND IF LANDLORD IS WILLING
TO ACCEPT THE OFFER, THEN LANDLORD SHALL PROVIDE TENANT WITH WRITTEN NOTICE
DETAILING THE TERMS OF THE OFFER AND TENANT SHALL THEN HAVE TEN (10) BUSINESS
DAYS TO GIVE LANDLORD WRITTEN NOTICE OF ITS INTENT TO EXERCISE ITS RIGHT OF
FIRST REFUSAL.  LANDLORD AND TENANT WITHIN FIVE (5) BUSINESS DAYS OF ACCEPTANCE
SHALL EXECUTE AN AMENDMENT TO THE LEASE REFLECTING THE SUCH ADDITION OF SPACE TO
THE LEASE.  SUCH SPACE SHALL BE INCORPORATED INTO THE PREMISES ON ALL OF THE
SAME TERMS AND CONDITIONS AS THE PREMISES INCLUDING A PRORATA SHARE OF THE
TENANT IMPROVEMENT ALLOWANCE AND ANY CONCESSIONS OFFERED TO THE THIRD PARTY. IF
LANDLORD HAS NOT RECEIVED TIMELY WRITTEN NOTICE FROM TENANT OF ACCEPTANCE OF THE
OFFER, TENANT SHALL LOSE ALL RIGHTS TO THE SPACE AS TO THAT PROSPECTIVE TENANT
AND LANDLORD SHALL BE FREE TO ENTER INTO A LEASE WITH THE PROSPECTIVE TENANT. 
HOWEVER, IN THE EVENT LANDLORD FAILS TO ENTER INTO A LEASE WITH THE SUBJECT
PROSPECTIVE TENANT, THEN, TENANT SHALL HAVE AN ONGOING RIGHT OF FIRST REFUSAL
WITH RESPECT TO ANY SUBSEQUENT PROSPECTIVE TENANT.


2.08.  INTENTIONALLY DELETED


2.09.  INTENTIONALLY DELETED.


3.             RENTAL.


3.01.  TENANT SHALL PAY TO LANDLORD THROUGHOUT THE TERM OF THIS LEASE, AS RENTAL
FOR THE PREMISES, THE FOLLOWING SUMS:


(A)   THE BASE RENTAL PAYABLE PER MONTH SHALL BE ONE-TWELFTH  (1/12TH) OF THE
PRODUCT OF (I) THE NUMBER OF SQUARE FEET OF RENTABLE AREA OF THE PREMISES AS
SPECIFIED IN THE

5


--------------------------------------------------------------------------------





BASIC LEASE INFORMATION, AND (II) THE APPLICABLE SQUARE FOOT RATE SPECIFIED IN
THE BASIC LEASE INFORMATION AS THE “BASE RENTAL.” PROVIDED, HOWEVER, THAT BASE
RENTAL (BUT NOT ADDITIONAL RENT) SHALL BE WAIVED FOR THE FIRST 5 MONTHS OF THE
TERM AND 50% OF BASE RENTAL (BUT NOT ADDITIONAL RENT) TENANT SHALL CONTINUE TO
PAY TENANT’S PERCENTAGE SHARE OF OPERATING EXPENSES AS SET FORTH IN PARAGRAPH
3.01 (B) BELOW, WHICH OPERATING EXPENSES SHALL INCLUDE PROPORTIONATE COMMON AREA
MAINTENANCE, INSURANCE EXPENSES AND REAL ESTATE TAXES FOR THE PREMISES.


(B)   IN ADDITION TO THE BASE RENTAL PAYABLE PURSUANT TO SUBPARAGRAPH 3.01(A),
FOR EACH CALENDAR YEAR OF THE TERM OF THIS LEASE, TENANT, AS ADDITIONAL RENTAL,
SHALL PAY TENANT’S PERCENTAGE SHARE, AS SPECIFIED IN THE BASIC LEASE
INFORMATION, OF EACH OF (I) THE COMMON AREA MAINTENANCE AND OPERATION EXPENSES
(THE “CAM EXPENSES”) AND (II) LANDLORD’S REAL ESTATE TAXES AND INSURANCE
EXPENSES FOR SUCH CALENDAR YEAR.  CAM EXPENSES SHALL INCLUDE ALL VERIFIABLE,
REASONABLE THIRD PARTY COSTS OF LANDLORD IN THE OPERATION, MANAGEMENT, AND
MAINTENANCE OF THE COMMON AREA, THE MANNER AND EXPENDITURES THEREOF TO BE IN THE
REASONABLE DISCRETION OF LANDLORD, GENERALLY CONSISTENT WITH COMPARABLE
PROPERTIES IN THE ATLANTA AREA AND SHALL SPECIFICALLY INCLUDE ALL MANAGEMENT
FEES PAID TO LANDLORD’S AFFILIATE THAT MANAGES THE PREMISES.  SUCH CAM EXPENSES
SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, EXPENSES INCURRED FOR WATER, SEWER,
GAS AND ALL OTHER UTILITIES, LANDSCAPE MAINTENANCE AND IRRIGATION, TRASH
DUMPSTERS, GENERAL MAINTENANCE AND SERVICES, LIGHTING, PAINTING, CLEANING,
POLICING, INSPECTING, REPAIR AND REPLACEMENT, MANAGEMENT FEES, TOGETHER WITH A
REASONABLE ALLOWANCE FOR OVERHEAD AND DEPRECIATION OF NECESSARY EQUIPMENT.  IN
RELATION TO THE FOREGOING, LANDLORD ACKNOWLEDGES AND AGREES THAT THE MANAGEMENT
FEES IT MAY CHARGE AS A COMPONENT OF CAM EXPENSES SHALL NOT EXCEED THREE PERCENT
(3%) OF THE GROSS REVENUES IT RECEIVES FROM LEASES FOR SPACE WITHIN THE
BUILDING.  PRIOR TO THE COMMENCEMENT OF THE TERM OF THIS LEASE, LANDLORD SHALL
GIVE TENANT WRITTEN NOTICE OF LANDLORD’S ESTIMATE OF THE AMOUNT OF ADDITIONAL
RENTAL PER MONTH PAYABLE PURSUANT-TO THIS SUBPARAGRAPH 3.01 (B) FOR THE PERIOD
FROM THE COMMENCEMENT OF THE TERM OF THIS LEASE THROUGH THE IMMEDIATELY
FOLLOWING DECEMBER AND TENANT SHALL COMMENCE SUCH MONTHLY PAYMENTS OF ADDITIONAL
RENT.  THEREAFTER, THE ADDITIONAL RENTAL PAYABLE PURSUANT TO THIS SUBPARAGRAPH
3.01(B) SHALL BE DETERMINED AND ADJUSTED IN ACCORDANCE WITH THE PROVISIONS OF
SUBPARAGRAPH 3.02.


3.02.  THE DETERMINATION AND ADJUSTMENT OF ADDITIONAL RENTAL CONTEMPLATED UNDER
SUBPARAGRAPH 3.01(B) SHALL BE MADE IN ACCORDANCE WITH THE FOLLOWING PROCEDURES:


(A)   DURING DECEMBER OF EACH CALENDAR YEAR DURING THE TERM OF THIS LEASE OR AS
SOON AFTER EACH SUCH DECEMBER AS PRACTICABLE, BUT IN NO EVENT LATER THAN APRIL 1
OF THE FOLLOWING YEAR, LANDLORD SHALL GIVE TENANT WRITTEN NOTICE OF ITS ESTIMATE
OF ADDITIONAL RENTAL PAYABLE UNDER SUBPARAGRAPH 3.01(B) FOR THE ENSUING CALENDAR
YEAR.  ON OR BEFORE THE FIRST DAY OF EACH MONTH DURING THE ENSUING CALENDAR
YEAR, TENANT SHALL PAY TO LANDLORD ONE-TWELFTH (1/12TH) OF SUCH ESTIMATED AMOUNT
TOGETHER WITH THE BASE RENTAL.


(B)   IN THE EVENT LANDLORD’S NOTICE SET FORTH IN SUBPARAGRAPH 3.02(A) IS NOT
GIVEN IN DECEMBER, UNTIL THE CALENDAR MONTH AFTER SUCH NOTICE IS DELIVERED BY
LANDLORD TENANT SHALL CONTINUE TO PAY TO LANDLORD MONTHLY DURING THE ENSUING
CALENDAR YEAR ESTIMATED PAYMENTS EQUAL TO THE AMOUNTS PAYABLE DURING THE
CALENDAR YEAR JUST ENDED.  UPON RECEIPT OF ANY SUCH POST-DECEMBER NOTICE, TENANT
SHALL (I) COMMENCE AS OF THE IMMEDIATELY FOLLOWING CALENDAR MONTH, AND CONTINUE
FOR THE REMAINDER OF THE CALENDAR YEAR, TO PAY TO LANDLORD MONTHLY SUCH NEW

6


--------------------------------------------------------------------------------





ESTIMATED PAYMENTS AND (II) IF THE MONTHLY INSTALLMENT OF THE NEW ESTIMATE OF
SUCH ADDITIONAL RENTAL IS GREATER THAN THE MONTHLY INSTALLMENT OF THE ESTIMATE
FOR THE PREVIOUS CALENDAR YEAR, PAY TO LANDLORD WITHIN THIRTY (30) DAYS OF THE
RECEIPT OF SUCH NOTICE AN AMOUNT EQUAL TO THE DIFFERENCE OF SUCH MONTHLY
INSTALLMENT MULTIPLIED BY THE NUMBER OF FULL AND PARTIAL CALENDAR MONTHS OF SUCH
YEAR PRECEDING THE DELIVERY OF SUCH NOTICE.


(C)   IF AT ANY TIME OR TIMES IT APPEARS TO LANDLORD THAT THE AMOUNT PAYABLE
UNDER SUBPARAGRAPH 3.01(B) FOR THE CURRENT CALENDAR YEAR WILL VARY FROM
LANDLORD’S ESTIMATE BY MORE THAN FIVE PERCENT (5%), LANDLORD MAY REVISE, BY
NOTICE TO TENANT, ITS ESTIMATE FOR SUCH YEAR, AND SUBSEQUENT PAYMENTS BY TENANT
FOR SUCH YEAR SHALL BE BASED UPON SUCH REVISED ESTIMATE.  FAILURE TO DELIVER AN
ESTIMATE OF ADDITIONAL RENTAL PAYABLE UNDER THIS PARAGRAPH 3 OR TO MAKE A
REVISION CONTEMPLATED BY THE IMMEDIATELY PRECEDING SENTENCE SHALL NOT PREJUDICE
LANDLORD’S RIGHT TO COLLECT THE FULL AMOUNTS OF ADDITIONAL RENTAL.


(D)   WITHIN ONE HUNDRED FIFTY (150) DAYS AFTER THE CLOSE OF EACH CALENDAR YEAR,
LANDLORD SHALL DELIVER TO TENANT A STATEMENT OF THE ADJUSTMENT TO BE MADE
PURSUANT TO SUBPARAGRAPH (B) FOR THE CALENDAR YEAR JUST ENDED CERTIFIED BY
LANDLORD.  LANDLORD’S FAILURE TO PROVIDE A STATEMENT OF ADJUSTMENT WITHIN ONE
HUNDRED AND FIFTY (150) DAYS FOLLOWING THE END OF A CALENDAR YEAR SHALL
CONSTITUTE LANDLORD’S WAIVER OF ITS RIGHT TO RECEIVE PAYMENT FROM TENANT OF ANY
DEFICIENCY IN ADDITIONAL RENTAL FOR SUCH CALENDAR YEAR.  IF ON THE BASIS OF SUCH
STATEMENT TENANT OWES AN AMOUNT THAT IS LESS THAN THE ESTIMATED PAYMENTS FOR THE
CALENDAR YEAR JUST ENDED PREVIOUSLY MADE BY TENANT, LANDLORD SHALL CREDIT SUCH
EXCESS TO THE NEXT PAYMENTS OF RENTAL COMING DUE OR, IF THE TERM OF THIS LEASE
IS ABOUT TO EXPIRE, REFUND SUCH EXCESS TO TENANT IF TENANT IS NOT IN DEFAULT
UNDER THIS LEASE (IN THE INSTANCE OF A DEFAULT SUCH EXCESS SHALL BE HELD AS
ADDITIONAL SECURITY FOR TENANT’S PERFORMANCE, MAY BE APPLIED BY LANDLORD TO CURE
ANY SUCH DEFAULT, AND SHALL NOT BE REFUNDED UNTIL ANY SUCH DEFAULT IS CURED). 
IF ON THE BASIS OF SUCH STATEMENT WHICH WAS TIMELY GIVEN TENANT OWES, AN AMOUNT
THAT IS MORE THAN THE ESTIMATED PAYMENTS FOR THE CALENDAR YEAR JUST ENDED
PREVIOUSLY MADE BY TENANT, TENANT SHALL PAY THE DEFICIENCY TO LANDLORD WITHIN
THIRTY (30) DAYS AFTER DELIVERY OF THE STATEMENT.


(E)   FOR PARTIAL CALENDAR YEARS DURING THE TERM OF THIS LEASE, THE AMOUNT OF
ADDITIONAL RENTAL PAYABLE PURSUANT TO SUBPARAGRAPH 3.02(D) THAT IS APPLICABLE TO
THAT PARTIAL CALENDAR YEAR SHALL BE PRORATED BASED ON THE RATIO OF THE NUMBER OF
DAYS OF SUCH PARTIAL CALENDAR YEAR FALLING DURING THE TERM OF THIS LEASE TO
365.  THE EXPIRATION OR TERMINATION OF THIS LEASE SHALL NOT AFFECT THE
OBLIGATIONS OF TENANT AND RIGHTS OF LANDLORD PURSUANT TO SUBPARAGRAPH 3.02(D)
WHICH REMAIN TO BE PERFORMED AFTER SUCH EXPIRATION OR TERMINATION, LANDLORD AND
TENANT AGREEING THAT SAID OBLIGATIONS AND RIGHTS SHALL SURVIVE SUCH EXPIRATION
OR TERMINATION.


(F)    LANDLORD SHALL PERMIT TENANT, AT ITS SOLE COST AND EXPENSE UPON AT LEAST
TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO HAVE AN AUDIT MADE OF LANDLORD’S BOOKS,
RECORDS AND ACCOUNTS RELATIVE TO CAM EXPENSES.  SUCH INSPECTION SHALL BE MADE ON
SUCH DATE AND TIME REASONABLY SET BY LANDLORD IN LANDLORD’S OFFICE DURING NORMAL
BUSINESS HOURS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
TENANT OR TENANT’S AUTHORIZED REPRESENTATIVE MAY CONDUCT AN AUDIT NO MORE THAN
ONE (1) TIME DURING ANY LEASE YEAR PERIOD.  IF THE EXAMINATION MADE BY TENANT
DISCLOSES A DISCREPANCY IN THE CAM EXPENSES CHARGED TO TENANT, TENANT SHALL
CONTEST SHALL CHARGE WITHIN THIRTY (30) DAYS AFTER TENANT’S COMPLETION OF
EXAMINATION OF THE CAM EXPENSES.  IN THE EVENT THAT TENANT DOES NOT PROVIDE
WRITTEN NOTICE TO LANDLORD OF

7


--------------------------------------------------------------------------------





TENANT’S INTENT TO DISPUTE OR CONTEST SUCH CAM EXPENSES WITHIN THE THIRTY (30)
DAY PERIOD, TENANT WAIVES THE RIGHT TO DISPUTE OR CONTEST THE CAM EXPENSES.


(G)   THE FOLLOWING ITEMS SHALL BE EXCLUDED IN COMPUTING TENANT’S SHARE OF CAM
EXPENSES:

(I)            ANY GROUND LEASE RENTAL;

(II)           COST OF CAPITAL REPAIRS OR CAPITAL REPLACEMENT, CAPITAL
IMPROVEMENTS AND EQUIPMENT; EXCEPT FOR THE ANNUAL AMORTIZATION OF SUCH COSTS
WHICH EITHER REDUCE THE ANNUAL CAM EXPENSES OTHERWISE ANTICIPATED TO BE INCURRED
(BUT ONLY TO THE EXTENT OF SUCH REDUCTION) OR CAUSE THE BUILDING TO BE IN
COMPLIANCE WITH ANY LEGAL REQUIREMENT WHICH WAS NOT APPLICABLE TO THE BUILDING
AS OF THE COMMENCEMENT DATE;

(III)          COSTS INCURRED BY LANDLORD FOR THE REPAIR OR REPLACEMENT OF
DAMAGE TO THE BUILDING OR ITS CONTENTS CAUSED BY FIRE OR OTHER CASUALTY;

(IV)          COSTS INCURRED WITH RESPECT TO THE INSTALLATION OF TENANT
IMPROVEMENTS MADE FOR TENANTS OR OTHER OCCUPANTS IN THE BUILDING;

(V)           DEPRECIATION, AMORTIZATION, LENDER’S FEES AND INTEREST PAYMENTS;

(VI)          LEASING COMMISSIONS, ATTORNEYS’ FEES, SPACE PLANNING COSTS, AND
OTHER COSTS AND EXPENSES IN CONNECTION WITH NEGOTIATIONS WITH THIS LEASE AND
OTHER PRESENT OR ‘PROSPECTIVE TENANTS OR OTHER OCCUPANTS OF THE BUILDING;

(VII)         INTEREST, PRINCIPAL, POINTS AND FEES ON DEBTS OR AMORTIZATION ON
ANY MORTGAGE OR MORTGAGES OR ANY OTHER DEBT INSTRUMENT ENCUMBERING THE BUILDING;

(VIII)        COST INCURRED IN CONNECTION WITH UPGRADING THE BUILDING TO COMPLY
WITH HANDICAP, HAZARDOUS MATERIAL, BUILDING, FIRE AND SAFETY CODES WHICH WERE IN
EFFECT PRIOR TO THE DATE OF THE LEASE;

(IX)           COSTS TO REPAIR DEFECTS IN, OR MAINTAIN THE STRUCTURAL PORTIONS
OF THE BUILDING OR OF ANY OF THE TENANT IMPROVEMENTS INSTALLED BY LANDLORD ON
THE PREMISES;

(X)            COSTS (INCLUDING ALL RELATED ATTORNEYS AND COSTS OF SETTLEMENT
JUDGMENTS, ANY PAYMENTS IN LIEU THEREOF) ARISING FROM CLAIMS, DISPUTES OR
POTENTIAL DISPUTES BETWEEN LANDLORD AND TENANT AND OTHER TENANTS OF THE
BUILDING; AND

(XI)           LANDLORD’S GENERAL CORPORATE OVERHEAD AND GENERAL AND
ADMINISTRATIVE EXPENSES;

(XII)          COSTS OF AN ITEMS FOR WHICH LANDLORD IS REIMBURSED BY INSURANCE
PROCEEDS ACTUALLY RECEIVED, OR WOULD HAVE BEEN REIMBURSED BUT FOR LANDLORD’S
FAILURE TO OBTAIN THE INSURANCE REQUIRED OF LANDLORD UNDER THIS LEASE.

8


--------------------------------------------------------------------------------


(XIII)         ANY AND ALL COSTS ARISING FROM THE PRESENCE OF HAZARDOUS
MATERIALS OR SUBSTANCES (AS DEFINED BY THE APPLICABLE FEDERAL, STATE AND LOCAL
LAWS) NOW OR HEREAFTER PERTAINING TO THE BUILDING (“HAZARDOUS SUBSTANCES”) IN OR
ABOUT THE BUILDING INCLUDING, WITHOUT LIMITATION, HAZARDOUS SUBSTANCES IN THE
GROUND WATER OR SOIL EXCEPT FOR ANY SUCH ITEMS WHICH ARE THE RESPONSIBILITY OF
TENANT.

Notwithstanding any other provision contained herein to the contrary, Landlord
acknowledges and agrees that for the purposes of determining Additional Rent,
CAM Expenses for any calendar year shall not be increased over the amount of the
annualized CAM Expenses during the calendar year in which the term of this Lease
commences by more than five percent (5%) per year on a cumulative basis,
compounded annually.  For example, if the annualized CAM Expenses charged to
Tenant during the calendar year in which the term of this Lease commences was
$5,000, the cap on the CAM Expense charged to Tenant for the fourth (4th) full
calendar year thereafter would be $6,077.54 (5,000 x 1.05 x 1.05 x 1.05 x
1.05).  Furthermore, in no event shall the annualized CAM Expenses charged to
Tenant during the first calendar year of the Lease Term exceed $1.40 per square
foot of Rentable Area of the Premises.


3.03.  BASE RENTAL AND ADDITIONAL RENTAL SHALL BE PAID TO LANDLORD, IN ADVANCE,
ON OR BEFORE THE FIRST DAY OF THE TERM HEREOF AND ON OR BEFORE THE FIRST DAY OF
EACH AND EVERY SUCCESSIVE CALENDAR MONTH THEREAFTER DURING THE TERM OF THIS
LEASE.  ALL OTHER RENTAL SHALL BE PAID AS PROVIDED ELSEWHERE IN THIS LEASE.  IN
THE EVENT THE TERM OF THIS LEASE COMMENCES ON A DAY OTHER THAN THE FIRST DAY OF
A CALENDAR MONTH OR ENDS ON A DAY OTHER THAN THE LAST DAY OF A CALENDAR MONTH,
THEN THE MONTHLY RENTAL FOR THE FIRST AND LAST FRACTIONAL MONTHS OF THE TERM
HEREOF SHALL BE APPROPRIATELY PRORATED.


3.04.  RENTAL SHALL BE PAID TO LANDLORD, WITHOUT DEMAND, DEDUCTION OR OFFSET
EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS LEASE, IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA AT LANDLORD’S ADDRESS FOR NOTICES HEREUNDER OR TO SUCH OTHER
PERSON OR AT SUCH OTHER PLACE AS LANDLORD MAY FROM TIME TO TIME DESIGNATE IN
WRITING.  ALL RENTAL AND OTHER AMOUNTS OF MONEY PAYABLE BY TENANT TO LANDLORD
UNDER THIS PARAGRAPH 3 OR UNDER THIS LEASE, IF NOT PAID WITHIN TEN (10) DAYS OF
TENANT’S RECEIPT OF WRITTEN NOTICE THAT SAME IS PAST DUE SHALL BE SUBJECT TO A
LATE FEE OF TWO PERCENT (2%) OF THE AMOUNT PAST DUE (WHICH LATE FEE REPRESENTS
AN AGREED UPON CHARGE FOR THE ADMINISTRATIVE EXPENSE SUFFERED BY LANDLORD AS THE
RESULT OF SUCH LATE PAYMENT AND NOT PAYMENT FOR THE USE OF MONEY) AND SHALL BEAR
SIMPLE INTEREST FROM THAT DATE WHICH IS THIRTY (30) DAYS FOLLOWING THE SUBJECT
DUE DATE UNTIL PAID AT THE DEFAULT RATE, AND TENANT AGREES TO PAY SAID LATE FEE
AND INTEREST IMMEDIATELY AND WITHOUT DEMAND.


4.             USE.


(A)   THE PREMISES SHALL BE USED FOR THE PERMITTED USE SET FORTH IN THE BASIC
LEASE INFORMATION AND FOR NO OTHER PURPOSE.  BY ENTRY HEREUNDER.  TENANT ACCEPTS
THE PREMISES AS BEING SUITED FOR THE USE INTENDED BY TENANT.


(B)   TENANT SHALL, SUBJECT TO THE RULES AND REGULATIONS OF LANDLORD, HAVE
ACCESS WITH ALL OTHER TENANTS OF LANDLORD TO THE COMMON AREA AND AGREES NOT TO
INTERFERE WITH THE USE AND ACCESS OF THE COMMON AREA BY OTHER OCCUPANTS OF THE
BUILDING.

9


--------------------------------------------------------------------------------





(C)   TENANT WILL PERMIT NO LIEN TO ATTACH OR EXIST AGAINST THE PREMISES, AND
SHALL NOT COMMIT ANY WASTE.


(D)   TENANT SHALL COMPLY WITH ALL GOVERNMENTAL LAWS, ORDINANCES AND REGULATIONS
APPLICABLE TO TENANT’S SPECIFIC USE OF THE PREMISES, AND SHALL PROMPTLY COMPLY
WITH ALL GOVERNMENTAL ORDERS AND DIRECTIVES FOR THE CORRECTION, PREVENTION AND
ABATEMENT OF NUISANCES IN OR UPON, OR CONNECTED WITH THE PREMISES, ALL AT
TENANTS SOLE EXPENSE.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH 4,
EXCEPT AS MAY BE REQUIRED UNDER SECTION 45 HEREOF, TENANT SHALL NOT BE OBLIGATED
TO COMPLY WITH ANY APPLICABLE STATUTES, ORDINANCES, RULES, REGULATIONS, ORDERS,
RESTRICTIONS OR OTHER REQUIREMENTS THAT MAY REQUIRE STRUCTURAL ALTERNATIONS,
STRUCTURAL CHANGES, STRUCTURAL REPAIRS OR STRUCTURAL ADDITIONS TO THE PREMISES
OR THAT MAY REQUIRE INSTALLATION OF ADDITIONAL FIRE OR SAFETY HAZARD APPARATUS
UNLESS SAME ARE REQUIRED AS A RESULT OF OR ARE OTHERWISE DUE TO (I) TENANT’S
SPECIFIC USE OF THE PREMISES AS COMPARED WITH OTHER TYPICAL OFFICE TENANTS IN
GENERAL, (II) DAMAGE TO THE PREMISES CAUSED BY TENANT OR THOSE FOR WHOM TENANT
IS RESPONSIBLE AT LAW, OR (III) ANY ALTERATIONS OR ADDITIONS TO THE PREMISES
REQUESTED BY TENANT FOLLOWING THE COMMENCEMENT DATE.  IN RELATION TO THE
FOREGOING, LANDLORD ACKNOWLEDGES AND AGREES THAT EXCEPT AS EXPRESSLY PROVIDED
FOR HEREIN TO THE CONTRARY, LANDLORD SHALL AT ITS SOLE COST AND EXPENSE MAKE ALL
ALTERATIONS, CHANGE, REPAIRS OR ADDITIONS THAT ARE REQUIRED TO THE PREMISES OR
BUILDING TO COMPLY WITH APPLICABLE LAWS, ORDINANCES AND REGULATIONS.  TENANT
SHALL NOT PERMIT ANY OBJECTIONABLE OR UNPLEASANT ODORS, SMOKE, DUST, GAS, NOISE
OR VIBRATIONS TO EMANATE FROM THE PREMISES, NOR TAKE ANY OTHER ACTION WHICH
WOULD CONSTITUTE NUISANCE OR WOULD UNREASONABLY DISTURB OR ENDANGER ANY OTHER
TENANTS OF THE BUILDING OR UNREASONABLY INTERFERE WITH THEIR USE OF THEIR
RESPECTIVE PREMISES.  SUBJECT TO THE PROVISIONS OF PARAGRAPH 20 HEREOF, WITHOUT
LANDLORD’S PRIOR WRITTEN CONSENT, TENANT SHALL NOT RECEIVE, STORE OR OTHERWISE
HANDLE ANY PRODUCT, MATERIAL OR MERCHANDISE WHICH IS EXPLOSIVE, HIGHLY FLAMMABLE
OR CONSTITUTES A HAZARDOUS SUBSTANCE, AS DEFINED IN PARAGRAPH 20 HEREOF.  TENANT
WILL NOT PERMIT THE PREMISES TO BE USED FOR ANY PURPOSE OR IN ANY MANNER
(INCLUDING, WITHOUT LIMITATION, ANY METHOD OF STORAGE) WHICH WOULD RENDER THE
INSURANCE THEREON VOID OR HE INSURANCE RISK MORE HAZARDOUS OR CAUSE THE STATE
BOARD OF INSURANCE OR OTHER INSURANCE AUTHORITY TO DISALLOW ANY SPRINKLER
CREDITS.  IF ANY INCREASE IN THE FIRE OR EXTENDED COVERAGE INSURANCE PREMIUMS
PAID BY LANDLORD OR OTHER TENANTS FOR THE BUILDING IS CAUSED BY TENANT’S USE AND
OCCUPANCY OF THE PREMISES, OR IF TENANT VACATES THE PREMISES AND CAUSES AN
INCREASE IN SUCH PREMIUMS, THEN TENANT SHALL PAY AS ADDITIONAL RENTAL THE AMOUNT
OF SUCH INCREASE TO LANDLORD.


5.             SERVICES.


5.01.  LANDLORD, WITHOUT COST TO TENANT, SHALL MAINTAIN IN GOOD ORDER AND
REPAIR, SUBJECT TO NORMAL WEAR AND TEAR, CASUALTY AND CONDEMNATION, THE ROOF AND
ROOF MEMBRANE, THE EXTERIOR WALLS, FOUNDATION AND STRUCTURAL COMPONENTS OF THE
BUILDING AS WELL AS ALL SEWER FACILITIES, PLUMBING AND ELECTRICAL SYSTEMS
(EXCLUDING HOWEVER, THOSE PORTIONS OF SAID SEWER FACILITIES AND PLUMBING AND
ELECTRICAL SYSTEMS LOCATED WITHIN THE PREMISES AND OTHER PORTIONS OF THE
BUILDING LEASED TO OTHER TENANTS AND WHICH ARE MAINTAINED BY SUCH OTHER
TENANTS).  IN ADDITION, LANDLORD AGREES TO MAINTAIN AND KEEP CLEAN THE COMMON
AREA TO A STANDARD IN KEEPING WITH FIRST-CLASS OFFICE PROJECTS IN THE NORCROSS,
GEORGIA AREA.  NOTWITHSTANDING THE FOREGOING OBLIGATION, THE COST OF ANY REPAIRS
OR MAINTENANCE TO THE FOREGOING NECESSITATED BY THE INTENTIONAL ACTS OR
OMISSIONS, NEGLIGENCE OR GROSS NEGLIGENCE OF TENANT, OR ITS AGENTS, EMPLOYEES,

10


--------------------------------------------------------------------------------





CONTRACTORS, INVITEES, LICENSEES, SUBTENANTS OR ASSIGNEES, SHALL BE DEEMED
RENTAL HEREUNDER AND SHALL BE REIMBURSED BY TENANT TO LANDLORD UPON DEMAND.


5.02.  LANDLORD AGREES TO PROVIDE AT ITS COST WATER, SEWER, ELECTRICAL AND
TELEPHONE SERVICE CONNECTIONS STUBBED OUT TO THE EXTERIOR DEMISING WALLS OF THE
PREMISES IN ACCORDANCE WITH EXHIBIT G; TENANT AGREES TO PAY DIRECTLY TO THE
PROVIDER (EXCEPT AS OTHERWISE SET FORTH BELOW) ALL CHARGES, FEES (HOOK-UP,
INSTALLATION AND THE LIKE) AND DEPOSITS INCURRED FOR ANY UTILITY SERVICES USED
ON THE PREMISES.  LANDLORD SHALL IN NO EVENT BE LIABLE FOR ANY INTERRUPTION OR
FAILURE OF UTILITY SERVICE TO THE PREMISES, BUT, IF REQUESTED BY TENANT,
LANDLORD SHALL USE REASONABLE EFFORTS TO COOPERATE WITH TENANT IN SECURING
SPEEDY RESUMPTION OF SAID INTERRUPTED SERVICE.  NOTWITHSTANDING THE FOREGOING,
EXCEPTING “FORCE MAJEURE”, IN THE EVENT ANY INTERRUPTION OF SERVICES OCCURS
WHICH MATERIALLY ADVERSELY AFFECTS THE CONDUCT OF TENANT’S BUSINESS OPERATIONS.
AND SUCH INTERRUPTION CONTINUES FOR MORE THAN FIVE (5) CONSECUTIVE BUSINESS DAYS
AFTER TENANT GIVES WRITTEN NOTICE THEREOF TO LANDLORD, THEN, IN SUCH EVENT, THE
RENTAL DUE HEREUNDER SHALL BE ABATED FOR THE PERIOD BEGINNING ON THAT DATE WHICH
IS THE DATE OF SUCH NOTICE AND SHALL CONTINUE UNTIL SUCH INTERRUPTED UTILITY IS
RESTORED; PROVIDED, HOWEVER, IN THE EVENT TENANT CONTINUES TO USE ANY PORTION OF
THE PREMISES DURING SUCH PERIOD, THEN, IN SUCH EVENT, THE ABATEMENT OF RENTAL
DURING SUCH PERIOD SHALL BE PRORATED BASED ON THE SQUARE FOOTAGE OF THAT PORTION
OF THE PREMISES NOT IN USE BY TENANT VERSUS THE TOTAL SQUARE FOOTAGE OF THE
PREMISES.  TENANT SHALL PROMPTLY NOTIFY THE PROPER PUBLIC AUTHORITIES AND
UTILITY COMPANIES TO PROVIDE SERVICE FOR WATER, SEWER, GAS, ELECTRICITY AND ALL
OTHER UTILITIES REQUIRED OR DESIRED BY TENANT, WHICH SERVICES ARE TO BE IN
TENANT’S NAME AND ALL COSTS FOR SUCH SERVICES SHALL BE BORNE BY TENANT AS ITS
SOLE RESPONSIBILITY.  IN THE EVENT THE WATER AND SEWER CONNECTIONS INTO THE
PREMISES ARE JOINTLY METERED WITH OTHER PREMISES, TENANT COVENANTS AND AGREES TO
PAY TO LANDLORD ON A MONTHLY BASIS AS ADDITIONAL RENT, ITS PRO RATA SHARE OF
SUCH SERVICES AS DETERMINED BY LANDLORD IN ITS REASONABLE DISCRETION.  UNLESS
THE SAME IS CAUSED BY THE NEGLIGENT ACTION OR INACTION OF LANDLORD, LANDLORD
SHALL NOT BE LIABLE TO TENANT OR TO ANY OTHER PERSON FOR ANY DAMAGE OCCASIONED
BY FAILURE IN ANY UTILITY SYSTEM OR BY THE BREAKAGE OF ANY VESSEL OR PIPE IN OR
ABOUT THE PREMISES, OR FOR ANY DAMAGE OCCASIONED BY WATER COMING INTO THE
PREMISES OR ARISING FROM THE ACTS OR OMISSIONS OF OCCUPANTS OF ADJACENT PROPERTY
OR THE PUBLIC.  LANDLORD AGREES TO PROVIDE OVERALL PROPERTY MANAGEMENT SERVICES
FOR THE BUILDING CONSISTENT WITH PROPERTY MANAGEMENT SERVICES FOR COMPARABLE
SINGLE STORY FIRST-CLASS OFFICE BUILDINGS IN THE NORCROSS, GEORGIA MARKET.


6.             PERSONAL PROPERTY TAXES.


6.01.  TENANT COVENANTS AND AGREES TO BE LIABLE FOR AND PAY IN A TIMELY MANNER
ALT TAXES AND ASSESSMENTS LEVIED OR ASSESSED AGAINST PERSONAL PROPERTY,
FURNITURE AND FIXTURES PLACED BY TENANT IN THE PREMISES.  IN ADDITION TO BASE
RENTAL, ADDITIONAL RENTAL AND OTHER CHARGES TO BE PAID BY TENANT HEREUNDER,
TENANT SHALL REIMBURSE LANDLORD UPON DEMAND, AS RENTAL, FOR ANY AND ALL TAXES
PAYABLE BY LANDLORD (OTHER THAN NET INCOME TAXES) WHETHER OR NOT NOW CUSTOMARY
OR WITHIN THE CONTEMPLATION OF THE PARTIES HERETO: (A) UPON, MEASURED BY OR
REASONABLY ATTRIBUTABLE TO THE COST OR VALUE OF TENANT’S EQUIPMENT, FURNITURE,
FIXTURES AND OTHER PERSONAL PROPERTY LOCATED IN THE PREMISES OR BY THE COST OR
VALUE OF ANY IMPROVEMENTS MADE IN OR TO THE PREMISES BY TENANT, OTHER THAN
TENANT IMPROVEMENTS MADE BY LANDLORD, IF ANY, REGARDLESS OF WHETHER TITLE TO
SUCH IMPROVEMENTS SHALL BE IN TENANT OR LANDLORD: UPON OR MEASURED BY THE
MONTHLY RENTAL PAYABLE HEREUNDER. INCLUDING, WITHOUT LIMITATION, ANY GROSS
INCOME TAX OR EXCISE TAX LEVIED BY ANY GOVERNMENTAL ENTITY OF ANY OTHER
GOVERNMENTAL BODY  WITH RESPECT TO THE RECEIPT OF SUCH

11


--------------------------------------------------------------------------------





RENTAL: (A) UPON OR WITH RESPECT TO THE POSSESSION, LEASING, OPERATION.
MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE
PREMISES OR ANY PORTION THEREOF; (B) UPON THIS TRANSACTION OR ANY DOCUMENT TO
WHICH TENANT IS A PARTY CREATING OR TRANSFERRING AN INTEREST IN THE PREMISES. 
IN THE EVENT THAT IT SHALL NOT BE LAWFUL FOR TENANT SO TO REIMBURSE LANDLORD,
THE MONTHLY BASE RENTAL PAYABLE TO LANDLORD UNDER THIS LEASE SHALL BE REVISED TO
NET LANDLORD THE SAME NET BASE RENTAL AFTER IMPOSITION OF ANY SUCH TAX UPON
LANDLORD AS WOULD HAVE BEEN PAYABLE TO LANDLORD PRIOR TO THE IMPOSITION OF ANY
SUCH TAX.


7.             ALTERATIONS.


7.01.  EXCEPT FOR ANY INITIAL IMPROVEMENTS OF THE PREMISES PURSUANT TO EXHIBIT
“G” HEREOF, WHICH SHALL BE GOVERNED BY THE TERMS AND CONDITIONS OF EXHIBIT G
HEREOF, TENANT SHALL NOT MAKE, SUFFER OR PERMIT TO BE MADE ANY ALTERATIONS,
ADDITIONS OR IMPROVEMENTS TO OR OF THE PREMISES OR ANY PART THEREOF, OR ATTACH
ANY FIXTURES OR EQUIPMENT THERETO, WITHOUT FIRST OBTAINING LANDLORD’S WRITTEN
CONSENT. SUCH CONSENT TO BE GIVEN OR WITHHELD BY LANDLORD IN LANDLORD’S
REASONABLE DISCRETION, PROVIDED THAT TENANT MAY UNDERTAKE AN ALTERATION OR
IMPROVEMENT PROJECT COSTING $20,000.00 OR LESS WITHOUT FIRST OBTAINING
LANDLORD’S WRITTEN CONSENT.  ANY SUCH ALTERATIONS, ADDITIONS OR IMPROVEMENTS TO
THE PREMISES SHALL BE AT TENANT’S SOLE COST AND EXPENSES AND SHALL BE MADE BY
TENANT, OR BY A CONTRACTOR OF TENANT APPROVED IN ADVANCE BY LANDLORD, WHICH
APPROVAL WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.  THE TENANT IMPROVEMENTS
AND ALL SUCH ALTERATIONS, ADDITIONS AND IMPROVEMENTS SHALL BECOME LANDLORD’S
PROPERTY AT THE EXPIRATION OR EARLIER TERMINATION OF THE TERM HEREOF AND SHALL
REMAIN ON THE PREMISES WITHOUT COMPENSATION TO TENANT UNLESS LANDLORD ELECTS BY
NOTICE TO TENANT AT OR BEFORE THE TIME OF INSTALLATION TO HAVE TENANT REMOVE
SUCH ALTERATIONS, ADDITIONS AND IMPROVEMENTS, IN WHICH EVENT, NOTWITHSTANDING
ANY CONTRARY PROVISIONS RESPECTING SUCH ALTERATIONS, ADDITIONS AND IMPROVEMENTS
CONTAINED IN PARAGRAPH 9 HEREOF, TENANT SHALL PROMPTLY RESTORE, AT ITS SOLE COST
AND EXPENSE, THE PREMISES TO ITS CONDITION PRIOR TO THE INSTALLATION OF SUCH
ALTERATIONS, ADDITIONS AND IMPROVEMENTS, NORMAL WEAR AND TEAR EXCEPTED.


7.02.  ALL REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS DONE BY TENANT
WITHIN THE PREMISES SHALL BE PERFORMED IN A GOOD AND WORKMANLIKE MANNER, IN
COMPLIANCE WITH ALL GOVERNMENTAL REQUIREMENTS AND AT SUCH TIMES AND IN SUCH
MANNER AS WILL CAUSE A  MINIMUM OF INTERFERENCE WITH OTHER CONSTRUCTION IN
PROGRESS AND WITH THE TRANSACTION OF BUSINESS IN THE BUILDING.  WHENEVER TENANT
PROPOSES TO DO ANY CONSTRUCTION WORK WITHIN THE PREMISES WHICH REQUIRES
LANDLORD’S PRIOR CONSENT, TENANT SHALL FIRST FURNISH TO LANDLORD PLANS AND
SPECIFICATIONS COVERING SUCH WORK IN SUCH DETAIL AS LANDLORD MAY REASONABLY
REQUEST.  SUCH PLANS AND SPECIFICATIONS SHALL COMPLY WITH SUCH REASONABLE
REQUIREMENTS AS LANDLORD MAY FROM TIME TO TIME PRESCRIBE FOR CONSTRUCTION WITHIN
THE BUILDING.  IN NO EVENT SHALL ANY SUCH CONSTRUCTION WORK REQUIRING LANDLORD’S
APPROVAL BE COMMENCED WITHIN THE PREMISES WITHOUT LANDLORD’S PRIOR WRITTEN
APPROVAL OF SUCH PLANS AND SPECIFICATIONS, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.  ONCE LANDLORD HAS RECEIVED TENANT’S PLANS AND
SPECIFICATIONS, LANDLORD SHALL APPROVE OR DISAPPROVE WITHIN FIVE (5) DAYS.  IN
THE CASE OF DISAPPROVAL, LANDLORD SHALL STATE THE SPECIFIC REASON(S) FOR SUCH
DISAPPROVAL.  IN THE EVENT TENANT DOES PERFORM ANY SUCH CONSTRUCTION WORK
REQUIRING LANDLORD’S APPROVAL WITHOUT THE PRIOR WRITTEN APPROVAL OF LANDLORD,
LANDLORD SHALL, IN ADDITION TO ALL OTHER REMEDIES IT MIGHT HAVE HEREUNDER OR AT
LAW, HAVE THE RIGHT TO REQUIRE TENANT TO IMMEDIATELY REMOVE ANY UNAPPROVED
ADDITIONS OR IMPROVEMENTS AND RESTORE THE PREMISES TO THE CONDITION EXISTING
PRIOR TO SUCH UNAUTHORIZED CONSTRUCTION NORMAL WEAR AND TEAR

12


--------------------------------------------------------------------------------





EXCEPTED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TENANT SHALL UNDER
NO CIRCUMSTANCES MAKE ANY PENETRATION OF THE ROOF OR WALLS OF THE BUILDING
WITHOUT LANDLORD’S CONSENT, WHICH CONSENT MAY BE GIVEN OR WITHHELD BY LANDLORD
IN ITS REASONABLE DISCRETION.  IN THE EVENT LANDLORD CONSENTS TO A PENETRATION
OF THE ROOF OR WALLS OF THE BUILDING, ALL SUCH WORK SHALL BE PERFORMED BY
CONTRACTORS DESIGNATED OR APPROVED BY LANDLORD IN ITS REASONABLE DISCRETION AND
SHALL BE SUPERVISED BY LANDLORD OR ITS DESIGNEES AND PERFORMED UNDER CONDITIONS
AND SUBJECT TO SUCH CONDITIONS AND REQUIREMENTS AS MAY BE REASONABLY ESTABLISHED
BY LANDLORD.  TENANT SHALL AND HEREBY AGREES TO INDEMNIFY HOLD LANDLORD HARMLESS
FROM AND AGAINST ANY AND ALL LOSS, COST, DAMAGES, EXPENSES OR LIABILITY
(INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEYS’ FEES)
SUFFERED OR INCURRED BY LANDLORD AS A RESULT OF ANY PENETRATION OF THE ROOF OR
WALLS OF THE BUILDING, INCLUDING, WITHOUT LIMITATION, COSTS OF REPAIR, LOSS OF
INCOME, CLAIMS FOR DAMAGES FROM OTHER TENANTS OF THE BUILDING AND DAMAGES WHICH
RESULT IF ANY WARRANTY ON THE ROOF HELD OR MAINTAINED BY LANDLORD IS VOIDED OR
IMPAIRED BY SUCH PENETRATION.  THE PROVISIONS HEREOF SHALL SURVIVE THE
TERMINATION OF THIS LEASE.


7.03.  UNDER NO CIRCUMSTANCES MAY TENANT PENETRATE THE ROOF, ROOF MEMBRANE OR
FLOOR SLAB OF THE BUILDING WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, WHICH
CONSENT MAY BE GIVEN OR WITHHELD BY LANDLORD IN ITS REASONABLE DISCRETION. 
TENANT SHALL HOLD HARMLESS LANDLORD FROM ANY LOSS, LIABILITY, ANY EXPENSES
ARISING OUT OF SUCH DAMAGE OR REPAIR CAUSED BY TENANT’S NEGLIGENCE OR FAILURE TO
COMPLY WITH THIS PARAGRAPH.


8.             LIENS.

Tenant shall at all times keep the Premises and the Building free from any known
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant.  Landlord shall have the right to post and keep posted on
the Premises any notices that may be provided by law or which Landlord may deem
to be proper for the protection of Landlord, the Premises and the Building from
such liens.


9.             REPAIRS.

Subject to the provisions of Section 2.03 hereof, by entry hereunder unless
Tenant provides Landlord with written notice to the contrary at the time of such
entry, Tenant accepts the Premises as being in the condition in which Landlord
is obligated to deliver the Premises.  Except as expressly set forth below, to
the fullest extent permitted by law, Tenant hereby waives all rights to make
repairs at the expense of Landlord-as may be provided by any law, statute or
ordinance now or hereafter in effect.  Landlord has no obligation and has made
no promise to alter, remodel, improve, repair, decorate or paint the Premises or
any part thereof, except as specifically and expressly herein set forth.  No
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically and expressly herein set
forth.


(A)   LANDLORD SHALL USE REASONABLE EFFORTS TO SATISFY ITS REPAIR MAINTENANCE
OBLIGATIONS AS SET FORTH HEREIN IN A DILIGENT AND TIMELY MANNER AND, IN ANY
EVENT WITHIN THIRTY (30) DAYS FROM THE DATE LANDLORD RECEIVES WRITTEN NOTICE
THAT SUCH REPAIRS OR MAINTENANCE ARE NECESSARY OR SUCH SHORTER PERIOD AS MAY BE
NECESSARY UNDER THE CIRCUMSTANCES IN THE EVENT OF ANY EMERGENCY. 
NOTWITHSTANDING ANY OTHER LANGUAGE CONTAINED HEREIN TO THE CONTRARY,.  LANDLORD

13


--------------------------------------------------------------------------------





ACKNOWLEDGES AND AGREES THAT, IN THE EVENT EITHER (I) LANDLORD FAILS TO PERFORM
ITS MAINTENANCE OR REPAIR OBLIGATIONS UNDER THIS LEASE WITHIN THIRTY (30) DAYS
OF ITS RECEIPT OF NOTICE FROM TENANT, OR (II) LANDLORD, AFTER COMMENCING SUCH
PERFORMANCE. THEREAFTER FAILS TO DILIGENTLY AND CONTINUOUSLY PURSUE THE
COMPLETION OF SAME, THEN IN EITHER SUCH EVENT, TENANT SHALL HAVE THE RIGHT TO
CURE LANDLORD’S  NONPERFORMANCE AND CHARGE LANDLORD FOR TENANT’S REASONABLE
ACTUAL OUT OF POCKET COST THEREOF.  FURTHERMORE, IN ADDITION TO THE RIGHTS SET
FORTH ABOVE, IN THE EVENT OF AN EMERGENCY AND IMMEDIATE REPAIRS ARE NEEDED TO
ELEMENTS FOR WHICH LANDLORD IS RESPONSIBLE UNDER THIS LEASE IN ORDER TO PREVENT
IMMINENT DAMAGE OR INJURY TO TENANT’S EMPLOYEES, PROPERTY OR BUSINESS
OPERATIONS, THEN, UNDER SUCH CIRCUMSTANCES, IF LANDLORD HAS FAILED TO COMMENCE
AND THEREAFTER DILIGENTLY PURSUE SUCH REPAIRS WITHIN A REASONABLE PERIOD
FOLLOWING ITS RECEIPT OF TENANT’S NOTICE OF THE NEED THEREOF (WHICH NOTICE OF AN
EMERGENCY MAY BE BY TELEPHONE, AND THE REASONABLENESS OF SAID PERIOD TO BE
DETERMINED BASED UPON THE ATTENDANT FACTS AND CIRCUMSTANCES), TENANT SHALL HAVE
THE RIGHT TO CURE LANDLORD’S NONPERFORMANCE AND CHARGE LANDLORD TENANT’S
REASONABLE ACTUAL OUT OF POCKET COST THEREOF.  IN RELATION TO THE FOREGOING,
TENANT ACKNOWLEDGES AND AGREES THAT EVEN AS TO EMERGENCY REPAIRS, TENANT’S
NOTICE TO LANDLORD SHALL BE IN WRITING, IF POSSIBLE AND, IF NOT POSSIBLE, MAY BE
ORAL, PROVIDED WRITTEN CONFIRMATION OF SAME IS PROVIDED TO LANDLORD WITHIN A
REASONABLE PERIOD THEREAFTER.  IN RELATION TO THE ABOVE, LANDLORD ACKNOWLEDGES
AND AGREES THAT IN THE EVENT TENANT INCURS COSTS OR EXPENSES AS A RESULT OF ITS
ELECTION TO UTILIZE ITS SELF HELP REMEDY SET FORTH ABOVE, AND SUCH AMOUNTS ARE
NOT REIMBURSED BY LANDLORD TO TENANT WITHIN THIRTY (30) DAYS OF DEMAND THEREFOR,
TENANT SHALL HAVE THE RIGHT TO DEDUCT SAME FROM ANY INSTALLMENTS OF MONTHLY BASE
RENTAL PAYABLE BY TENANT UNDER THIS LEASE.  SUCH DEDUCTION BY TENANT SHALL NOT
BE DEEMED A BREACH OF TENANT’S COVENANT TO PAY RENT.


9.02.


(A)   FROM AND AFTER THE COMMENCEMENT DATE AND THROUGHOUT THE TERM, TENANT
SHALL, AT ITS OWN COST AND EXPENSE, MAINTAIN THE INTERIOR OF THE PREMISES, IN
GOOD CONDITION AND REPAIR, INCLUDING BUT NOT LIMITED TO THE ELECTRICAL SYSTEMS,
HEATING, AIR CONDITIONING AND VENTILATION SYSTEMS SERVING THE PREMISES, PLATE
GLASS, WINDOWS AND DOORS, SPRINKLER AND PLUMBING SYSTEMS, FIXTURES, INTERIOR
WALLS, FLOORS, CEILINGS, ALL ELECTRICAL FACILITIES AND EQUIPMENT INCLUDING,
WITHOUT LIMITATION, LIGHTING FIXTURES, LAMPS, FANS, AND ANY EXHAUST EQUIPMENT
AND SYSTEMS, ELECTRICAL MOTORS, AND ALL OTHER APPLIANCES AND EQUIPMENT OF ANY
KIND LOCATED IN, UPON OR ABOUT THE PREMISES.  NOTWITHSTANDING THE FOREGOING, IF
LANDLORD OR ITS AGENTS OR CONTRACTORS ARE RESPONSIBLE FOR DAMAGE TO ANY ITEMS
FOR WHICH TENANT HAS MAINTENANCE AND REPAIR OBLIGATIONS HEREUNDER, THEN,
LANDLORD SHALL BE RESPONSIBLE FOR SUCH REPAIRS AT ITS OWN COSTS AND EXPENSE. 
LANDLORD AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE TENANT THE
BENEFIT OF ANY WARRANTIES APPLICABLE TO ANY UTILITY SYSTEMS SERVING THE
PREMISES.  EXCEPT AS DESCRIBED BELOW, ALL GLASS. EXTERIOR AND INTERIOR, IS AT
THE SOLE RISK OF TENANT: AND ANY BROKEN GLASS SHALL BE PROMPTLY REPLACED AT
TENANT’S EXPENSE BY GLASS OF LIKE KIND, SIZE AND QUALITY.  IF SUCH GLASS IS
DAMAGED OR BROKEN BECAUSE OF MANUFACTURING OR INSTALLATION DEFECTS OR BECAUSE OF
LANDLORD’S NEGLIGENCE OR INTENTIONAL ACTS (OR LANDLORD’S EMPLOYEES, AGENTS OR
CONTRACTORS) OR BUILDING SETTLING, THEN THE REPAIR OF SUCH DAMAGE SHALL BE THE
RESPONSIBILITY OF LANDLORD.


(B)   TENANT AGREES TO ENTER INTO A SERVICE CONTRACT WITH A RELIABLE CERTIFIED
HEATING AND AIR CONDITIONING COMPANY ACCEPTABLE TO LANDLORD, IN ITS REASONABLE
DISCRETION, TO MAINTAIN THE HEATING AND AIR CONDITIONING UNITS SERVING THE
PREMISES AND KEEP THEM IN GOOD WORKING ORDER.  TENANT SHALL FURNISH LANDLORD A
COPY OF THE SERVICE CONTRACT AND, UPON REQUEST OF

14


--------------------------------------------------------------------------------





LANDLORD, TENANT SHALL ALSO FURNISH COPIES OF ROUTINE MAINTENANCE REPORTS OR
INVOICES.  TENANT SHALL BE RESPONSIBLE FOR PEST AND TERMITE CONTROL AND FOR THE
MAINTENANCE OF THE SPRINKLER VALVES AND ANY ALARM SYSTEMS IN THE PREMISES. 
TENANT SHALL NOT DAMAGE ANY DEMISING WALL OR DISTURB THE INTEGRITY AND SUPPORT
PROVIDED BY ANY DEMISING WALL AND SHALL, AT ITS SOLE COST AND EXPENSE, PROMPTLY
REPAIR ANY DAMAGE OR INJURY TO ANY DEMISING WALL CAUSED BY TENANT OR ITS
EMPLOYEES, AGENTS OR INVITEES.


(C)   TENANT SHALL NOT ALLOW ANY DAMAGE TO BE COMMITTED ON ANY PORTION OF THE
PREMISES, AND AT THE TERMINATION OF THIS LEASE, BY LAPSE OF TIME OR OTHERWISE,
TENANT SHALL DELIVER THE PREMISES TO LANDLORD IN AS GOOD CONDITION AS EXISTED AT
THE COMMENCEMENT DATE OF THIS LEASE, ORDINARY WEAR AND TEAR AND CASUALTY AND
CONDEMNATION EXCEPTED.  THE COST OR EXPENSE OF ANY REPAIRS NECESSARY TO RESTORE
THE CONDITION OF THE PREMISES SHALL BE BORNE BY TENANT, AND IF LANDLORD
UNDERTAKES TO RESTORE THE PREMISES IT SHALL HAVE A RIGHT OF REIMBURSEMENT
AGAINST TENANT.


(D)   ALL REQUESTS FOR REPAIRS OR MAINTENANCE THAT ARE THE RESPONSIBILITY OF
LANDLORD PURSUANT TO ANY PROVISION OF THIS LEASE MUST BE MADE IN WRITING TO
LANDLORD AT THE ADDRESS SET FORTH BELOW IN THE BASIC LEASE INFORMATION.


10.           DESTRUCTION OR DAMAGE.


10.01.  DESTRUCTION OR DAMAGE IN THE EVENT THE PREMISES OR THE PORTION OF THE
BUILDING NECESSARY FOR TENANT’S OCCUPANCY ARE DAMAGED BY FIRE, EARTHQUAKE, ACT
OF GOD. THE ELEMENTS OR OTHER CASUALTY, LANDLORD SHALL PROMPTLY FURNISH TENANT
(BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER THE DATE OF SUCH DAMAGE) WITH
THE WRITTEN OPINION OF LANDLORD’S ARCHITECT, CONTRACTOR OR CONSTRUCTION
CONSULTANT AS TO THEIR ESTIMATE OF THE TIME FRAME REQUIRED FOR THE COMPLETION OF
ALL NECESSARY REPAIRS AND RESTORATION WORK.  IF IT IS THE OPINION OF SUCH
ARCHITECT, CONTRACTOR OR CONSTRUCTION CONSULTANT THAT SUCH REPAIRS CAN BE MADE
WITHIN ONE HUNDRED FIFTY (150) DAYS FOLLOWING THE DATE OF SUCH FIRE OR OTHER
CASUALTY, THEN, SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH 10 HEREINAFTER SET
FORTH, LANDLORD SHALL PROMPTLY COMMENCE TO DILIGENTLY PURSUE TO COMPLETE SUCH
REPAIRS.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS PARAGRAPH, THE
COMMENCEMENT OF REPAIR OR RESTORATION WORK BY LANDLORD HEREUNDER SHALL IN NO
EVENT BE DEEMED A REPRESENTATION OR WARRANTY BY LANDLORD THAT SUCH REPAIRS OR
RESTORATION CAN OR WILL IN FACT BE COMPLETED WITHIN SUCH ONE HUNDRED FIFTY (150)
DAY PERIOD AND LANDLORD SHALL IN NO EVENT BE LIABLE TO TENANT FOR ANY FAILURE OR
INABILITY TO COMPLETE SAID REPAIRS OR RESTORATION WITHIN SUCH ONE HUNDRED FIFTY
(150) DAY PERIOD; PROVIDED, HOWEVER, EXCEPT WITH RESPECT TO A RESTORATION OF THE
PREMISES PERFORMED BY LANDLORD PURSUANT TO SECTION 10.02 HEREOF, IN THE EVENT
THAT THE PREMISES ARE NOT SO REPAIRED OR RESTORED WITHIN ONE HUNDRED FIFTY (150)
DAYS AFTER THE DATE OF SUCH FIRE OR OTHER CASUALTY, TENANT SHALL HAVE THE RIGHT,
BY WRITTEN NOTICE TO LANDLORD, TO TERMINATE THIS LEASE AND ALL RENT AND OTHER
SUMS PAYABLE BY TENANT HEREUNDER SHALL BE ACCOUNTED FOR AS BETWEEN LANDLORD AND
TENANT AS OF THAT DATE.  THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT EXCEPT
THAT AN ABATEMENT OF BASE RENTAL AND ADDITIONAL RENTAL SHALL BE ALLOWED TENANT
FOR SUCH PART OF THE PREMISES AS SHALL BE RENDERED UNUSABLE BY TENANT IN THE
CONDUCT OF ITS BUSINESS DURING THE TIME SUCH PART IS SO UNUSABLE.  A TOTAL
DESTRUCTION OF THE BUILDING SHALL, AT THE OPTION OF LANDLORD, AUTOMATICALLY
TERMINATE THIS LEASE AS OF THE DATE OF SUCH DESTRUCTION.

15


--------------------------------------------------------------------------------





10.02.  IF SUCH REPAIRS CANNOT, IN LANDLORD’S OPINION (AS SUPPORTED BY THE
REQUIRED ARCHITECT’S, CONTRACTOR’S OR CONSTRUCTION CONSULTANT’S WRITTEN
OPINION), BE MADE WITHIN ONE HUNDRED FIFTY (150) DAYS FOLLOWING THE DATE OF SUCH
FIRE OR OTHER CASUALTY, LANDLORD OR TENANT MAY ELECT TO TERMINATE THIS LEASE,
UPON WRITTEN NOTICE TO THE OTHER PARTY WITHIN FORTY-FIVE (45) DAYS AFTER THE
DATE OF SUCH FIRE OR OTHER, AND, IF THIS LEASE IS NOT SO TERMINATED, LANDLORD
SHALL  PROMPTLY COMMENCE TO REPAIR OR RESTORE SUCH DAMAGE. IN WHICH EVENT THIS
LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT, BUT THE BASE RENTAL AND
ADDITIONAL RENTAL SHALL BE PARTIALLY ABATED AS PROVIDED IN SUBPARAGRAPH 10.01. 
IF LANDLORD DOES NOT SO ELECT TO MAKE SUCH REPAIRS, LANDLORD AGREES TO USE ALL
REASONABLE EFFORTS TO COMPLETE SUCH REPAIRS IN A COMMERCIALLY REASONABLE PERIOD
OF TIME FOLLOWING THE DATE OF SUCH FIRE OR OTHER CASUALTY.


10.03.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, IF THE HOLDER OF
A “LANDLORD’S MORTGAGE” OR THE LESSOR UNDER A “LANDLORD’S GROUND LEASE” (AS
THOSE TERMS ARE DEFINED IN PARAGRAPH 28) REQUIRE THAT ANY MATERIAL PORTION OF
THE INSURANCE PROCEEDS FROM A CASUALTY LOSS BE PAID TO IT, THEN LANDLORD SHALL
HAVE THE OPTION TO CANCEL THIS LEASE AS OF THE DATE OF THE CASUALTY BY WRITTEN
NOTICE TO TENANT GIVEN WITHIN THIRTY (30) DAYS AFTER SAID HOLDER OR LESSOR
NOTIFIES LANDLORD THAT IT IS COLLECTING SUCH MATERIAL PORTION OF THE INSURANCE
PROCEEDS.


10.04.  IF THE PREMISES ARE TO BE REPAIRED UNDER THIS PARAGRAPH 10 BY LANDLORD,
LANDLORD’S OBLIGATION TO REPAIR THE PREMISES SHALL BE DISCHARGED UPON
RESTORATION OF THE PREMISES TO CONDITION REASONABLY COMPARABLE TO THAT EXISTING
IMMEDIATELY PRIOR TO THE OF THE CASUALTY EVENT (EXCEPT WITH RESPECT TO
IMPROVEMENTS INSTALLED BY TENANT OR AT TENANT’S SOLE COST).  TENANT SHALL PAY
ALL OTHER COSTS OF REPAIRING THE PREMISES AND SHALL BE RESPONSIBLE FOR CARRYING
SUCH CASUALTY INSURANCE WITH RESPECT TO SUCH OTHER TENANT IMPROVEMENTS AS SET
FORTH IN PARAGRAPH 11 HEREOF.


10.05.  IN THE EVENT THE PREMISES ARE DAMAGED BY FIRE, EARTHQUAKE, ACT OF GOD,
THE ELEMENTS OR OTHER CASUALTY WITHIN TWELVE (12) MONTHS OF-THE LAST DAY OF THE
LEASE TERM AND (I) IN THE REASONABLE OPINION OF LANDLORD’S ARCHITECT OR
CONSTRUCTION CONSULTANT, THE RESTORATION OF THE PREMISES CANNOT BE SUBSTANTIALLY
COMPLETED WITHIN SIXTY (60) DAYS AFTER THE DATE OF SUCH DAMAGE, AND (II) SUCH
DAMAGE RENDERS UNUSABLE MORE THAN TWENTY-FIVE PERCENT (25%) OF THE PREMISES,
THEN, IN SUCH EVENT, THE LANDLORD OR TENANT MAY ELECT TO TERMINATE THIS LEASE
UPON WRITTEN NOTICE TO THE OTHER PARTY WITHIN FORTY-FIVE (45) DAYS AFTER THE
DATE OF SUCH FIRE OR OTHER CASUALTY AND, IF THIS LEASE IS NOT SO TERMINATED,
LANDLORD SHALL PROMPTLY COMMENCE TO REPAIR AND RESTORE SUCH DAMAGE, IN WHICH
EVENT THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT, BUT THE BASE RENTAL
AND ADDITIONAL RENTAL SHALL BE PARTIALLY ABATED AS PROVIDED FOR IN PARAGRAPH
10.01.


10.06.  LANDLORD ACKNOWLEDGES AND AGREES THAT IN THE EVENT THE PREMISES ARE
DAMAGED BY FIRE, EARTHQUAKE, ACT OF GOD. THE ELEMENTS OR OTHER CASUALTY TO SUCH
ART EXTENT THAT THE PREMISES ARE RENDERED UNUSABLE BY TENANT FOR THEIR INTENDED
USE AND THIS LEASE IS NOT TERMINATED PURSUANT TO THE PROVISIONS OF THIS SECTION
10, LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS AT NO OUT-OF-POCKET COSTS
TO LANDLORD TO TEMPORARILY RELOCATE TENANT INTO OTHER SPACE THEN OWNED BY
LANDLORD DURING THE PERIOD OF RESTORATION.


11.           INSURANCE.


(A)   TENANT COVENANTS AND AGREES THAT FROM AND AFTER THE DATE OF DELIVERY OF
THE PREMISES FROM LANDLORD TO TENANT, TENANT WILL CARRY AND MAINTAIN, AT ITS
SOLE COST AND

16


--------------------------------------------------------------------------------





EXPENSE, THE FOLLOWING TYPES OF INSURANCE, IN THE AMOUNTS SPECIFIED AND IN THE
FORM HEREINAFTER PROVIDED FOR:

(I)            LIABILITY INSURANCE IN THE COMMERCIAL GENERAL LIABILITY FORM (OR
REASONABLE EQUIVALENT THERETO) COVERING THE PREMISES AND TENANT’S USE THEREOF
AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH, PROPERTY DAMAGE AND PRODUCT
LIABILITY OCCURRING UPON, IN OR ABOUT THE PREMISES, SUCH INSURANCE TO BE WRITTEN
ON A CLAIMS MADE BASIS, TO BE IN COMBINED SINGLE LIMIT AMOUNTS NOT LESS THAN TWO
MILLION DOLLARS ($2,000,000.00) AND TO HAVE GENERAL AGGREGATE LIMITS OF NOT LESS
THAN THREE MILLION DOLLARS  ($3,000,000.00) FOR EACH POLICY YEAR.  THE INSURANCE
COVERAGE REQUIRED UNDER THIS PARAGRAPH 11 (A)(I) SHALL, IN ADDITION, EXTEND TO
ANY LIABILITY OF TENANT ARISING OUT OF THE INDEMNITIES PROVIDED FOR IN PARAGRAPH
14 AND, IF NECESSARY, THE POLICY SHALL CONTAIN A CONTRACTUAL ENDORSEMENT TO THAT
EFFECT.

(II)           INSURANCE ON THE “ALL-RISK” OR EQUIVALENT FORM ON A REPLACEMENT
COST BASIS AGAINST LOSS OR DAMAGE TO ALL IMPROVEMENTS MADE BY TENANT TO THE
PREMISES, EXCLUDING THE TENANT IMPROVEMENTS, AS DEFINED IN EXHIBIT “G”, WHICH
SHALL BE COVERED UNDER LANDLORD’S POLICIES OF INSURANCE, (INCLUDING, WITHOUT IN
ANY MANNER LIMITING THE GENERALITY OF THE FOREGOING, FLOOD INSURANCE IF THE
PREMISES ARE LOCATED IN A FLOOD HAZARD AREA), HAVING A DEDUCTIBLE NOT GREATER
THAN FIFTY THOUSAND DOLLARS ($50,000.00); AND IN AN AMOUNT SUFFICIENT TO PREVENT
LANDLORD OR TENANT FROM BECOMING A CO-INSURER OF ANY LOSS, BUT IN ANY EVENT IN
AMOUNTS NOT LESS THAN 100% CT THE ACTUAL REPLACEMENT VALUE OF ALL IMPROVEMENTS
MADE BY TENANT TO THE PREMISES AS DESCRIBED IN THIS SUBPARAGRAPH.  LANDLORD
SHALL HAVE THE RIGHT TO REQUIRE FROM TENANT, NOT MORE THAN ONCE EVERY TWELVE
(12) MONTHS, TO PROVIDE REASONABLE EVIDENCE OF THE VALUE OF THE IMPROVEMENTS
MADE BY TENANT TO THE PREMISES AS DESCRIBED IN THIS SUBPARAGRAPH.

(III)          INTENTIONALLY DELETED

(IV)          INTENTIONALLY DELETED

(V)           INTENTIONALLY DELETED

(VI)          PROPERTY INSURANCE TO COVER ALL PERSONAL PROPERTY, EQUIPMENT AND
FIXTURES AT ANY TIME LOCATED IN THE PREMISES.  SUCH INSURANCE SHALL INSURE
AGAINST FIRE, SPRINKLER DAMAGE, VANDALISM AND MALICIOUS MISCHIEF AND AGAINST
LOSS OR DAMAGE BY OTHER RISKS NOW OR HEREAFTER INCLUDED IN THE STANDARD FORM OF
AN ALL-RISK POLICY IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT VALUE THEREOF
SUBJECT, HOWEVER, TO A COMMERCIALLY REASONABLE DEDUCTIBLE.


(B)   ALL POLICIES OF THE INSURANCE PROVIDED FOR IN PARAGRAPH 11(A) SHALL BE
ISSUED BY INSURERS OF RECOGNIZED REPUTATION AND RESPONSIBILITY.  EACH AND EVERY
SUCH POLICY:

(I)            SHALL NAME LANDLORD’S MORTGAGEE, AS DEFINED IN PARAGRAPH 28, AS
AN ADDITIONAL INSURED AS RESPECTS TENANT’S ACTS AND OMISSIONS.  IN ADDITION, THE
COVERAGE DESCRIBED IN PARAGRAPH 11(A) (II) SHALL ALSO NAME LANDLORD AS “LOSS
PAYEE.”

(II)           SHALL BE MADE AVAILABLE FOR REVIEW BY LANDLORD (OR CERTIFICATES
THEREOF EVIDENCING THE REQUIRED COVERAGES SHALL BE MADE AVAILABLE FOR REVIEW BY
LANDLORD) AND CERTIFICATES THEREOF SHALL BE DELIVERED TO LANDLORD PRIOR TO
DELIVERY OF POSSESSION OF THE PREMISES TO TENANT AND THEREAFTER IF REQUESTED BY
LANDLORD WITHIN THIRTY (30) DAYS AFTER THE

17


--------------------------------------------------------------------------------




EXPIRATION OF EACH SUCH POLICY, AND, AS OFTEN AS ANY SUCH POLICY SHALL EXPIRE OR
TERMINATE.  RENEWAL OR ADDITIONAL POLICIES SHALL BE PROCURED AND MAINTAINED BY
TENANT IN LIKE MANNER AND TO LIKE EXTENT.

(III)          SHALL CONTAIN A PROVISION THAT THE INSURER WAIVES ANY RIGHT OF
SUBROGATION AGAINST LANDLORD AN ACCOUNT OF MY LOSS OR DAMAGE TO ANY PROPERTY,
THE PREMISES OR ITS CONTENTS ARISING FROM ANY RISK COVERED BY ALL RISKS FIRE AND
EXTENDED COVERAGE INSURANCE OF THE TYPE AND AMOUNT REQUIRED TO BE CARRIED
HEREUNDER, PROVIDED THAT SUCH WAIVER DOES NOT INVALIDATE SUCH POLICIES OR
PROHIBIT RECOVERY THEREUNDER.

(IV)          SHALL CONTAIN A PROVISION THAT THE INSURER WILL ENDEAVOR TO GIVE
TO LANDLORD AND SUCH OTHER PARTIES IN INTEREST AT LEAST THIRTY (30) DAYS NOTICE
IN WRITING IN ADVANCE OF ANY MATERIAL CHANGE, CANCELLATION, TERMINATION OR
LAPSE, OF THE EFFECTIVE DATE OF ANY REDUCTION IN THE AMOUNTS OF INSURANCE.

(V)           SHALL BE WRITTEN AS PRIMARY POLICY WHICH DOES NOT CONTRIBUTE TO
AND IS NOT IN EXCESS. OF COVERAGE, WHICH LANDLORD MAY CARRY.


(C)   ANY INSURANCE PROVIDED FOR IN PARAGRAPH 11(A) MAY BE MAINTAINED BY MEANS
OF A POLICY OR POLICIES OF BLANKET INSURANCE, COVERING ADDITIONAL ITEMS OR
LOCATIONS OR INSURED; PROVIDED, HOWEVER, THAT:

(I)            LANDLORD’S MORTGAGEE SHALL BE NAMED AS AN ADDITIONAL INSURED
THEREUNDER AS ITS INTEREST MAY APPEAR.

(II)           INTENTIONALLY DELETED

(III)          ANY SUCH POLICY OR POLICIES SHALL NOT LIMIT (BEYOND THE AGGREGATE
POLICY LIMITS) THE AMOUNT OF THE TOTAL INSURANCE ALLOCATED TO THE TENANT’S
IMPROVEMENTS AND PROPERTY.

(IV)          THE REQUIREMENTS SET FORTH IN THIS PARAGRAPH 11 ARE OTHERWISE
SATISFIED.


(D)   IN THE EVENT THE TENANT SHALL FAIL TO CARRY AND MAINTAIN THE INSURANCE
COVERAGES SET FORTH IN THIS PARAGRAPH 11, LANDLORD MAY UPON THIRTY (30) DAYS
NOTICE TO TENANT (UNLESS SUCH COVERAGES WILL LAPSE IN WHICH EVENT NO SUCH NOTICE
SHALL BE NECESSARY) PROCURE SUCH POLICIES OF INSURANCE AND TENANT SHALL PROMPTLY
REIMBURSE LANDLORD THEREFOR.


(E)   LANDLORD MAY, AT ANY TIME, BUT NOT MORE THAN ONE (1) TIME IN ANY TWELVE
(12) MONTH PERIOD, REQUIRE A REVIEW OF THE INSURANCE COVERAGE AND LIMITS OF
LIABILITY SET FORTH IN THIS PARAGRAPH 11 TO DETERMINE WHETHER THE COVERAGE AND
THE LIMITS ARE REASONABLE AND ADEQUATE’ IN THE EXISTING CIRCUMSTANCES.  THE
REVIEW WILL BE  UNDERTAKEN ON A DATE AND AT A TIME SET FORTH IN LANDLORD’S
NOTICE REQUESTING A REVIEW AND SHALL BE CONDUCTED AT THE PREMISES.


(F)    LANDLORD’S INSURANCE.  LANDLORD SHALL MAINTAIN INSURANCE AGAINST LOSS OR
DAMAGE TO PROPERTY AND PUBLIC LIABILITY AND PROPERTY DAMAGE LIABILITY INSURANCE
AS FOLLOWS:

18


--------------------------------------------------------------------------------


 

(I)            LANDLORD SHALL PROCURE AND MAINTAIN IN EFFECT WITH INSURERS OF
RECOGNIZED REPUTATION AND RESPONSIBILITY “ALL RISK” PROPERTY INSURANCE IN AN
AMOUNT NOT LESS THAN THE 100% REPLACEMENT COST OF THE REAL AND BUSINESS PERSONAL
PROPERTY AND LOSS OF RENTAL INCOME INSURANCE IN AN AMOUNT EQUAL TO THE TWELVE
MONTHS PROJECTED RENTAL INCOME WITHOUT OFFSET FOR ANY COINSURANCE AND SUBJECT TO
AN “AGREED VALUE” FORM.

(II)           LANDLORD SHALL MAINTAIN IN EFFECT COMMERCIAL GENERAL LIABILITY
INSURANCE AGAINST BODILY INJURY AND PROPERTY DAMAGE LOSSES ARISING OUT OF
OWNERSHIP, USE, CONTROL AND MANAGEMENT OF THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, CONTRACTUAL LIABILITY AND PRODUCTS & COMPLETE OPERATIONS LIABILITY
INSURANCE IN AN AMOUNT NOT LESS THAN $1,000,000’ FOR ANY ONE OCCURRENCE AND
$3,000,000 IN THE AGGREGATE, LANDLORD SHALL NAME TENANT AS AN ADDITIONAL
INSURED.

It is understood and agreed that the insurance requirements contained in this
Paragraph or elsewhere in this Lease or Landlord’s or Tenant’s compliance
therewith, are not intended to, and shall not be construed to, limit, mitigate
or reduce any of the indemnity obligations of Landlord or Tenant contained in
Paragraph 14 or elsewhere in this Lease.


12.           RELEASE AND SUBROGATION.

In addition to, and not in lieu of, any and all other releases and waivers by
Tenant and Landlord contained in this Lease, Tenant and Landlord each hereby
waives, and releases the other from any and all claims, rights, demands and
causes of action which it might have at any time against the other on account of
loss or damage that is or should be covered by any insurance policy the waiving
party has or is required to have pursuant to this Lease.  Tenant and Landlord
shall obtain from its respective insurers under all policies of fire, theft,
public liability, workmen’s compensation and other insurance maintained by
Tenant or Landlord at any time during the term of this Lease insuring or
covering the Premises or any portion thereof or operations therein or therefrom,
a waiver of all rights of subrogation which the insurer of Tenant or Landlord
might have against  the other party and the other affiliated parties described
in Paragraph 11 hereof.  If a waiver of subrogation is not available under a
policy maintained by Tenant or Landlord, Tenant or Landlord shall cause the
other party and the other affiliated parties described in Paragraph 11 hereof to
be named as additional insureds.  Tenant and Landlord shall indemnify and hold
harmless the other party against any loss or expense, including reasonable
attorney’s fees, resulting from the failure to obtain such waiver.


13.           TENANT’S PERSONAL PROPERTY.

All of Tenant’s personal property in the Premises shall be and remain at
Tenant’s sole risk, and Landlord shall not be liable for and Tenant hereby
releases Landlord from any and all liability for theft thereof or any damage
thereto occasioned by any acts or negligence of any third persons, or any act of
god, except to the extent caused by the acts or negligence of Landlord, its
agents, employees and contractors.

19


--------------------------------------------------------------------------------




 


14.           INDEMNIFICATION.


14.01.  TENANT AGREES THAT NEITHER LANDLORD NOR ITS MEMBERS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL BE LIABLE AND HEREBY WAIVES ALL CLAIMS AGAINST
LANDLORD, ITS MEMBERS, EMPLOYEES, AGENTS AND REPRESENTATIVES FOR DAMAGE TO ANY
PROPERTY OR INJURY OR DEATH OF ANY PERSON IN, UPON OR ABOUT THE PREMISES ARISING
AT ANY TIME AND FROM ANY CAUSE OTHER THAN BY REASON OF THE NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF LANDLORD, ITS AUTHORIZED EMPLOYEES OR AGENTS, AND
TENANT SHALL INDEMNIFY AND HOLD HARMLESS LANDLORD, AND ITS PARTNERS, EMPLOYEES,
AGENTS AND REPRESENTATIVES FROM ANY AND ALL LOSS, COST, DAMAGE AND EXPENSE
INCURRED OR SUFFERED BY LANDLORD OR SAID,- OTHER PARTIES TO THE EXTENT ARISING
OUT OF OR RESULTING FROM (I) THE USE OR OCCUPANCY OF THE PREMISES, EXCEPT SUCH
AS IS CAUSED BY NEGLIGENCE OR INTENTIONAL MISCONDUCT OF LANDLORD, ITS AUTHORIZED
AGENTS OR EMPLOYEES, OR (II) THE MISCONDUCT OR NEGLIGENCE OF TENANT OR ITS
AGENTS, CONTRACTORS, EMPLOYEES, LICENSEES OR INVITEES.  THE FOREGOING INDEMNITY
OBLIGATION OF TENANT SHALL INCLUDE REASONABLE ATTORNEY’S FEES, INVESTIGATION
COSTS AND ALL OTHER REASONABLE COSTS AND EXPENSES INCURRED BY LANDLORD FROM THE
FIRST NOTICE THAT ANY CLAIM OR DEMAND IS TO BE MADE OR MAY BE MADE.  THE
PROVISIONS OF THIS PARAGRAPH 14 SHALL SURVIVE THE TERMINATION OF THIS LEASE WITH
RESPECT TO ANY DAMAGE, INJURY OR DEATH PRIOR TO SUCH TERMINATION.


14.02.  LANDLORD AGREES THAT NEITHER TENANT NOR ITS MEMBERS, EMPLOYEES AGENTS OR
REPRESENTATIVES SHALL BE LIABLE AND HEREBY WAIVES ALL CLAIMS AGAINST TENANT. ITS
MEMBERS EMPLOYEES. AGENTS AND  REPRESENTATIVES FOR DAMAGE TO ANY PROPERTY OR
INJURY OR DEATH OF ANY PERSON IN, UPON OR ABOUT THE PREMISES ARISING AT ANY TIME
AND FROM ANY CAUSE OTHER THAN BY REASON OF THE NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF TENANT ITS AUTHORIZED EMPLOYEES OR AGENTS, AND LANDLORD SHALL
INDEMNIFY AND HOLD HARMLESS TENANT AND ITS PARTNERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES FROM ANY AND ALL LOSS, COST, DAMAGE AND EXPENSE INCURRED OR
SUFFERED BY TENANT OR SAID OTHER PARTIES TO THE EXTENT ARISING OUT OF OR
RESULTING FROM (I) THE USE OR OCCUPANCY OF THE PREMISES, EXCEPT SUCH AS IS
CAUSED BY NEGLIGENCE OR INTENTIONAL MISCONDUCT OF TENANT, ITS AUTHORIZED AGENTS
OR EMPLOYEES, OR (II) THE MISCONDUCT OR NEGLIGENCE OF LANDLORD OR ITS AGENTS,
CONTRACTORS, EMPLOYEES, LICENSEES OR INVITEES.  THE FOREGOING INDEMNITY
OBLIGATION OF LANDLORD SHALL INCLUDE REASONABLE ATTORNEY’S FEES, INVESTIGATION
COSTS AND ALL OTHER REASONABLE COSTS AND EXPENSES INCURRED BY TENANT FROM THE
FIRST NOTICE THAT ANY CLAIM OR DEMAND IS TO BE MADE OR MAY BE MADE.  THE
PROVISIONS OF THIS PARAGRAPH 14 SHALL SURVIVE THE TERMINATION OF THIS LEASE WITH
RESPECT TO ANY DAMAGE, INJURY OR DEATH PRIOR TO SUCH TERMINATION.


15.           COMPLIANCE WITH LEGAL REQUIREMENTS.

Tenant shall at its sole cost and expense promptly comply with all laws,
statutes, ordinances and governmental rules, regulations and requirements now in
force or which may be hereafter in force, with the requirements of any board of
fire underwriters or other similar body now or hereafter constituted, with any
direction or occupancy certificate issued pursuant to any law by any public
officer or officers, as well as the provisions of all recorded documents
affecting the Premises, insofar as any thereof relate to or affect the
condition, use or occupancy of the Premises, excluding requirements of
structural changes not related to or affected by improvements made by or for
Tenant or not necessitated by Tenant’s acts.


16.           ASSIGNMENT AND SUBLETTING.


16.01.  TENANT SHALL NOT AT ANY TIME DURING THE TERM OF THIS LEASE HAVE THE
RIGHT TO SUBLET ALL OR ANY PART OF THE PREMISES OR ASSIGN THIS LEASE OR ANY
RIGHT OR INTEREST THEREIN, WITHOUT

20


--------------------------------------------------------------------------------




 


THE PRIOR WRITTEN CONSENT OF LANDLORD, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
BELOW, IN THE CASE OF SALE OR TRANSFER OF A CONTROLLING OWNERSHIP INTEREST OF
TENANT OR A CHANGE IN CONTROL OF TENANT RESULTING FROM A MERGER, CONSOLIDATION
OR ASSET SALE SHALL BE DEEMED AN ASSIGNMENT OR TRANSFER REQUIRING LANDLORD’S
PRIOR WRITTEN CONSENT WHICH BUT NO LANDLORD APPROVAL SHALL BE REQUIRED IF THE
RESULTING ENTITY THAT REMAINS AS TENANT UNDER THIS LEASE HAS A TANGIBLE NET
WORTH OF AT LEAST $5 MILLION.  SHOULD TENANT DESIRE TO ASSIGN THIS LEASE OR ANY
RIGHT OR INTEREST HEREIN OR SUBLET THE PREMISES OR ANY PART THEREOF, TENANT
SHALL GIVE LANDLORD WRITTEN NOTICE OF SUCH DESIRE, WHICH NOTICE SHALL CONTAIN
(1) THE NAME AND ADDRESS OF THE PROPOSED SUBTENANT OR ASSIGNEE AND ITS FORM OF
ORGANIZATION, (2) THE NATURE OF THE PROPOSED SUBTENANT’S OR ASSIGNEE’S BUSINESS
TO BE CONDUCTED IN THE PREMISES, (3) THE TERM AND CONDITIONS OF THE PROPOSED
SUBLEASE OR ASSIGNMENT, AND (4) FINANCIAL STATEMENTS FOR THE PROPOSED SUBTENANT
OR ASSIGNEE AND SUCH OTHER FINANCIAL INFORMATION AS LANDLORD SHALL REASONABLY
REQUEST AND A BANK REFERENCE, TOGETHER WITH A REQUEST THAT LANDLORD APPROVE SUCH
ASSIGNMENT OR SUBLETTING.  LANDLORD SHALL HAVE A PERIOD OF TEN (10) DAYS
FOLLOWING RECEIPT OF SUCH WRITTEN NOTICE WITHIN WHICH TO NOTIFY TENANT IN
WRITING THAT LANDLORD ELECTS EITHER (A) UPON PROVIDING TENANT WITH A DETAILED
EXPLANATION OF LANDLORD’S REASONS AND CONCERNS, TO DENY TENANT THE RIGHT TO
CONSUMMATE SUCH SUBLETTING OR ASSIGNMENT OR (B) TO PERMIT TENANT TO ASSIGN THIS
LEASE OR SUBLET SUCH SPACE, SUBJECT, HOWEVER, TO ALL OF THE FOLLOWING
CONDITIONS:


(A)   THE SUBLEASE OR ASSIGNMENT SHALL BE ON SUBSTANTIALLY THE SAME TERMS AND
CONDITIONS SET FORTH IN THE NOTICE GIVEN TO LANDLORD. 


(B)   THE PROPOSED ASSIGNEE OR SUBLESSEE SHALL BE ENGAGED IN A BUSINESS IN THE
PREMISES WHICH IS CONSISTENT WITH THE NATURE OF THE BUILDING AND IS PERMITTED BY
THE PROVISIONS OF PARAGRAPH 4 HEREOF, AND THE USE OF THE PREMISES OR ANY PORTION
THEREOF BY SUCH SUBTENANT OR ASSIGNEE WILL NOT, IN LANDLORD’S REASONABLE
ESTIMATION, INCREASE TO AN UNREASONABLE LEVEL THE SCOPE OR QUANTITY OF SERVICES
OR UTILITIES THEN BEING FURNISHED TO TENANT AS OF THE PROPOSED DATE OF
ASSIGNMENT OR SUBLETTING.


(C)   THE PROPOSED ASSIGNEE OR SUBLESSEE IS A RESPECTABLE PARTY OF SUFFICIENT
FINANCIAL WORTH TO PERFORM ITS OBLIGATIONS UNDER THIS LEASE OR UNDER THE
SUBLEASE, AS APPLICABLE, AND TENANT SHALL HAVE PROVIDED LANDLORD WITH PROOF
THEREOF.


(D)   NO SUBLETTING OR ASSIGNMENT SHALL RELEASE TENANT OF TENANT’S OBLIGATION OR
ALTER THE PRIMARY LIABILITY OF TENANT  TO PAY THE RENTAL AND TO PERFORM ALL
OTHER OBLIGATIONS TO BE PERFORMED BY TENANT UNDER THIS LEASE.


(E)   INTENTIONALLY OMITTED


(F)    INTENTIONALLY OMITTED


(G)   WITH THE EXCEPTION OF ASSIGNMENTS PERMITTED WITHOUT THE CONSENT OF
LANDLORD PURSUANT TO PARAGRAPH 16.01 OF THIS LEASE, ANY AND ALL OPTIONS,
INCLUDING, WITHOUT LIMITATION, EXPANSION OPTIONS, RENEWAL OPTIONS AND RIGHTS OF
FIRST REFUSAL OR NEGOTIATION, GRANTED PURSUANT TO THIS LEASE, ARE NOT ASSIGNABLE
AND SHALL BE NULL AND VOID AND OF NO FURTHER FORCE OR EFFECT ON AND AFTER THE
EFFECTIVE DATE OF SUCH ASSIGNMENT OF THIS LEASE OR ANY RIGHT OR INTEREST
THEREIN.

21


--------------------------------------------------------------------------------




 


(H)   NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE THE RIGHT TO ASSIGN THIS
LEASE OR SUBLET ALL OR ANY PART OF THE PREMISES WITHOUT THE PRIOR CONSENT OF
LANDLORD IF ALL OF THE FOLLOWING CONDITION IS SATISFIED:


(I)    THE ASSIGNEE OR SUBTENANT IS A PARENT COMPANY, AFFILIATE, SUBSIDIARY OR
AN ENTITY RESULTING FROM A MERGER OR CONSOLIDATION WITH TENANT OR IS AN ENTITY
SUCCEEDING TO THE BUSINESS AND ASSETS OF TENANT OR IS A SUBSIDIARY OR AFFILIATE
OF TENANT (WITH AFFILIATE BEING DEFINED AS DEFINED UNDER THE CURRENT VERSION OF
THE U.S.  INTERNAL REVENUE CODE); AND IN RELATION TO THE FOREGOING, TENANT
ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF AN ASSIGNMENT PURSUANT TO THIS
SUBSECTION 16.01(H), TENANT SHALL REMAIN PRIMARILY LIABLE FOR THE PERFORMANCE OF
ALL OBLIGATIONS TO BE PERFORMED BY TENANT UNDER THIS LEASE UNLESS AND EXCEPT THE
SUBJECT ASSIGNEE HAS A TANGIBLE NET WORTH OF AT LEAST $10,000,000, IN WHICH
EVENT, TENANT SHALL BE RELEASED FROM ITS LIABILITY HEREUNDER.


16.02.  IF LANDLORD CONSENTS TO ANY SUCH ASSIGNMENT OR SUBLEASE, TENANT SHALL
PAY TO LANDLORD, PROMPTLY UPON DEMAND, A REASONABLE SUM NOT TO EXCEED $300.00 IN
EACH INSTANCE AS ATTORNEY’S FEES ARISING INCIDENT TO SUCH TRANSACTION AND NO
SUBLEASE OR ASSIGNMENT SHALL BE VALID AND NO ONE SHALL OCCUPY THE PREMISES BY
REASON THEREOF UNTIL A FULLY EXECUTED COUNTERPART OF THE SUBLEASE OR ASSIGNMENT
HAS BEEN DELIVERED TO LANDLORD.  ANY ATTEMPTED ASSIGNMENT, SUBLEASE OR OTHER
ACTION BY TENANT IN VIOLATION OF THIS PARAGRAPH 16 SHALL BE NULL AND VOID AND
SHALL CONSTITUTE AN EVENT OF DEFAULT.  EXCEPT AS PROVIDED IN SUBPARAGRAPH 16.01,
THIS LEASE, OR ANY RIGHT OR INTEREST HEREOF, SHALL NOT BE ASSIGNABLE AS TO THE
INTEREST OF TENANT BY OPERATION OF LAW WITHOUT LANDLORD’S WRITTEN CONSENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  THE ACCEPTANCE
OF RENTAL BY LANDLORD FROM ANY OTHER PERSON OR ENTITY SHALL NOT BE DEEMED TO BE
A WAIVER BY LANDLORD OF ANY PROVISION HEREOF.  CONSENT TO ONE ASSIGNMENT OR
SUBLETTING SHALL NOT BE DEEMED CONSENT TO ANY SUBSEQUENT ASSIGNMENT OR
SUBLETTING.  IN THE EVENT OF DEFAULT BY ANY ASSIGNEE OR SUCCESSOR OF TENANT IN
THE PERFORMANCE OF ANY OF THE TERMS OF THIS LEASE, LANDLORD MAY PROCEED DIRECTLY
AGAINST TENANT WITHOUT THE NECESSITY OF EXHAUSTING REMEDIES AGAINST SUCH
ASSIGNEE OR SUCCESSOR.


17.           SIGNS.

Signage rights will be provided on the front glass of the Premises.  All aspects
of Tenant’s signage, including size, location, content, design and manner of
attachment, shall be subject to Landlord’s prior approval, such approval not to
be unreasonably withheld.  The actual sign and its respective installation cost
shall be at the expense of the Tenant and shall conform to architectural
covenants and all applicable laws and ordinances, if any.  Tenant shall remove
all signs installed by Tenant at the expiration or any earlier termination of
the Lease Term.  Tenant shall be responsible for any damage to the Building
occasioned by the installation of any such signs.  Tenant shall place no sign,
if any, upon the roof of the Premises or the Building, nor any part of the roof,
including the flashing or gutters of the Premises or the Building.  Tenant shall
repair any damage to the Building caused by its signage, including, but not
limited to, discoloration.  Excepting “force majeure,” Tenant shall be required
to install identification signage within ninety (90) days of the commencement,
subject to the aforementioned conditions and limitations.  Notwithstanding any
other provision contained herein to the contrary, Landlord acknowledges and
agrees that Tenant shall be entitled to install and maintain throughout the

22


--------------------------------------------------------------------------------




 

Lease Term signage consistent with the signage of the tenant occupying the
Premises as of the Lease Date.  The provisions hereof shall survive the
termination of this Lease.


18.           RULES.

Tenant shall faithfully observe and comply with the rules and regulations
attached to this Lease as Exhibit “C” and made a part hereof, and, after notice
thereof, all reasonable non-discriminatory modifications thereof and additions
thereto from time to time promulgated in writing by Landlord.  Landlord shall
not be responsible to Tenant for the nonperformance by any  other tenant or
occupant of the Building of any of said rules and regulations.  However,
Landlord shall assume responsibility for the even enforcement among all tenants
of the Building of said rules and regulations.  In the event of a conflict
between the terms of this Lease and said rules and regulations, this Lease shall
control. 


19.           ENTRY BY LANDLORD

With twenty-four (24) hours’ prior notice (written or oral) to Tenant (except in
the event of an emergency where no such notice shall be required), Landlord may
enter the Premises at reasonable hours to (a) inspect the same, (b) exhibit the
same to prospective purchasers, lenders and tenants (provided, however,
Landlord’s right to enter the Premises for the purposes of showing same to
perspective tenants shall not arise until one hundred and eighty (180) days
prior to the end of the term hereof), (c) determine whether Tenant is complying
with all of its obligations hereunder, (d) supply the services to be provided by
Landlord to Tenant hereunder, (e) post notices of nonresponsibility, and (f)
make repairs required of Landlord under the terms hereof or repairs to any
adjoining space or utility services or make repairs, alterations or improvements
to any other portion of the Building; provided, however, that all such work
shall be done as promptly as reasonably possible and so as to cause as little
interference to Tenant as reasonably possible.  So long as such entries are
conducted in accordance with the conditions of the preceding sentence, Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises or any other loss occasioned by such entry.  Landlord shall at all
times have and retain a key with which to unlock all of the doors in, on or
about the Premises (excluding Tenant’s vaults, safes, trade secret areas and
similar areas reasonably designated in writing by Tenant in advance); and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency in order to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any of said
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into or a detainer of the Premises or an
eviction, actual or constructive, of Tenant from the Premises, or any portion
thereof.  Tenant shall pay upon demand all repair costs and expenses resulting
from Landlord’s emergency entry to the Premises, but only under circumstances
where Tenant caused the subject emergency.  Landlord shall also have the right
at any time, without the same constituting an actual or constructive eviction
and without incurring any liability to Tenant therefor, to change the
arrangement and/or location of entrances or passageways. doors and doorways,
stairs, or other public parts of the Building and to change the name or number
of designation by  which the Building is commonly known, provided the same does
not materially interfere with Tenant’s use of the Premises and Landlord
reimburses Tenant for costs associated with such changes.

23


--------------------------------------------------------------------------------




 


(A)   NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH 19 ABOVE, EXCEPT IN THE CASE
OF EMERGENCY, LANDLORD SHALL MAKE A REASONABLE ATTEMPT TO NOTIFY TENANT BY
TELEPHONE, LETTER, FACSIMILE OR OTHER MEANS PRIOR TO VISITING THE PREMISES,
HOWEVER, FAILURE TO DO SO SHALL NOT CONSTITUTE A DEFAULT BY LANDLORD HEREUNDER. 
IN THE EVENT THAT LANDLORD SHOULD NEED TO ENTER THE PREMISES FOR THE PURPOSE OF
MAKING REPAIRS, ALTERATIONS OR IMPROVEMENTS, LANDLORD SHALL SCHEDULE SUCH WORK
IN ACCORDANCE WITH TENANT’S REASONABLE BUSINESS SCHEDULE.  ADDITIONALLY, IN NO
EVENT OTHER THAN AN EMERGENCY WILL LANDLORD ENTER AN EXAMINING ROOM WHILE A
PATIENT IS PRESENT, AND LANDLORD WILL AT ALL TIMES OTHER THAN AN EMERGENCY DEFER
TO THE PRIVACY EXPECTATION OF TENANT’S PATIENTS AT THE REQUEST AND DIRECTION OF
TENANT.


20.           ENVIRONMENTAL MATTERS.


(A)   FOR PURPOSES OF THIS LEASE:

(I)            “CONTAMINATION” AS USED HEREIN MEANS THE UNCONTAINED OR
UNCONTROLLED PRESENCE OF OR RELEASE OF HAZARDOUS SUBSTANCES (AS HEREINAFTER
DEFINED) INTO ANY ENVIRONMENTAL MEDIA FROM, UPON, WITHIN, BELOW, INTO OR ON ANY
PORTION OF THE PREMISES OR THE BUILDING SO AS TO REQUIRE REMEDIATION, CLEANUP OR
INVESTIGATION UNDER ANY APPLICABLE ENVIRONMENTAL LAW (AS HEREINAFTER DEFINED).

(II)           “ENVIRONMENTAL LAWS” AS USED HEREIN MEANS ALL FEDERAL, STATE, AND
LOCAL LAWS, REGULATIONS, ORDERS, PERMITS, ORDINANCES OR OTHER REQUIREMENTS,
CONCERNING PROTECTION OF HUMAN HEALTH, SAFETY AND THE ENVIRONMENT, ALL AS MAY BE
AMENDED FROM TIME TO TIME.

(III)          “HAZARDOUS SUBSTANCES” AS USED HEREIN MEANS ANY HAZARDOUS OR
TOXIC SUBSTANCE, MATERIAL, CHEMICAL, POLLUTANT, CONTAMINANT OR WASTE AS THOSE
TERMS ARE DEFINED BY ANY APPLICABLE ENVIRONMENTAL LAWS (INCLUDING, WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT. 42 U.S.C. 9601 ET SEQ. (“CERCLA”) AND THE RESOURCE CONSERVATION AND
RECOVERY ACT. 42 U.S.C. 6901 ET SEQ. [“RCRA”]) AND ANY  WASTES, POLYCHLORINATED
BIPHENYLS, UREA FORMALDEHYDE, ASBESTOS, RADIOACTIVE MATERIALS, RADON,
EXPLOSIVES, PETROLEUM PRODUCTS AND OIL.


(B)   LANDLORD REPRESENTS THAT, EXCEPT AS MIGHT OTHERWISE BE SET FORTH IN
ENVIRONMENTAL REPORTS DELIVERED BY LANDLORD TO TENANT, IF ANY (I) LANDLORD HAS
NOT TREATED, STORED OR DISPOSED OF ANY HAZARDOUS SUBSTANCES UPON OR WITHIN THE
PREMISES AND (II) TO LANDLORD’S ACTUAL KNOWLEDGE WITHOUT INVESTIGATION, NO
HAZARDOUS SUBSTANCES ARE PRESENT ON OR UNDER THE BUILDING AS OF THE DATE OF THIS
LEASE.


(C)   TENANT REPRESENTS THAT ALL ITS ACTIVITIES ON THE PREMISES DURING THE
COURSE OF THIS LEASE WILL BE CONDUCTED IN COMPLIANCE WITH ENVIRONMENTAL LAWS. 
TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL BE RESPONSIBLE FOR OBTAINING
ALL PERMITS OR LICENSES OR APPROVALS UNDER ENVIRONMENTAL LAWS NECESSARY FOR
TENANT’S OPERATION OF ITS BUSINESS ON THE PREMISES AND SHALL MAKE ALL
NOTIFICATIONS AND REGISTRATIONS REQUIRED BY ANY APPLICABLE ENVIRONMENTAL LAWS. 
TENANT, AT TENANT’S SOLE COST AND EXPENSE, SHALL AT ALL TIMES COMPLY WITH THE
TERM AND CONDITIONS OF ALL SUCH PERMITS, LICENSES, APPROVALS, NOTIFICATIONS AND
REGISTRATIONS AND WITH ANY OTHER APPLICABLE ENVIRONMENTAL LAWS AFFECTING IN ANY
WAY THE APPROVALS AND MAKE

24


--------------------------------------------------------------------------------




 


ALL SUCH NOTIFICATIONS AND REGISTRATIONS REQUIRED BY ANY APPLICABLE
ENVIRONMENTAL LAWS NECESSARY FOR TENANT’S OPERATION OF ITS BUSINESS ON THE
PREMISES.


(D)   TENANT SHALL NOT CAUSE OR PERMIT ANY HAZARDOUS SUBSTANCES TO BE BROUGHT
UPON, KEPT, STORED OR USED IN OR ABOUT THE PREMISES OR THE BUILDING WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT MAY BE GRANTED OR WITHHELD IN
THE REASONABLE DISCRETION OF -LANDLORD; PROVIDED; HOWEVER, THAT THE CONSENT OF
LANDLORD SHALL NOT BE REQUIRED FOR THE USE AT THE PREMISES OF CLEANING SUPPLIES,
TONER FOR PHOTOCOPYING MACHINES AND OTHER SIMILAR MATERIALS, IN CONTAINERS AND
QUANTITIES REASONABLY NECESSARY FOR AND CONSISTENT WITH NORMAL AND ORDINARY USE
BY TENANT, AT THE PREMISES, IN THE ROUTINE OPERATION OR MAINTENANCE OF TENANT’S
OFFICE EQUIPMENT OR IN THE ROUTINE JANITORIAL SERVICE, CLEANING AND MAINTENANCE
FOR THE PREMISES.


(E)   NEITHER LANDLORD NOR TENANT SHALL CAUSE OR PERMIT THE RELEASE OF ANY
HAZARDOUS SUBSTANCES BY ITS RESPECTIVE AGENTS, CONTRACTORS, EMPLOYEES OR
INVITEES INTO ANY ENVIRONMENTAL MEDIA SUCH AS AIR, WATER OR LAND, OR INTO OR ON
THE PREMISES OR THE BUILDING IN ANY MANNER THAT VIOLATES ANY ENVIRONMENTAL
LAWS.  IF SUCH RELEASE SHALL OCCUR THE RESPONSIBLE PARTY SHALL (I) TAKE ALL
STEPS REASONABLY NECESSARY TO CONTAIN AND CONTROL SUCH RELEASE AND ANY
ASSOCIATED CONTAMINATION, (II) CLEAN UP OR OTHERWISE REMEDY SUCH RELEASE AND ANY
ASSOCIATED CONTAMINATION TO THE EXTENT REQUIRED BY, AND TAKE ANY AND ALL OTHER
ACTIONS REQUIRED UNDER, APPLICABLE ENVIRONMENTAL LAWS AND (III) NOTIFY AND KEEP
THE OTHER PARTY REASONABLY INFORMED OF SUCH RELEASE AND RESPONSE.


(F)    REGARDLESS OF ANY CONSENTS GRANTED BY LANDLORD PURSUANT TO PARAGRAPH
20(D) ALLOWING HAZARDOUS SUBSTANCES UPON THE PREMISES, TENANT SHALL UNDER NO
CIRCUMSTANCES WHATSOEVER (I) CAUSE OR PERMIT ANY ACTIVITY ON THE PREMISES WHICH
WOULD CAUSE THE PREMISES TO BECOME SUBJECT TO REGULATION AS A HAZARDOUS WASTE
TREATMENT, STORAGE OR DISPOSAL FACILITY UNDER RCRA OR THE REGULATIONS
PROMULGATED THEREUNDER; (II) DISCHARGE HAZARDOUS SUBSTANCES INTO THE STORM SEWER
SYSTEM SERVING THE BUILDING; OR (III) INSTALL ANY UNDERGROUND STORAGE TANK OR
UNDERGROUND PIPING ON OR UNDER THE PREMISES.


(G)   EACH OF LANDLORD AND TENANT SHALL AND HEREBY DOES INDEMNIFY, DEFEND AND
HOLD THE OTHER PARTY HERETO HARMLESS FROM AND AGAINST ANY AND ALL REASONABLE AND
ACTUAL EXPENSE, LOSS, AND LIABILITY SUFFERED BY THE INDEMNIFIED PARTY (WITH THE
EXCEPTION OF THOSE EXPENSES, LOSSES, AND LIABILITIES ARISING FROM SUCH PARTY’S
OWN NEGLIGENCE OR WILLFUL ACT), BY REASON OF THE INDEMNIFYING PARTY’S STORAGE,
GENERATION, HANDLING, TREATMENT, TRANSPORTATION, DISPOSAL, OR ARRANGEMENT FOR
TRANSPORTATION OR DISPOSAL, OF ANY HAZARDOUS -SUBSTANCES (WHETHER ACCIDENTAL,
INTENTIONAL, OR NEGLIGENT) OR BY REASON OF THE INDEMNIFYING PARTY’S BREACH OF
ANY OR THE PROVISIONS OF THIS PARAGRAPH 20.  SUCH EXPENSES, LOSSES AND
LIABILITIES SHALL INCLUDE; WITHOUT LIMITATION, (I) ANY AND ALL EXPENSES THAT THE
INDEMNIFIED PARTY MAY INCUR TO COMPLY WITH ANY ENVIRONMENTAL LAWS AS A RESULT OF
THE INDEMNIFYING PARTY’S FAILURE TO COMPLY THEREWITH; (II) ANY AND ALL COSTS
THAT THE INDEMNIFIED PARTY MAY INCUR IN STUDYING OR REMEDYING ANY CONTAMINATION
AT OR ARISING FROM THE PREMISES AS A RESULT OF A FAILURE TO COMPLY WITH THIS
PARAGRAPH 20 OR ENVIRONMENTAL LAWS; (III) ANY AND ALL COSTS THAT THE INDEMNIFIED
PARTY MAY INCUR IN STUDYING, REMOVING, DISPOSING OR OTHERWISE ADDRESSING ANY
HAZARDOUS SUBSTANCES WHICH ARE PRESENT AT THE PREMISES AS A RESULT OF A FAILURE
TO COMPLY WITH THIS PARAGRAPH 20 OR ENVIRONMENTAL LAWS; (IV) ANY AND ALL FINES,
PENALTIES OR OTHER SANCTIONS ASSESSED BY REASON OF THE INDEMNIFYING PARTY’S
FAILURE TO COMPLY WITH ENVIRONMENTAL LAWS; AND (V) ANY AND ALL REASONABLE LEGAL
AND

25


--------------------------------------------------------------------------------




 


PROFESSIONAL FEES AND COSTS INCURRED BY THE INDEMNIFIED - PARTY IN CONNECTION
WITH THE FOREGOING.  NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY
CONTAINED IN THIS SUBSECTION 20(G), TENANT ACKNOWLEDGES AND AGREES THAT LANDLORD
SHALL HAVE NO OBLIGATIONS UNDER THIS SUBSECTION 20(G) FOR THE RELEASE OF
HAZARDOUS SUBSTANCES OR ANY OTHER VIOLATION OF ANY ENVIRONMENTAL LAW OCCURRING
AS THE RESULT OF THE ACTIONS OR INACTIONS OF ANY PARTY FOR WHOM LANDLORD IS NOT
OTHERWISE RESPONSIBLE AT LAW (INCLUDING, BUT NOT LIMITED TO, ANY APPLICABLE
ENVIRONMENTAL LAWS).  FURTHER, NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN TO THE CONTRARY, LANDLORD ACKNOWLEDGES AND AGREES THAT TENANT SHALL HAVE
NO LIABILITY OR RESPONSIBILITY WHATSOEVER FOR ANY PRE-EXISTING ENVIRONMENTAL
CONDITIONS WITH RESPECT TO THE PREMISES OR BUILDING FURTHERMORE, LANDLORD SHALL
AND DOES HEREBY INDEMNIFY TENANT, HOLD AND DEFEND TENANT HARMLESS FROM AND
AGAINST ANY AND ALL REASONABLE AND ACTUAL EXPENSE, LOSS AND LIABILITY SUFFERED
BY TENANT BY REASON OF ANY MISREPRESENTATIONS MADE BY LANDLORD UNDER THIS
PARAGRAPH 20.  THE INDEMNITIES CONTAINED HEREIN SHALL SURVIVE THE TERMINATION OR
EXPIRATION OF THIS LEASE.


(H)   LANDLORD SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER THE
PREMISES AT REASONABLE TIMES THROUGHOUT THE TERM, AFTER AT LEAST TWENTY-FOUR
(24) HOURS’ PRIOR WRITTEN NOTICE TO TENANT, TO AUDIT AND INSPECT THE PREMISES
FOR TENANT’S COMPLIANCE WITH THIS PARAGRAPH 20.


21.           LANDLORD’S LIEN.

Landlord acknowledges and agrees that Tenant shall have the right at any time to
encumber all or any portion of its interest in and to any furniture, fixtures or
equipment located in the Premises with a lien to secure financing, and, Landlord
agrees to execute such Landlord’s lien waiver or other agreements as Tenant may
reasonably require in connection with any such financing.


22.           EVENTS OF DEFAULT.

The occurrence of any one or more of the following events (“Events of Default”)
shall constitute a breach of this Lease by Tenant: (a) if Tenant shall fail to
pay any Rental when and as the same becomes due and payable, and such payment
remains outstanding for a period of fifteen (15) days after written notice
thereof from Landlord to Tenant; (b) if Tenant shall fail to pay any other sum
when and as the same becomes due and payable, and such payment remains
outstanding for a period of fifteen (15) days after written notice thereof from
Landlord to Tenant, (c) if Tenant shall fail to perform or observe any other
term or provision of this Lease or of the rules and regulations described in
Paragraph 18 to be performed or observed by Tenant, and (except or the failure
set forth in clause (g) such failure shall continue for more than thirty (30)
days after written notice thereof from Landlord, provided that if Tenant’s cure
can not reasonably be completed within thirty (30) days, said thirty (30) day
period shall be extended as long as Tenant proceeds diligently and in good faith
to effect such cure; (d) intentionally omitted; (e) if Tenant shall make a
general assignment for the benefit of creditors, or shall admit in writing its
inability to pay its debts as they become due or shall file a petition in
bankruptcy, or shall be adjudicated as bankrupt or insolvent, or shall file a
petition in any proceeding seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, or shall file an answer admitting or fail
timely to contest the material allegations of a petition filed against it in any
such proceeding,

26


--------------------------------------------------------------------------------




 

or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver or liquidator of Tenant or any material part of its properties; (f) if,
within forty-five (45) days after the commencement of any proceeding against
Tenant seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed, or if, within
forty-five (45) days after the appointment without the consent or acquiescence
of Tenant of any trustee, receiver or liquidator of Tenant or of any material
part of its properties, such appointment shall not have been vacated; (g) if
Tenant shall fail to return a properly executed estoppel certificate to Landlord
in accordance with the provisions of Paragraph 31 hereof within the time period
designated for such return in Landlord’s request for same and such failure
continues for five (5) business days after Tenant’s receipt of written notice of
such failure from Landlord; or (h) if Tenant shall knowingly do or permit to be
done any act which results in a lien being filed against the Premises or the
Building and within thirty (30) days after written notice from Landlord, Tenant
does not occasion the removal of any such lien.


23.           REMEDIES


23.01.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LANDLORD SHALL HAVE THE
OPTION TO PURSUE ANY ONE OR MORE OF THE FOLLOWING REMEDIES WITHOUT ANY NOTICE OR
DEMAND WHATSOEVER EXCEPT AS OTHERWISE EXPRESSLY PROVIDED:


(A)   LANDLORD, WITH OR WITHOUT TERMINATING THIS LEASE, MAY, WITHOUT PREJUDICE
TO ANY OTHER REMEDY LANDLORD MAY HAVE FOR POSSESSION, ARREARAGES IN RENTAL OR
DAMAGES FOR BREACH OF CONTRACT OR OTHERWISE. IMMEDIATELY OR AT ANY TIME
THEREAFTER, IN ACCORDANCE WITH APPLICABLE LAW, REENTER THE PREMISES AND EXPEL OR
REMOVE THEREFROM TENANT AND ALL  PERSONS AND ENTITIES CLAIMING BY OR THROUGH
TENANT (INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUBLESSEES AND ASSIGNEES) AND
ALL PROPERTY BELONGING TO OR PLACED ON THE PREMISES BY, AT THE DIRECTION OF OR
WITH THE CONSENT OF TENANT OR ITS ASSIGNEES OR SUBLESSEES WITHOUT BEING LIABLE
TO PROSECUTION OR ANY CLAIM FOR DAMAGES THEREFOR; AND TENANT AGREES TO INDEMNIFY
LANDLORD FOR ALL LOSS AND DAMAGE WHICH LANDLORD MAY SUFFER BY REASON OF SUCH
TERMINATION OF THIS LEASE OR OF TENANT’S RIGHT TO POSSESSION HEREUNDER, WHETHER
THROUGH INABILITY TO RELET THE PREMISES OR THROUGH DECREASE IN RENTAL OR
OTHERWISE.  LANDLORD MAY, AT ITS OPTION AND WITH OR WITHOUT TERMINATING THIS
LEASE, ALSO DECLARE THE POSITIVE DIFFERENCE, IF ANY, BETWEEN (I) THE ENTIRE
AMOUNT OF THE RENTAL WHICH WOULD BECOME DUE AND PAYABLE DURING THE REMAINDER OF
THE TERM OF THIS LEASE AND THE AMOUNT OF ANY RENTAL ABATED DURING ANY FREE RENT
PERIOD, DISCOUNTED TO PRESENT VALUE USING A DISCOUNT RATE EQUAL TO THE PRIME
RATE IN EFFECT AS OF THE DATE OF SUCH DECLARATION, AND (II) THE FAIR RENTAL
VALUE OF THE PREMISES DURING THE REMAINDER OF THE TERM OF THIS LEASE (TAKING
INTO ACCOUNT, AMONG OTHER FACTORS, THE ANTICIPATED DURATION OF THE PERIOD THE
PREMISES WILL BE UNOCCUPIED PRIOR TO RELETTING AND THE ANTICIPATED COST OF
RELETTING THE PREMISES), ALSO DISCOUNTED TO PRESENT VALUE USING A DISCOUNT RATE
EQUAL TO THE PRIME RATE IN EFFECT AS OF THE DATE OF SUCH DECLARATION, TO BE DUE
AND PAYABLE IMMEDIATELY, IN WHICH EVENT SUCH SUM SHALL BE DUE AND PAYABLE
IMMEDIATELY AND TENANT AGREES TO PAY THE SAME AT ONCE. TOGETHER WITH ALL RENTAL
AND OTHER SUMS THERETOFORE DUE, AT THE OFFICE OF LANDLORD IN ATLANTA, GEORGIA;
IT BEING UNDERSTOOD AND AGREED THAT SUCH PAYMENT SHALL BE AND CONSTITUTE
LANDLORD’S LIQUIDATED DAMAGES, LANDLORD AND TENANT ACKNOWLEDGING AND AGREEING
THAT IT IS DIFFICULT OR IMPOSSIBLE TO DETERMINE’ THE ACTUAL DAMAGES LANDLORD
WOULD SUFFER FROM TENANT’S BREACH HEREOF AND THAT THE AGREED UPON LIQUIDATED
DAMAGES ARE NOT PUNITIVE OR PENALTIES AND ARE JUST, FAIR AND REASONABLE, ALL IN
ACCORDANCE WITH O.C.G.A. - 13-6-7.

27


--------------------------------------------------------------------------------




 


(B)   LANDLORD, WITH OR WITHOUT TERMINATING THIS LEASE, MAY IMMEDIATELY OR AT
ANY TIME THEREAFTER RELET THE PREMISES OR ANY PART THEREOF FOR SUCH TIME OR
TIMES. AT SUCH RENTAL OR RENTALS AND UPON SUCH OTHER TERMS AND CONDITIONS AS
LANDLORD IN ITS REASONABLE DISCRETION MAY DEEM ADVISABLE. AND LANDLORD MAY MAKE
ANY ALTERATIONS OR REPAIRS TO THE PREMISES WHICH IT MAY DEEM NECESSARY OR PROPER
IN ITS REASONABLE DISCRETION TO FACILITATE SUCH RELETTING: AND TENANT SHALL PAY
ALL REASONABLE COSTS OF SUCH RELETTING INCLUDING, BUT NOT LIMITED TO THE COST OF
ANY SUCH REASONABLE ALTERATIONS AND REPAIRS TO THE PREMISES, ATTORNEYS’ FEES AND
REASONABLE BROKERAGE COMMISSIONS: AND IF THIS LEASE SHALL NOT HAVE BEEN
TERMINATED, TENANT SHALL CONTINUE TO PAY ALL RENTAL AND ALL OTHER CHARGES DUE
UNDER THIS LEASE UP TO AND INCLUDING THE DATE OF BEGINNING OF PAYMENT OF RENT BY
ANY SUBSEQUENT TENANT OF PART OR ALL OF THE PREMISES, AND THEREAFTER TENANT
SHALL PAY MONTHLY DURING THE REMAINDER OF THE TERM OF THIS LEASE THE POSITIVE
DIFFERENCE, IF ANY, BETWEEN THE RENT AND OTHER CHARGES COLLECTED FROM ANY SUCH
SUBSEQUENT TENANT OR TENANTS AND THE RENTAL AND OTHER CHARGES RESERVED IN THIS
LEASE, BUT TENANT SHALL NOT BE ENTITLED TO RECEIVE ANY EXCESS OF ANY SUCH RENTS
COLLECTED OVER THE RENTAL RESERVED HEREIN.


(C)   LANDLORD, WITH OR WITHOUT TERMINATING THIS LEASE, MAY RECOVER FROM TENANT
ALL DAMAGES AND EXPENSES LANDLORD SUFFERS OR INCURS BY REASON OF TENANT’S
DEFAULT, INCLUDING, WITHOUT LIMITATION, COSTS OF RECOVERING THE PREMISES,
ATTORNEY’S FEES AND ANY UNAMORTIZED VALUE OF TENANT IMPROVEMENTS, IF ANY, AND
BROKERAGE COMMISSIONS,’ ALL OF WHICH SHALL BE IMMEDIATELY DUE AND PAYABLE BY
TENANT TO LANDLORD IMMEDIATELY UPON DEMAND.


23.02.  THE REMEDIES PROVIDED FOR IN THIS LEASE ARE IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO LANDLORD AT LAW OR IN EQUITY BY STATUTE OR OTHERWISE.  ALL
REMEDIES PROVIDED IN THIS LEASE ARE CUMULATIVE AND MAY BE EXERCISED
ALTERNATIVELY, SUCCESSIVELY OR IN ARTY OTHER MANNER.  THE EXERCISE BY LANDLORD
OF ANY ONE OR MORE OF THE RIGHTS AND REMEDIES PROVIDED IN THIS LEASE SHALL NOT
PREVENT THE SUBSEQUENT EXERCISE BY LANDLORD OF ANY ONE OR MORE OF THE OTHER
RIGHTS AND REMEDIES HEREIN PROVIDED.  FAILURE OF LANDLORD TO DECLARE AN EVENT OF
DEFAULT IMMEDIATELY UPON ITS OCCURRENCE, OR DELAY IN TAKING ANY ACTION IN
CONNECTION WITH AN EVENT OF DEFAULT, SHALL NOT CONSTITUTE A WAIVER OF THE
DEFAULT, BUT LANDLORD SHALL HAVE THE RIGHT TO DECLARE THE DEFAULT AT ANY TIME
AND TAKE SUCH ACTION AS IS LAWFUL OR AUTHORIZED UNDER THIS LEASE. 
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN TO THE CONTRARY, LANDLORD
ACKNOWLEDGES AND AGREES THAT IT WILL USE COMMERCIALLY REASONABLE EFFORTS TO
ATTEMPT TO MITIGATE ITS DAMAGES IN THE EVENT OF A TENANT DEFAULT HEREUNDER.


24.           LANDLORD’S RIGHT TO CURE DEFAULTS.

All agreements and provisions to be performed by Tenant under any of the terms
of this Lease shall be at the sole cost and expense of Tenant and without any
abatement of Rental.  If Tenant shall fail to pay any sums of money. other than
Base Rental, required to be paid by it hereunder or shall fail to perform any
other act on its part to be performed hereunder or violates any provision of
this Lease and such failure or violation shall continue for thirty (30) days
after written notice thereof by Landlord subject to the same time extension
contained in Paragraph 22(c), Landlord is hereby empowered and Landlord may, but
shall not be obligated so to do, and without waiving or releasing Tenant from
any obligations of Tenant or any other right or remedy of Landlord under this
Lease or otherwise, make any such payment, perform any such other act or correct
any such violation on Tenant’s part to be made, performed or observed as in this
Lease provided.  All sums so paid by Landlord and all necessary incidental costs
shall be

28


--------------------------------------------------------------------------------


 

deemed Rental hereunder and shall be payable to Landlord on demand, and Landlord
shall have (in addition to any other right or remedy of Landlord) the same
rights and remedies in the event of the nonpayment thereof by Tenant as in the
case of default by Tenant in the payment of Base Rental.  All sums so paid by
Landlord and all such necessary incidental expenses shall accrue simple interest
at the Default Rate from demand until payment, and Tenant shall pay to Landlord
such accrued interest together with such sums and expenses.


25.           ATTORNEY’S FEES.

If as a result of any breach or default in the performance of any of the
provisions of this Lease, Landlord or Tenant, as the case may be, uses the
services of any attorney in order to secure compliance with such provisions or
recover damages therefor, or to terminate this Lease or evict Tenant, the
defaulting party shall reimburse the other party upon demand for any and all
actual and reasonable attorney’s fees and expenses so incurred.


26.           LANDLORD’S DEFAULTS.

Notwithstanding any other provision of this Lease to the contrary, excluding
subparagraph 9.01(a), in the event of any default by Landlord under this Lease,
Tenant, in addition to any other remedies available at law or in equity, shall
have an action for damages, but prior to any such action or other exercise of
any remedies by Tenant.  Tenant will give Landlord written notice specifying
such default with particularly, and Landlord shall then have thirty (30) days in
which to cure any such default: provided. however, in the event any such default
cannot with reasonable diligence be cured within such thirty day period,
Landlord shall have such additional reasonable period of time as is necessary to
cure such default so long as Landlord commences such cure within such thirty day
period and shall diligently prosecute in good faith such cure to completion.


27.           EMINENT DOMAIN.

If all or part of the Premises or Building shall be taken as a result of the
exercise of the power of eminent domain, this Lease shall terminate as to the
part so taken as of the date of taking, and, in the case of a partial taking,
either Landlord or Tenant shall have the right to terminate this Lease by
written notice to the other within thirty (30) days after such date; provided,
however, that a condition to the exercise by Tenant of such right to terminate
shall be that the portion of the Premises or Building taken shall be of such
extent and nature as substantially to handicap, impede or impair Tenant’s use of
the Premises and, further, provided that a condition to the exercise by Landlord
of such right to terminate shall be that the portion of the Premises or Building
taken shall be of such extent and nature as to materially adversely affect
Landlord’s ability to continue to lease space within the Building in an
economically reasonable manner as determined by Landlord in its reasonable
discretion.  In the event of any taking, Landlord shall be entitled to any and
all compensation, damages, income, rent, awards, or any interest therein
whatsoever which may be paid or made in connection therewith, and Tenant shall
have no claim against Landlord for the value of any unexpired term of this Lease
or otherwise.  The foregoing notwithstanding, nothing in this paragraph shall be
construed as precluding Tenant from seeking on its on behalf and expense a
separate award for its relocation and moving expenses, as well as any tenant
alterations, additions or improvements paid for directly by

29


--------------------------------------------------------------------------------




 

Tenant.  In the event of a partial taking of the Premises which does not result
in a termination of this Lease, Landlord shall to the extent reasonably
practicable restore the Premises and/or the Building to a complete architectural
unit, and the monthly Base Rental and Additional Rental thereafter to be paid
shall be equitably reduced.


28.           SUBORDINATION.


28.01.  EXCEPT AS PROVIDED IN SUBPARAGRAPH 28.03 BELOW, THIS LEASE SHALL BE
SUBJECT AND SUBORDINATE AT ALL TIMES TO (I) ANY AND ALL GROUND OR UNDERLYING
LEASES WHICH ARE NOW IN EFFECT REGARDING THE BUILDING OR ANY PART THEREOF
(COLLECTIVELY OR SINGULARLY, “LANDLORD’S GROUND LEASE’), AND (II) THE LIEN OR
SECURITY TITLE OR INTEREST OF ANY AND ALL THIRD PARTY MORTGAGES AND DEEDS TO
SECURE DEBT IN ANY AMOUNT OR AMOUNTS WHATSOEVER NOW OR HEREAFTER PLACED ON OR
AGAINST THE BUILDING OR MY PART THEREOF OR ON OR AGAINST LANDLORD’S INTEREST OR 
ESTATE THEREIN OR ON OR AGAINST ANY OR ALL SUCH GROUND OR UNDERLYING LEASES
(COLLECTIVELY OR SINGULARLY, “LANDLORD’S MORTGAGE”), ALL WITHOUT THE NECESSITY
OF HAVING FURTHER INSTRUMENTS EXECUTED ON THE PART OF TENANT TO EFFECTUATE SUCH
SUBORDINATION.  WITH RESPECT TO THE FOREGOING, LANDLORD REPRESENTS AND WARRANTS
THAT THERE IS CURRENTLY NO LANDLORD’S GROUND LEASE IN EFFECT WITH RESPECT TO THE
BUILDING.


28.02.  WHILE SUBPARAGRAPH 28.01 ABOVE IS SELF-OPERATIVE, AND NO FURTHER
INSTRUMENT OF SUBORDINATION SHALL BE NECESSARY, TENANT SHALL, IN CONFIRMATION OF
SUCH SUBORDINATION, UPON DEMAND, AT ANY TIME OR TIMES, EXECUTE, ACKNOWLEDGE AND
DELIVER TO LANDLORD OR A HOLDER OF LANDLORD’S MORTGAGE (“LANDLORD’S MORTGAGEE”)
OR THE LESSOR UNDER LANDLORD’S GROUND LEASE (“LANDLORD’S GROUND LESSOR”), AS
APPLICABLE, A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, IN THE
FORM WHICH IS IN EXHIBIT “E” ATTACHED HERETO AND MADE A PART HEREOF BY THIS
REFERENCE.


28.03.  TENANT SHALL, UPON DEMAND, AT ANY TIME OR TIMES, EXECUTE, ACKNOWLEDGE
AND DELIVER TO LANDLORD OR LANDLORD’S MORTGAGEE OR LANDLORD’S GROUND LESSOR, AS
APPLICABLE, WITHOUT EXPENSE, ANY AND ALL REASONABLE INSTRUMENTS THAT MAY BE
NECESSARY TO MAKE THIS LEASE SUPERIOR TO THE LIEN OR SECURITY TITLE OR INTEREST
OF LANDLORD’S MORTGAGE OR TO THE ESTATE OF THE LANDLORD’S GROUND LEASE.


28.04.  IF LANDLORD’S MORTGAGEE OR LANDLORD’S GROUND LESSOR, AS APPLICABLE,
SHALL HEREAFTER SUCCEED TO THE RIGHT OF LANDLORD UNDER THIS LEASE, TENANT SHALL,
AT THE OPTION OF SUCH HOLDER OR LESSOR, ATTORN TO AND RECOGNIZE SUCH SUCCESSOR
AS TENANT’S LANDLORD UNDER THIS LEASE AND SHALL PROMPTLY EXECUTE AND DELIVER ANY
REASONABLE INSTRUMENT THAT MAY BE NECESSARY TO EVIDENCE SUCH ATTORNMENT.  UPON
SUCH ATTORNMENT, THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT AS A DIRECT
LEASE BETWEEN EACH SUCCESSOR LANDLORD AND TENANT, SUBJECT TO ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF THIS LEASE.


28.05.  TENANT AGREES TO EXECUTE ANY DOCUMENTS REQUIRED UNDER THIS PARAGRAPH 28
WITHIN FIFTEEN (15) DAYS AFTER DEMAND.


28.06.  NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY CONTAINED IN THIS
PARAGRAPH 28, TENANT’S OBLIGATION TO SUBORDINATE TO A LANDLORD’S GROUND LEASE OR
LANDLORD’S MORTGAGE SHALL BE SUBJECT TO THE FULL EXECUTION BY LANDLORD, TENANT
AND LANDLORD’S MORTGAGEE

30


--------------------------------------------------------------------------------




 


OF A FORM SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT IN THE FORM
ATTACHED AS EXHIBIT “E” TO THIS LEASE AND DELIVERY THEREOF TO THE TENANT.


28.07.  LANDLORD ACKNOWLEDGES AND AGREES THAT IT SHALL, ON OR BEFORE FIFTEEN
(15) DAYS AFTER THE COMMENCEMENT DATE, DELIVER TO TENANT A COUNTERPART OF THE
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT ATTACHED HERETO AS
EXHIBIT “E” EXECUTED BY EACH OF LANDLORD AND ALL CURRENT LANDLORD’S MORTGAGEES.


29.           NO MERGER.

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation hereof or a termination by Landlord pursuant to the terms of this
Lease, shall not work a merger, and shall, at the option of Landlord, terminate
all or any existing subleases or subtenancies, except those to Tenant’s
subsidiaries and affiliates or may, at the option of Landlord, operate as an
assignment to it of any and all such subleases or subtenancies.


30.           SALE

In the event the original Landlord hereunder, or any successor owner of the
Building, shall sell or convey the Building, all liabilities and obligations on
the part of the original Landlord or such successor owner, under this Lease
accruing thereafter shall terminate, and thereupon all such liabilities and
obligations shall be binding upon the new owner.  Tenant agrees to attorn to
such new owner.  Landlord shall, upon written request of Tenant, provided Tenant
evidence of such new owner’s assumption of this Lease.


31.           ESTOPPEL CERTIFICATE.

At any time and from time to time designated by Landlord (but on not less than
fifteen (15) days prior written request by Landlord), Tenant will execute,
acknowledge and deliver to Landlord, promptly upon request, a certificate
certifying (a) that this Lease is unmodified and in full force and effect (or,
if there have been modifications, that this Lease is in full force and effect,
as modified, and stating the date and nature of each modification), (b) the
date, if any, to which Rental and other sums payable hereunder have been paid,
(c) that no notice has been received by Tenant of any default which has not been
cured, except as to defaults specified in said certificate, and (d) such other
matters as may be reasonably requested by Landlord.  Any such certificate may be
relied upon by any existing or prospective purchaser, investor, ground lessor,
mortgagee or holder of any deed to secure debt on the Building or any part
thereof.  Landlord agrees that it shall execute a comparable estoppel
certificate within fifteen (15) days after written request by Tenant.


32.           NO LIGHT, AIR OR VIEW EASEMENT.

No easement of light, air or view is granted by Landlord hereunder, and any
diminution or shutting off of light, air or view by any building or other
structure shall in no way affect this Lease or impose any liability on Landlord.

31


--------------------------------------------------------------------------------




 


33.           HOLDING OVER

If Tenant remains in possession after expiration of this Lease, with Landlord’s
acquiescence and without any distinct written agreement between Landlord and
Tenant, this Lease shall become a month-to-month periodic tenancy, and there
shall be no renewal of this Lease by operation of law.  Such periodic tenancy
may be terminated by thirty (30) days written notice by either party to this
Lease to the other party and such termination shall be effective as of the last
day of the calendar month during which said notice period ends.  During the
period of any such holding over, all provisions of this Lease shall be and
remain in effect except that the monthly Base Rental shall be one hundred ten
percent (110%) of the Base Rental payable for the last calendar month of the
term of this Lease, including any renewals or extension; provided, however, that
for the first 60 days of holdover there shall be no consequential damages.  The
inclusion of the preceding sentence in this Lease shall not be construed as
Landlord’s consent for Tenant to hold over.  If Tenant remains in possession
after expiration of the term of this Lease, without Landlord’s acquiescence or
consent, Tenant shall become a Tenant-at-sufferance subject to eviction in
accordance with Georgia law.  This Paragraph 33 will survive the termination of
this Lease, by lapse of time or otherwise.


34.           ABANDONMENT

If Tenant shall abandon or surrender the Premises’ and fail to pay rent, or be
dispossessed by process of law or otherwise, any personal property belonging to
Tenant and left on the Premises for a period of ten (10) business days
thereafter shall be deemed to be abandoned, at the option of Landlord.


35.           SECURITY DEPOSIT

See Exhibit “F’.


36.           WAIVER

The waiver by Landlord or Tenant of any agreement, condition or provision herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other agreement. condition or  provision herein contained, nor shall
any custom or practice which may grow up between the parties in the
administration of the terms hereof be construed to waive or to lessen the right
of Landlord or Tenant to insist upon the performance by the other parts’ in
strict accordance with said terms.  The subsequent acceptance of Rental
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any agreement, condition or provision of this Lease, other than the
failure of Tenant to pay the particular increment of Rental so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rental.  Landlord may accept a partial payment of Rental or
other sums due hereunder without such constituting an accord and satisfaction
and without prejudice to Landlord’s right to demand the balance of such Rental
or other sum notwithstanding any notation on a check or letter accompanying such
partial payment, unless Landlord expressly waives its right to such balance in
writing.

32


--------------------------------------------------------------------------------




 


37.           NOTICES

Except as might otherwise be specifically provided for herein to the contrary,
whenever any notice, demand or request is required or permitted hereunder, such
notice, demand or request shall be in writing and either hand delivered in
person, by reputable courier service, or sent United States Mail, return receipt
requested, postage prepaid and addressed as follows: to Tenant at the applicable
address specified in the Basic Lease Information, or to such other place as
Tenant may from time to time designate in a notice to Landlord; to Landlord at
the address specified in the Basic Lease Information, or to such other place as
Landlord may from time to time designate in a notice to Tenant.  Any notice,
demand or request which shall be served upon either of the parties in manner
aforesaid shall be deemed sufficiently given and received for all purposes
hereunder (i) at the time such notices, demands or requests are hand delivered
in person or by reputable courier service or (ii) on the third (3rd) day after
the mailing of such notices, demands or requests via United States Mail, in
accordance with the preceding portion of this paragraph.  Notwithstanding the
foregoing, or any other provision contained herein to the contrary, Tenant
hereby appoints as an agent of Tenant to receive the service of all
dispossessory or distraint proceedings and notices thereunder the person in
charge of or occupying the Premises at the time. and, if no person shall be in
charge of or occupying the same, then such service may be made by attaching the
same on the main entrance of the Premises.


38.           COMPLETE AGREEMENT.

There are no oral agreements between Landlord and Tenant affecting this Lease,
and this Lease supersedes and cancels any and all previous negotiations,
arrangements. brochures. agreements and understandings. if any, between Landlord
and Tenant or displayed by Landlord to Tenant with respect to the subject matter
of this Lease.  There are no representations between Landlord and Tenant other
than those contained in this Lease, and any reliance with respect to any
representations is solely upon the representations set forth in this Lease.  Any
modifications or amendments to this Lease in order to be effective must be in
writing and signed by the party to be charged.


39.           CORPORATE AUTHORITY.

If Tenant signs as a corporation, each person executing this Lease on behalf of
Tenant does hereby covenant and warrant that Tenant is a duly authorized and
existing corporation, that Tenant has and is qualified to do business in
Georgia, that the corporation has full right and authority to enter into this
Lease, and that each person signing on behalf of the corporation were authorized
to do so.  The individual executing this Lease on behalf Landlord represents and
warrants that he or she is duly authorized to executed and deliver this Lease on
behalf of Landlord, that this Lease is binding upon Landlord in accordance with
its terms, and that no other party’s approval is necessary for Landlord to enter
into this Lease.


40.           LANDLORD LIABILITY.

Except as might otherwise specifically be provided for herein to the contrary,
Landlord shall not be liable to Tenant or Tenant’s employees, agents, patrons or
visitors, or to any other person whomsoever, for any injury to person or damage
to property on or about Premises, resulting from and/or caused in part or whole
by leaking of gas, oil, water or steam or by electricity emanating from
Premises, and Tenant hereby covenants and agrees that it will at all

33


--------------------------------------------------------------------------------




 

times indemnify and hold safe and harmless the property, the Landlord,
Landlord’s agents and employees from any loss, liability, claims, suits, costs,
expenses, including without limitation attorney’s fees and damages, both real
and alleged, arising out of any such damage or injury; except injury to persons
or damage to property the cause of which is the negligence of Landlord or the
failure of Landlord to repair any part of Premises which Landlord is obligated
to repair and maintain hereunder within a reasonable time after the receipt of
written notice from Tenant of needed repairs.


41.           QUIET ENJOYMENT.

Landlord hereby covenants and agrees that if Tenant shall perform all of the
covenants and agreements herein stipulated to be performed on Tenant’s part,
subject to the provisions of Paragraph 28 hereof.  Tenant shall at all times
during the continuance hereof have the peaceable and quiet enjoyment and
possession of the Premises, but always subject to the terms hereto, and
restrictions, easements and other matters of public record affecting or
other-wise encumbering the Building.


42.           FORCE MAJEURE

Notwithstanding any other provision of this Lease, when a period of time is
herein prescribed of any action to be taken by Landlord or Tenant, such party
shall not be liable or responsible for, and there shall be excluded from the
computation for any such period of time, any delays due to strikes, riots, acts
of God, shortages of labor or materials, war, laws, regulations or restrictions
or any other causes of any kind whatsoever which are beyond the reasonable
control of such party.


43.           CERTAIN RIGHTS RESERVED TO LANDLORD.

Landlord reserves and may exercise the following rights without affecting Tenant
obligations hereunder:


(A)   TO CHANGE THE NAME OR STREET ADDRESS OF THE BUILDING (PROVIDED, HOWEVER,
LANDLORD SHALL PAY ALL REASONABLE OUT-OF-POCKET COSTS INCURRED BY TENANT IN
CONNECTION WITH ANY SUCH CHANGE OF ADDRESS INCLUDING, BUT NOT LIMITED’ TO
REPLACING ALL STATIONERY AND BUSINESS CARDS OF TENANT);


(B)   INTENTIONALLY DELETED;


(C)   TO REASONABLY APPROVE ALL SOURCES FURNISHING JANITORIAL SERVICES, SIGN
PAINTING AND LETTERING, TOILET SUPPLIES, LAMPS AND BULBS USED ON THE PREMISES;


(D)   TO RETAIN AT ALL TIMES PASS KEYS TO THE PREMISES;


(E)   SUBJECT TO THE PROVISIONS OF PARAGRAPH 19 TO TAKE ANY AND ALL MEASURES,
INCLUDING INSPECTIONS, REPAIRS, ALTERATIONS, DECORATIONS, ADDITIONS AND
IMPROVEMENTS TO THE PREMISES OR THE BUILDING, AND IDENTIFICATION AND ADMITTANCE
PROCEDURES FOR ACCESS TO THE BUILDING AS MAY BE NECESSARY OR DESIRABLE FOR THE
SAFETY, PROTECTION, PRESERVATION OR SECURITY OF THE

34


--------------------------------------------------------------------------------




 


PREMISES OF THE BUILDING OR THE LANDLORD’S INTERESTS OR AS MAY BE NECESSARY OR
DESIRABLE IN LANDLORD’S REASONABLE DISCRETION IN THE OPERATION OF THE BUILDING.

Subject to the provisions of Paragraph 19,  Landlord may enter upon the Premises
and may exercise any or all of the foregoing rights hereby reserved without the
same being construed as a forcible or unlawful entry into, or detainer of the
Premises and without being deemed guilty of an eviction, actual or constructive,
or without being deemed guilty of disturbance of the Tenant’s use or possession
and without being liable in any manner to Tenant and without abatement of rent
or affecting any of Tenant obligations hereunder.


44.           BANKRUPTCY MATTERS


(A)   NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, ALL AMOUNTS
PAYABLE BY TENANT TO OR ON BEHALF OF LANDLORD UNDER THIS LEASE, WHETHER OR NOT
EXPRESSLY DENOMINATED AS RENTAL, SHALL CONSTITUTE RENT FOR THE PURPOSES OF THE
BANKRUPTCY CODE, 11 U.S.C. 502(B) (7).


(B)   THIS IS A CONTRACT UNDER WHICH APPLICABLE LAW EXCUSES LANDLORD FROM
ACCEPTING PERFORMANCE FROM (OR RENDERING PERFORMANCE TO) ANY PERSON OR ENTITY
OTHER THEN TENANT WITHIN THE MEANING OF THE BANKRUPTCY CODE, 11 U.S.C. “365(C),
365(E)(2).


(C)   IF THIS LEASE IS ASSIGNED TO ANY PERSON OR ENTITY PURSUANT TO THE
PROVISIONS OF THE BANKRUPTCY CODE, ANY AND ALL MONIES OR OTHER CONSIDERATIONS
PAYABLE OR OTHERWISE TO BE DELIVERED IN CONNECTION WITH SUCH ASSIGNMENT SHALL BE
PAID OR DELIVERED TO LANDLORD, SHALL BE AND REMAIN THE EXCLUSIVE PROPERTY OF
LANDLORD AND SHALL NOT CONSTITUTE PROPERTY OF TENANT OR OF THE ESTATE OF TENANT
WITHIN THE MEANING OF THE BANKRUPTCY CODE.  ANY AND ALL MONIES OR OTHER
CONSIDERATIONS CONSTITUTING LANDLORD’S PROPERTY UNDER THE PRECEDING SENTENCE NOT
PAID OR DELIVERED TO LANDLORD SHALL BE HELD IN TRUST FOR THE BENEFIT OF LANDLORD
AND BE PROMPTLY PAID OR DELIVERED TO LANDLORD. 


(D)   ANY PERSON OR ENTITY TO WHICH THIS LEASE IS ASSIGNED PURSUANT TO THE
PROVISIONS OF THE BANKRUPTCY CODE, SHALL BE DEEMED, WITHOUT FURTHER ACT OR DEED,
TO HAVE ASSUMED ALL OF THE OBLIGATIONS ARISING UNDER THIS LEASE ON AND AFTER THE
DATE OF SUCH ASSIGNMENT.  ANY SUCH ASSIGNEE SHALL UPON DEMAND, EXECUTE AND
DELIVER TO LANDLORD AN INSTRUMENT CONFIRMING SUCH ASSUMPTION.


45.           AMERICANS WITH DISABILITIES ACT.

Notwithstanding any other provisions contained herein to the contrary Landlord
will be responsible or complying with ill requirements relating to new
construction and alterations to the public accommodations and commercial
facilities as described by and defined in Title III of the Americans with
Disabilities Act of 1990 and regulations promulgated thereunder (the “ADA”) for
the Tenant’s Premisesp; provided, however, Landlord shall not be responsible for
complying with such provisions of the ADA if compliance is exempt under the ADA.
including, without limitations, if the cost and scope of the alterations
necessary to comply with the ADA are disproportionate to the cost and scope of
the overall alterations (as defined in the ADA) which are otherwise anticipated
to be constructed within the Premises upon their

35


--------------------------------------------------------------------------------




 

initial occupancy by Tenant.  In addition, Landlord shall remove architectural
and other barriers in the Premises and common areas of the Building provided
such removal is readily achievable (as defined by the ADA and determined in
Landlord’s reasonable judgment) and only to the extent required, and in the
order of priority prescribed, by Title III of the ADA excluding points of access
or entry to the property, Building and parking areas, and excluding any Common
Area.  In no event shall Landlord be responsible for, and Tenant  hereby agrees
to bear the responsibility, cost and expense of (a) providing auxiliary aids and
services to accommodate specific needs for a disabled employee, licensee or
invitee of Tenant unless such aid, service or accommodation is exempt pursuant
to the ADA or Tenant has notified Landlord in writing of the necessity for such
aid or service and Landlord and Tenant have mutually agreed on such aid or
service; (b) complying with the provisions of Title I of the ADA relating to the
hiring of employees and all other terms, conditions and privileges of
employment; and (c) complying with Title III of the ADA with respect to any
requirement arising out of a specific need of which Tenant was aware and with
respect to which Tenant failed to provide notice to Landlord as required under
this paragraph.

Tenant further agrees that (1) in the event it utilizes the services of any
interior planner or architect other than Landlord’s designated interior planner
or architect, any plans and specifications for tenant improvements or
alterations to the Premises, such plans and specifications shall conform to all
applicable requirements of the ADA, shall otherwise be in accordance with the
agreements contained in this paragraph, and Landlord’s review of such plans
shall not constitute a warranty that the plans comply with the ADA; (2) it shall
notify Landlord of any particular ‘requirements it may have to enable Landlord
to meet its obligations of this paragraph and (3) it shall bear sole
responsibility for complying with the ADA as it may relate to Tenant’s
furniture, fixtures and equipment.

Landlord and Tenant promise to reimburse and indemnify each other for any
expenses incurred because of the failure to conform’ with ADA as the parties
hereto have agreed in this paragraph. including the cost of making  any
alterations, renovations or accommodations required by the ADA. or any
governmental enforcement agency, or any court, any and all fines, civil
penalties. and damages awarded resulting from a violation of the ADA and
regulations, and all reasonable legal expenses incurred in defending claims made
under the ADA, including reasonable attorneys fees.


46.           MISCELLANEOUS.

The words “Landlord” and “Tenant” as used herein shall include the plural as
well as the singular.  If there is more than one Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.  This Lease grants
Tenant the right to possess and enjoy the use of the Premises subject to the
terms and provisions of this Lease; no estate is conveyed by this Lease and
Tenant has only a usufruct not subject to levy and sale.  Nothing in this Lease
is deemed to make or imply that Landlord and Tenant are partners or joint
venturers.  Time is of the essence of this Lease and each and all of its
provisions.  Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for lease, and it is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant.  Landlord’s obligations and liability with respect to this Lease
shall be limited solely to Landlord’s interest in the Building (and rents,
profits and insurance and condemnation proceeds

36


--------------------------------------------------------------------------------




 

derived therefrom), as such interest is constituted from time to time, and
neither Landlord nor any officer, director, shareholder nor member- of Landlord
shall have any personal liability whatsoever with respect to this Lease.  The
agreements, conditions and provisions herein contained shall, subject to the
provisions as to assignment, apply to and bind the heirs, executors,
administrators, successors and assigns of the parties hereto.  Tenant shall not,
without, notifying Landlord in advance, record this Lease or a short-form
memorandum hereof in any public records.  Tenant shall not, without the prior
written consent of Landlord, use the Building name for any purpose other than as
the address of the business to be conducted by Tenant in the Premises.  If any
provision of this Lease shall be determined to be illegal or unenforceable, such
determination shall not affect any other provision of this Lease and all such
other provisions shall remain in full force and effect.  The captions, headings
and table of contents contained in this Lease are for convenience only and do
not in any way limit, amplify or modify the terms and provisions of this Lease. 
This Lease shall be a contract between Landlord and Tenant and shall be governed
by and construed pursuant to the laws of the State of Georgia.


47.           BROKER REPRESENTATION.

Tenant represents that it has neither consulted with nor retained a broker in
connection with the negotiation of this Lease, except for Tenant’s Broker and
Landlord’s Broker (as identified in the Basic Lease Information), and Landlord
acknowledges that Tenant’s Broker represents Tenant and not Landlord.  Landlord
represents and warrants that it has neither consulted with nor retained any
broker in connection with the negotiation of this Lease, except for Landlord’s
Broker, and Tenant acknowledges that Landlord’s Broker represents Landlord and
not Tenant.  Landlord agrees that both Tenant’s Broker and Landlord’s Broker
shall be compensated for their services in connection herewith by Landlord,
pursuant to separate commission agreements between Landlord and said brokers.


48.           EXHIBITS; ADDITIONAL PROVISIONS.

The Basic Lease Information and the exhibits and addendum if any, specified in
the Basic Lease Information are attached to this Lease and by this reference
made a part hereof.  Additional provisions, if any, are set forth on Exhibit “F”
attached hereto and by this reference made a part hereof.  To the extent of any
conflict between such additional provisions and the balance of this Lease, such
additional provisions shall control.

WITNESS WHEREOF, the parties have executed this Lease under seal as of the date
first above stated.

LANDLORD:

ATLANTA LAKESIDE REAL ESTATE, L.P.,
a Georgia Limited Partnership

By:

/s/ Alexandra Logan

 

Name:

Alexandra Logan

 

Title:

Agent

 

 

37


--------------------------------------------------------------------------------




 

TENANT:

LANIER HEALTHCARE, L.L.C.,
A Delaware limited liability company

By:

/s/ Robert J. Duhoy

 

Name:

Robert J. Duhoy

 

Title:

EVP & CFO

 

 

38


--------------------------------------------------------------------------------


EXHIBIT “A”

A-1


--------------------------------------------------------------------------------


EXHIBIT “B”

MEMORANDUM OF COMMENCEMENT OF RENTAL

This Memorandum is made and entered into this          day of        , 2002, by
and between ATLANTA LAKESIDE REAL ESTATE, L.P., a Georgia limited partnership
(“Landlord”) and LANIER HEALTHCARE, L.L.C., (“Tenant”).

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement (the
“Lease”) dated                            , with respect to certain premises
known as Lakeside Spalding Triangle, 5430 Metric Place, Norcross, Georgia, as
such Premises are more particularly described in the Lease.

WHEREAS, by virtue of Paragraph 2 of the Lease, the Lease Term and the payment
of Base Rental and Additional Rental (as such terms are defined in the Lease)
are to commence upon the delivery of the Premises to Tenant (unless such
delivery is delayed by delays attributable to Tenant);

NOW, THEREFORE, for and in consideration of the Premises and the mutual
covenants expressed in the Lease, it is hereby agreed by Landlord and Tenant as
follows:

1.             Pursuant to the terms of Paragraph 2 of the Lease, the Premises
have been delivered to Tenant; the Commencement Date shall be
                         ; the ‘Base Rental and Additional Rental commenced on
                     ; and the Expiration Date ‘shall be                      
(as such terms are defined in the Lease).

2.             This Memorandum shall not be deemed or construed to alter or
amend the Lease in any manner.

IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
officers or members to execute this Memorandum the day and year first above
written.

TENANT:

LANIER HEALTHCARE, L.L.C.,
a Delaware limited liability company

By:

 

 

 

LANDLORD:

ATLANTA LAKESIDE REAL ESTATE, L.P.,
a Georgia Limited Partnership

By:

 

 

Title:

 

 

 

B-1


--------------------------------------------------------------------------------


 

EXHIBIT “C”

ATLANTA LAKESIDE REAL ESTATE, L.P.,
RULES AND REGULATIONS

These Rules and Regulations have been adopted by Atlanta Lakeside Real Estate,
L.P. (“Landlord”) for the mutual benefit and protection of all the tenants of
Buildings in order to insure the safety, care and cleanliness of the Building
and the preservation of order therein.

1.             Sidewalks, passages, exits, entrances, driveways, parking areas
or other common areas shall not be obstructed by tenants or used by them for any
purpose other than for ingress and egress from their respective premises.  The
passages, exits, entrances, stairways or other common areas are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom any
tenant normally deals in the ordinary course of such tenant’s business unless
such persons are engaged in illegal activities.  No tenant, and no employees or
invitees of any tenant, shall go upon the roof of the Building, except as
authorized by Landlord.

2.             No sign, placard, picture, name, advertisement or notice, visible
from the exterior of one’s premises shall be inscribed, painted, affixed,
installed or otherwise displayed by any tenant either on its premises or any
part of the Building without the prior written consent of Landlord, such consent
to be given or withheld in Landlord’s reasonable discretion, and Landlord shall
have the right to remove any such sign, placard, picture, name, advertisement,
or notice without notice to and at the sole expense of the tenant.  Any expense
incurred by Landlord may, at Landlord’s sole option, be treated as Rental under
of this Lease.

3.             If Landlord shall have given such prior written consent to any
tenant at any time, whether before or after the execution of the lease, such
consent shall in no way operate as a waiver or release of any of the provisions
hereof or of such lease, and shall be deemed to relate only to the particular
sign, placard, picture, name, advertisement or notice so consented to be
Landlord and shall not be construed as dispensing with the necessity of
obtaining the specific prior written consent of Landlord with respect to any
other such sign, placard, picture, name, advertisement or notice.

4.             Any bulletin board or directory of the Building is to be provided
exclusively for the display of the name and location of tenants only and
Landlord reserves the right to exclude any other names therefrom.

5.             No curtains, draperies, blinds, shutters, shades, screens or
other coverings, awnings, hangings or decorations shall be attached to, hung or
placed, in or used in connection with, any window or door on any premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.  No articles shall be placed or
kept on the window sills so as to be visible from the exterior of the Building. 
No articles shall be placed against glass partitions or doors which might appear
unsightly from outside tenants’ premises.

C-1


--------------------------------------------------------------------------------




 

6.             In no event shall any tenant store any articles or other items
outside of the exterior walls of the Building, unless such storage has been
pre-approved in writing by Landlord.

7.             No tenant shall employ any person or persons other than the
janitor of Landlord for the purpose of cleaning their respective premises unless
otherwise approved by Landlord in writing prior to the employment of such
person, such approval to not be unreasonably withheld or delayed.  Except with
the prior written consent of Landlord, no person or persons other than those
approved by Landlord shall be permitted to enter the Building for the purpose of
cleaning the same.  No tenant shall cause any unnecessary labor by reason of
such tenant’s carelessness or indifference in the preservation of good order and
cleanliness of the premises.  Landlord shall in no way be responsible to any
tenant for any loss of property or effects on the premises, however occurring,
or for any damage done to the property or effects of any tenant by the janitor
or any other employee or any other person.

8.             Each tenant shall see that all doors of its premises are closed,
and securely locked and must observe strict care and caution that all water
faucets or water apparatus are entirely shut off before the tenant or its
employees leave such premises, and that all utilities shall likewise be
carefully shut off, so as to prevent waste or damage, and for any default or
carelessness the tenant shall make good all injuries sustained by other tenants
or occupants of the Building.  All tenants shall keep the door or doors to the
Building and/or corridors closed at all times except for ingress and egress.

9.             Intentionally omitted.

10.           No tenant shall alter any lock or access device or install a new
or additional lock or access device or any bolt on any door of its premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.  If Landlord shall give its prior
written consent, the tenant shall in each case furnish Landlord with a key for
any such lock.

11.           No tenant shall make or have made additional copies of any keys or
access devices provided by Landlord.  Each tenant, upon the termination of the
tenancy, shall deliver to Landlord all the keys or access devices for the
building, offices and rooms which shall have been furnished the tenant or which
the tenant shall have had made.  In the event of the loss of any keys or access
devices so furnished by Landlord, the tenant shall pay Landlord therefore the
replacement cost of any keys, locks or access devices.  Landlord shall at its
cost provide an adequate number of keys and/or access cards for Tenant to
conduct its business operations.

12.           The toilets, urinals, wash bowls, and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever, including coffee grounds, shall be
thrown therein, and the expense of any breakage, stoppage or damage resulting
from the violation of this rule shall be borne by the tenant who, or whose
agents, employees or invitee, shall have caused it.

13.           No tenant shall use or keep in its premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities necessary

C-2


--------------------------------------------------------------------------------




 

for the operation or maintenance of office equipment.  No tenant shall use any
method of heating or air conditioning other than that supplied by Landlord.

14.           No tenant shall use, keep or permit to be used or kept in its
premises any foul or noxious gas or substance or permit or suffer such premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building in their reasonable determination by reason of
noise, odors and/or vibrations or interfere in any way with other tenants or
those having business therein, nor shall any animals or birds be brought or kept
in or about any premises of the Building other than seeing eye dogs.

15.           No cooking shall be done or permitted by any tenant on its
premises (except that use by tenant of Underwriters’ Laboratory approved
equipment for the preparation of coffee, tea, hot, chocolate, popcorn,
microwaveable foods and similar food and beverages for tenants and their
employees shall be permitted, provided, that such equipment and use is in
accordance with all applicable federal, state, and city laws, codes, ordinances,
rules and regulations) nor shall premises be used for lodging.

16.           Subject to the provisions of the Basic Lease Information and
Paragraph 4 of the Lease, except with the prior written consent of Landlord, no
tenant shall sell or permit the sale, at retail, of any goods or merchandise in
or on any premises, nor shall the premises of any tenant be used for the storage
of merchandise or for manufacturing of any kind, or the business of a public
barber shop, beauty parlor, nor shall the premises of any tenant be used for any
illegal, improper, immoral or objectionable purpose, or any business activity
other than that specifically provided for in such tenant’s lease.

17.           If a tenant requires telegraphic, telephonic, electronic burglar
alarm or similar services, it shall first obtain and comply with, Landlord’s
reasonable instructions for their installation.

18.           Landlord will direct electricians as to where and how telephone,
telegraph and electrical wires are to be introduced or installed.  No boring or
cutting for wires will be allowed without the prior written consent of Landlord.
which consent shall not be unreasonably withheld, conditioned or delayed.  The
location of burglar alarms, telephones, call boxes  and other office equipment
to all premises shall be subject to the prior written approval of Landlord.

19.           Except as expressly provided for in the Lease, no tenant shall
install any radio or television antenna, satellite or other dish, loudspeaker or
any other device on the exterior walls or the roof of the Building.  Tenants
shall not interfere with radio or television broadcasting or reception from or
in the Building or elsewhere.

20.           INTENTIONALLY DELETED

21.           No furniture, freight, equipment, supplies, packages, merchandise
or other property will be received in the Building except between such
reasonable hours as shall be designated by Landlord.

C-3


--------------------------------------------------------------------------------




 

22.           No tenant shall install, maintain or operate upon their premises
any vending machine other than within an employee break room without the prior
written consent of Landlord.

23.           There shall not be used in any space, or in the public areas of
the Building, either by any tenant or others, any hand trucks except those
equipped with rubber tires and side guards or other such material-handling
equipment as Landlord may approve.  No other vehicles of any kind shall be
brought by any tenant into or kept in or about their premises.

24.           Each tenant shall store all its trash and garbage within the
interior of its premises.  No material shall be placed in the trash boxes or
receptacles if such material is of such a nature that it may not be disposed of
in the ordinary and customary manner of removing and disposing of trash and
garbage in the city without violation of any law or ordinance governing such
disposal.

25.           Canvassing, soliciting, distribution of handbills or any written
material, and peddling in the Building are prohibited and each tenant shall
cooperate to prevent the same.  No tenant shall make room-to-room solicitation
of business from other tenants in the Building.

26.           Landlord reserves the right to exclude or expel from the Building
any person who, in Landlord’s judgment, is intoxicated or under the influence of
alcohol or drugs or who is in violation of any of the Rules and Regulations of
the Building.

27.           Without the prior written consent of Landlord, tenant shall not
use the name of the Building in connection with or in promoting or advertising
the business of tenant except as tenant’s address.

28.           No animals, including without limitation, pets (other than trained
seeing-eye dogs required to be used by the visually impaired) shall be brought
into the Premises.

29.           Each tenant shall comply with all energy conservation, safety,
fire protection and evacuation procedures and regulations established by
Landlord in its reasonable discretion or any governmental agency.

30.           Each tenant assumes any and all responsibility for protecting its
premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to Premises closed.

31.           The requirements of tenants will be attended to only upon
application at the office of the Building by an authorized individual. 
Employees of Landlord shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord, and no employees
will admit any person (tenant or otherwise) to any office without specific
instructions from Landlord.

32.           All wallpaper or vinyl fabric materials which tenant may install
on painted walls shall be applied with a strippable adhesive.  The use of
nonstrippable adhesive will cause damage to the walls when materials are
removed, and repairs made necessary thereby shall be made by Landlord at
tenant’s sole expense.

C-4


--------------------------------------------------------------------------------




 

33.           Intentionally omitted.

34.           Subject to the terms of the Lease, each tenant will refer all
contractors, contractor’s representatives and installation technicians,
rendering any services to such tenant, to Landlord for Landlord’s supervision,
approval, and control before performance of any contractual service.  This
provision shall apply to all work performed in the Building requiring Landlord’s
approval under the terms of the Lease only, and may include installations of
telephones, telegraph equipment, electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of the Building.

35.           Each tenant shall give prompt notice to Landlord of any accidents
to or defects in plumbing, electrical fixtures, or heating apparatus so that
such accidents or defects may be attended to promptly.

36.           Each tenant shall require all of its employees, agents and
invitees to park all cars within the designated car parking areas.

37.           No tenant shall hang or suspend any item from the structure steel
components of the Building without having first received Landlord’s prior
written approval to do so.

38.           Each tenant shall use its commercially reasonable best efforts for
the observance of all of the foregoing Rules and Regulations by such tenant’s
employees, agents, clients, customers, invitees and guests.

39.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify, alter or amend, in whole or in part, the terms,
provisions, covenants, obligations, agreements and conditions of any lease of
premises in the Building.

40.           Landlord reserves the right to make such other and reasonable
non-discriminatory rules and regulations as in its judgment may from time to
time be needed’ for safety and security, for care and cleanliness of the
Building and for the preservation of good order therein.  Each tenant agrees to
abide by all such Rules and Regulations hereinabove stated and any additional
reasonable non-discriminatory rules and regulations which are adopted hereafter
of which Tenant is provided notice.

C-5


--------------------------------------------------------------------------------


 

“EXHIBIT D”

INTENTIONALLY OMITTED

D-1

 


--------------------------------------------------------------------------------


 

EXHIBIT F
ADDITIONAL PROVISIONS

1.             Base Rental (but not Additional Rental) will be waived during the
first five months of the Term and 50% of the Base Rental (but not Additional
Rental) shall be waived during months 6-8 of the Term.  During such periods
Tenant shall continue to pay Tenant’s Percentage Share of Operating Expenses as
set forth in Paragraph 3.01 (b) of this Agreement, which Operating Expenses
shall include proportionate common area maintenance, Insurance Expenses and Real
Estate Taxes for the Premises.

2.             Security Deposit - Tenant has deposited with Landlord a security
deposit in the amount of $31,621 which shall be held by Landlord as security for
the full and faithful performance by Tenant of each and every term, covenant and
condition of this Lease on the part of Tenant to be observed and performed. 
If’, from time to time, any of the Rents herein reserved or any other charges or
sums payable by Tenant to Landlord shall be over due and unpaid or should
Landlord make payments on behalf of Tenant or should Tenant fail to perform any
of the terms of Lease, then Landlord may at its option from time to time, and
without prejudice to any other remedy which Landlord may have on account
thereof, appropriate and apply the security deposit, or so much thereof as may
be necessary to compensate Landlord toward the payment of Rents, charges or
other sums due from Tenant, or towards any loss, damage or expense sustained by
Landlord resulting from such default on the part of Tenant.  In the event Tenant
shall fully and faithfully comply with all of the terms, covenants and
conditions of this Lease and pay all of the Rentals as they become due and all
of the charges and sums payable by Tenant to Landlord, the security deposit
shall be returned to Tenant upon the expiration of the Lease.

3.             Landlord shall provide Tenant at all times during the Lease Term
173 parking spaces free and unassigned.

4.             The preliminary space planning, design, construction drawings and
specifications for the Tenant Improvements will be provided by Hendrick and
Associates and Landlord shall pay for same up to $.65 psf.

5.             The tenant improvement contractor will coordinate with Landlord
to provide Tenant or Tenant’s contractors. early access to the space for the
installation of phone systems, cabling and equipment.

6.             Tenant shall have access to the Premises 24 hours a day 7 days a
week.

7.             The Premises shall be turn keyed by Landlord per the plans
prepared by Hendrick and Associates dated 8/30/02 and labeled TP-6R.  The
finishes shall reflect Landlord’s standard finishes and shall include the
specifications submitted by Hendrick and Associates dated 5/15/02 except for the
following two items:

(a)           There will be no drop pipe system in the server room and existing
2’ x 2’ ceiling system shall remain and be matched as necessary.  The Landlord
standard finishes will be in accordance with the finishes described in the
attached Exhibit “I”.  Exhibit “I” also contains the Hendrick drawing TP-6R, the
Hendrick 5/15/02 specifications and the scope of work for the

F-1


--------------------------------------------------------------------------------




tenant improvement work which contains information not otherwise specified on
the Hendrick plans labeled TP-6R.  Any changes or additions to the plans i) not
specifically shown on the TP-6R drawing or noted in the Hendrick 5/15/02
specifications or ii) varying from Landlord’s standard finishes or the attached
scope of work shall be paid for by the Tenant along with any additional costs
that are directly or indirectly caused by such changes, additions or variances.

7.             Tenant may install an antenna on the roof of the Premises with
Landlord approval not to be unreasonably withheld and in accordance with the
rules described in Exhibit “J”.

8.             Landlord shall provide Tenant with inspection reports certifying
that all HVAC equipment is in good working order prior to the commencement of
the Lease and shall repair or replace any HVAC equipment found not to be in good
working order.

F-2


--------------------------------------------------------------------------------


 

EXHIBIT “G”
INITIAL IMPROVEMENT OF PREMISES

The initial improvement of the Premises Shell, being the current “as is”
condition of the Premises, shall be conducted in accordance with the following
provisions:

1.             Landlord agrees to construct the improvements to the Premises
(the “Tenant Improvements”) in substantial accordance with the plans and
specifications prepared by Hendrick & Associates dated August 30, 2002 labeled
TP-6R which plans and specifications are attached hereto as Exhibit “K-1”
(collectively, the “Approved Plans”).  Tenant acknowledges and agrees that the
finishes used in constructing the Tenant Improvements shall be as provided in
Exhibit “I-2” attached hereto.  Notwithstanding the foregoing, Tenant
acknowledges and agrees that there will be no dry pipe system in the server room
and the existing 2’ x 2’ cooling system shall remain and be matched as
necessary.


(A)   TENANT SHALL HAVE THE RIGHT TO REQUEST CHANGES TO THE APPROVED PLANS AND
LANDLORD SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO ANY SUCH CHANGES. 
HOWEVER, IN THE EVENT ANY SUCH CHANGE REQUESTED BY TENANT IN LANDLORD’S
ESTIMATION WILL RESULT IN AN INCREASE IN THE COST OF THE TENANT IMPROVEMENTS,
TENANT SHALL DEPOSIT WITH LANDLORD AT THE TIME LANDLORD APPROVES SUCH REQUESTED
CHANGE AN AMOUNT EQUAL TO LANDLORD’S ESTIMATE OF THE INCREASE OF SUCH COST.  IN
RELATION THERETO, TENANT ACKNOWLEDGES AND AGREES THAT IT SHALL BE SOLELY
RESPONSIBLE FOR ANY AND ALL INCREASES IN COST NECESSARY TO COMPLETE THE TENANT
IMPROVEMENTS RESULTING FROM• CHANGE ORDERS REQUESTED BY TENANT.  LANDLORD AGREES
TO USE COMMERCIALLY - REASONABLE EFFORTS TO REQUIRE THE GENERAL CONTRACTOR
EMPLOYED BY LANDLORD TO CONSTRUCT THE TENANT IMPROVEMENTS (THE “TENANT
IMPROVEMENT CONTRACTOR”).


(B)   LANDLORD SHALL COMPLETE THE TENANT IMPROVEMENTS BY DECEMBER 15, 2002;
PROVIDED, HOWEVER, IN NO EVENT SHALL THE FAILURE TO COMPLETE THE SUBJECT TENANT
IMPROVEMENTS BY SAID DECEMBER 15, 2002 DATE CONSTITUTE AN EVENT OF DEFAULT BY
LANDLORD HEREUNDER, NOR SHALL LANDLORD BE LIABLE TO TENANT FOR ANY DAMAGES WHICH
TENANT MIGHT INCUR AS A RESULT OF TENANT IMPROVEMENTS NOT BEING COMPLETED BY
SAID DECEMBER 15, 2002 DATE.  HOWEVER, IN THE EVENT LANDLORD FAILS TO
SUBSTANTIALLY COMPLETE THE TENANT IMPROVEMENTS BY DECEMBER 15, 2002, THEN,
SUBJECT TO THE PROVISIONS SET FORTH BELOW WITH RESPECT TO TENANT CAUSED DELAYS,
BOTH THE COMMENCEMENT DATE AND EXPIRATION DATE OF THIS LEASE SHALL BE EXTENDED
DAY-FOR-DAY FOR EACH DAY FOLLOWING SAID DECEMBER 15, 2002 DATE, UNTIL SUCH TIME
AS SUBSTANTIAL COMPLETION IS OBTAINED AS PROVIDED IN PARAGRAPH 2 OF THE LEASE. 
SUBSTANTIAL COMPLETION SHALL BE AS DEFINED IN PARAGRAPH 2.02 OF THE LEASE. 
NOTWITHSTANDING THE ABOVE, IN THE EVENT LANDLORD’S FAILURE TO ACHIEVE
SUBSTANTIAL COMPLETION OF THE TENANT IMPROVEMENTS RESULTS FROM TENANT CAUSED
DELAYS, THEN. IN SUCH EVENT, SUBSTANTIAL COMPLETION SHALL BE DEEMED TO HAVE
OCCURRED ON THAT DAY THAT LANDLORD DETERMINES IN ITS REASONABLE DISCRETION THAT
SUBSTANTIAL COMPLETION WOULD HAVE BEEN ACHIEVED BUT FOR SUCH TENANT CAUSED
DELAYS.  FOR THE PURPOSES HEREOF, TENANT CAUSED DELAYS SHALL INCLUDE ANY TENANT
CHANGE ORDERS CAUSING DELAYS AS WELL AS THE INTERFERENCE BY TENANT OR ITS
EMPLOYEES, AGENTS, REPRESENTATIVES, CONTRACTORS OR SUPPLIERS WITH ANY WORK BEING
CONDUCTED BY LANDLORD OR LANDLORD’S TENANT IMPROVEMENT CONTRACTOR RESULTING IN
DELAYS AND THE FAILURE BY TENANT TO DELIVER PERMITTABLE CONSTRUCTION DRAWINGS BY
SEPTEMBER 15, 2002.  TENANT AGREES TO COOPERATE WITH LANDLORD’S EFFORTS TO
COMPLETE CONSTRUCTION OF THE TENANT IMPROVEMENTS IN A TIMELY MANNER AND AGREES
THAT NEITHER IT, NOR ITS EMPLOYEES, AGENTS, REPRESENTATIVES, CONTRACTORS,

G-1


--------------------------------------------------------------------------------




 


OR SUBCONTRACTORS SHALL INTERFERE IN ANY MANNER WITH WORK BEING CONDUCTED BY
LANDLORD OR THE TENANT IMPROVEMENT CONTRACTOR OR ITS SUBCONTRACTORS.  LANDLORD
AGREES TO ADVISE TENANT IN WRITING OF ANY DELAYS LANDLORD REASONABLY EXPECTS
WILL RESULT FROM, ANY TENANT REQUESTED CHANGE ORDER AT THE TIME OF TENANT’S
REQUEST OF SUCH CHANGE ORDER.

2.             The cost of constructing the Tenant Improvements shall be borne
as follows: Landlord shall pay for costs necessary to complete the Tenant
Improvements in accordance with the Approved Plans; however, as stated above,
Tenant shall be solely responsible for any and all increases in cost resulting
from change orders requested by Tenant.

G-2


--------------------------------------------------------------------------------


 

EXHIBIT “H’

INTENTIONALLY DELETED

H-1


--------------------------------------------------------------------------------


 

EXHIBIT “I”

LEASED AREA STANDARD INTERIOR IMPROVEMENTS

The Hawkins Companies - Owner – Developer
2303 Cumberland Parkway, Suite 100
Atlanta, GA 30339
Contact: Mr.  John Crane
770-438-6675
770-438-6424 (Fax)

CARPENTRY AND MILL WORK:

Toilet rooms shall have plastic laminate lavatory countertops without base
cabinet for handicap access.

DOORS AND HARDWARE:

3’-0” x 7’-0” x 1-3/4” flush solid core oak vaneer, stained interior doors. 
Door frames shall be hollow metal knock-down.

Hardware shall be lever action Cal-Royal SL Series with 26D finish.

Function to be compatible with room types indicated on drawings.  Provide
hinges, floor mounted door stops, and closers as required.

PARTITIONS:

Demising wall partitions shall be 1-hour rated extending from finished slab to
deck (height varies) and shall be constructed with 5/8” type ‘C’ gypsum
wallboard screwed to both sides of 6” wide metal studs (ga. as required for
height) spaced 16” o.c.

Provide R-1 1 sound attenuation blankets in wall cavity floor to roof deck. (Ut
Des.  U-465)

Typical interior partitions shall extend from finished slab to finished ceiling
and shall be constructed with 1/2” gypsum wallboard screwed to both sides of
3-5/8” wide (25 Ga.) metal studs spaced 24” o.c.  All joints taped and sanded. 
Ceiling height 10’ - 6”

ACOUSTICAL CEILINGS:

2-0” x 2’-O” x 5/8” Tegular square edge ceiling panels on 15/16” grid.
(Armstrong Minatone -Cortega)

I-1


--------------------------------------------------------------------------------




 

Provide R-l1, 3-1/2” batt insulation above all ceilings.

Ceilings to be Continuous over all interior partitions.

FLOORING:

Supply and install Shaw industries “Bayhill II” (32 oz.) (cut pile) or “Sea
Island II” (26 oz.) (level loop) as standard carpet or equivalent.

4” Johnsonite rubber base.

VCT (in break and other areas per tenant request) by Mannington, Essentials
Collection.

Ceramic Tile floor and base in toilet rooms.

Colors to be selected by tenant from samples provided by Landlord.  All
installations to be direct glue down.

PAINTING:

Paint all interior walls of space with 2-coats of flat latex.

Paint all hollow metal door frames oil based enamel, semi-gloss.

VWC (Type I) standard in toilet rooms. -

ACCESSORIES:

Single roll toilet paper holder ea. toilet.

Feminine napkin disposals ea. women’s toilet.

Soap dispensers. ea. lay.

One mirror extending full width of lavatory countertop at ea. toilet room.

Provide semi-recessed combination paper towel / waste receptacles.

42” and 36” grab bars at each H.C. toilet.

Toilet partitions to be metal in standard colors.

I-2


--------------------------------------------------------------------------------




HVAC:

A complete HVAC system shall be design/build.  The design shall be in accordance
to applicable codes and shall conform with recommendations of ASHRAE.

HVAC to be furnished by (electric cool/gas heat) roof-top package units.  Height
of roof-top units shall not exceed 54” (including curb) above the roof and must
be approved by the building management.

Roof-top units to be located between the double joists along the center of the
middle column bay of the building. (Base building joist have been designed to
accommodate units at these locations only).

Provide additional structural reinforcement as required for all roof mounted
equipment.

Provide exhaust fans in all toilet rooms.

PLUMBING:

Quantities of fixtures shall be those required by code and as indicated on
drawings.

Lavatories shall be nominal 20” x 17” white vitreous china silk, self rimming
for countertop installation.  Faucets to have lever action handles.

Toilets shall be floor mounted, white vitreous china two-piece 1.6 GPF elongated
pressure-assisted siphon jet flush- action toilet.

Provide water heater above ceiling, sized as required. to serve fixtures
indicated.

FIRE PROTECTION:

Sprinklers to be installed as required by code for standard office space.

Fire extinguishers to be mounted in semi-recessed steel fire extinguisher
cabinets with full glass and pull handle as mfg. by J.L.  Industries Model No.
1017F10 or approved equal.  Provide as required for standard office space.

ELECTRICAL:

Provide electrical service as recommended by electrical contractor and as
follows:

I-3


--------------------------------------------------------------------------------




 

Meter and disconnect at building electric room.

480/277V panel, transformer and 120/208V panel located in tenant space.

Provide (grey) duplex receptacles 11OV - 15A grounded with (stainless steel)
cover plate.

Provide telephone outlets with pull string from outlet box through finished
ceiling and (stainless steel) cover plate (5 outlets per 1,000 s.f.).

Provide (1) phone board.

Provide (grey) single pole light switches with (stainless steel), cover plate.

Provide 2’ x 4’ recessed fluorescent light fixtures - 3 tube, 21 cell fixture
with parabolic lens, T-8 lamps and electronic ballast (One fixture per 80 s.f.).

Provide 2’ x 4’ emergency light fixtures to match std. parabolic fixtures with
battery packs. (One per 2,000 s.f.).

Provide exit lights: Lithonia Lighting “Quantum QM S W 3 R 120/277 EL.

I-4


--------------------------------------------------------------------------------


 

EXHIBIT “J”

RULES AND REGULATIONS FOR USE OF THE COMMUNICATION EQUIPMENT

Permission is granted, free of rental charge, for the Tenant to install
Communication Equipment at the Premises on the roof and building structure, at
Tenant’s sole cost and expense, subject to the following restrictions:


(A)  THE LOCATION AND MEANS OF SECURING THE COMMUNICATION EQUIPMENT MUST BE
APPROVED BY LANDLORD OR ITS DESIGNATED AGENT, WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  TENANT SHALL BE RESPONSIBLE FOR ANY VOIDING OF THE ROOF
WARRANTY AND FOR ANY DAMAGE TO THE BUILDING ROOF OR STRUCTURE OR ANY SURROUNDING
PROPERTY RESULTING FROM THE INSTALLATION OR OPERATION OF THE COMMUNICATION
EQUIPMENT, INCLUDING, BUT NOT LIMITED TO, DAMAGE RESULTING FROM WIND, ICE OR ANY
OTHER CAUSES.  THE COMMUNICATION EQUIPMENT SHALL NOT DAMAGE THE BUILDING, THE
STRUCTURE OR THE SYSTEM OF COMMUNICATION DEVISED BY ANY OTHER USER AUTHORIZED BY
LANDLORD OR USERS AT NEIGHBORING PROPERTIES WHOSE USE OF SUCH COMMUNICATION
SYSTEMS PRECEDED TENANT’S USE OF ITS COMMUNICATION EQUIPMENT.  IF SUCH DAMAGE OR
INTERFERENCE SHALL OCCUR, TENANT SHALL CORRECT SAME PROMPTLY.


(B)  TENANT AGREES TO MAINTAIN THE COMMUNICATION EQUIPMENT IN A PROPER AND SAFE
OPERATING CONDITION.


(C)  TENANT SHALL COMPLY WITH ALL CODES, RULES, REGULATIONS AND CONDITIONS OF
ANY APPLICABLE GOVERNMENTAL AGENCY AND SHALL PAY FOR ALL LEGAL, ENGINEERING AND
OTHER EXPENSES INCIDENT THERETO.  PRIOR TO INSTALLATION, TENANT SHALL PROVIDE
LANDLORD WITH A COPY OF ALL REQUIRED PERMITS, LICENSES, OR EVIDENCE OF AUTHORITY
TO OPERATE FROM THIS LOCATION.


(D)  INSTALLATION OF THE COMMUNICATION EQUIPMENT SHALL BE PERFORMED, AT TENANT’S
SOLE COST AND EXPENSE, IN A RESPONSIBLE AND WORKMANLIKE MANNER BY PERSONNEL WITH
ALL NECESSARY SKILL AND EXPERTISE THROUGH OR UNDER THE SUPERVISION OF LANDLORD.


(E)  TENANT SHALL BE RESPONSIBLE FOR ANY COSTS ASSOCIATED WITH FURNISHING
ELECTRICITY FOR THE COMMUNICATION EQUIPMENT.


(F)  TENANT SHALL REMOVE THE COMMUNICATION EQUIPMENT AND RESTORE THE ROOF AND
STRUCTURE TO ITS ORIGINAL CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR, AT THE
EARLIER OF TENANT’S CESSATION OF USE OF THE COMMUNICATION EQUIPMENT OR THE
EXPIRATION OF THE TERM OF THIS LEASE OR ANY RENEWAL TERM THEREOF, AT TENANTS
SOLE COST AND EXPENSE.  THE COMMUNICATION EQUIPMENT SHAH, AT ALL TIMES, REMAIN
THE PROPERTY OF TENANT AND TENANT SHALL HAVE THE RIGHT TO REMOVE IT AT ANY TIME,
SUBJECT TO THE TERMS AND CONDITIONS HEREIN.


(G)  TENANT SHALL BE RESPONSIBLE FOR IMPLEMENTING APPROPRIATE SCREENING AS
REASONABLY REQUIRED BY LANDLORD.


(H)  TENANT AGREES TO INDEMNIFY, DEFEND AND HOLD LANDLORD HARMLESS FROM ANY
CLAIM RESULTING FROM PROPERTY DAMAGE OR PERSONAL INJURY ARISING IN CONNECTION
WITH THE INSTALLATION, MAINTENANCE, EXISTENCE OR REMOVAL OF THE COMMUNICATION
EQUIPMENT AND SHALL CARRY

J-1


--------------------------------------------------------------------------------




 


INSURANCE ( OR SHALL BE SELF-INSURED AS PERMITTED UNDER THIS LEASE) TO COVER
SUCH LIABILITY AND PROPERTY DAMAGES.


(I)  TENANT SHALL PERFORM ALL WORK IN CONNECTIONS WITH THE COMMUNICATION
EQUIPMENT IN COMPLIANCE WITH THE RECOMMENDATIONS OF THE MANUFACTURER OF THE ROOF
OF THE BUILDINGS (INCLUDING THE USE OF SUCH MANUFACTURER’S DESIGNATED
CONTRACTOR, IF ANY), AND FURTHER SHALL PERFORM ANY SUCH WORK IN A MANNER SO AS
NOT TO VOID OR OTHERWISE ADVERSELY AFFECT ANY WARRANTIES FOR THE ROOFS OF THE
BUILDINGS.  LANDLORD SHALL PROVIDE TENANT COPIES OF ALL ROOF WARRANTIES AND THE
NAME OF SAID DESIGNATED CONTRACTOR.

J-2


--------------------------------------------------------------------------------